Exhibit 10.3

TCW DIRECT LENDING VII LLC,

as Borrower

 

 

 

REVOLVING CREDIT AGREEMENT

 

 

 

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

NATIXIS, NEW YORK BRANCH,

as Sole Lead Arranger and Sole Bookrunner

and

The Conduit Lenders, Committed Lenders,

and Funding Agents from time to time party hereto

 

 

 

May 10, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

 

DEFINITIONS

     1       1.01   Defined Terms    1       1.02   Other Definitional
Provisions    33       1.03   Times of Day    33       1.04   Accounting Terms
   33       1.05   Letter of Credit Amounts    33       1.06   Exchange Rates;
Currency Equivalents    34       1.07   Approved Alternative Currencies    34  
    1.08   Change of Currency    35  

2.

 

LOANS AND LETTERS OF CREDIT

     35       2.01   Revolving Credit Commitment    35       2.02   Borrowing
Procedures    35       2.03   Minimum Loan Amounts    37       2.04   Funding   
38       2.05   Interest    39       2.06   Determination of Rate and Billing   
39       2.07   Swingline Loans    40       2.08   Letters of Credit    43      
2.09   Payment of Borrower Guaranty    51       2.10   Use of Proceeds and
Letters of Credit    51       2.11   Unused Commitment Fee    52       2.12  
Letter of Credit Fees    52       2.13   Computation of Interest and Fees    53
      2.14   Cash Collateral    53       2.15   Defaulting Lenders    55      
2.16   Extension of Stated Maturity Date    57       2.17   Increase in the
Maximum Commitment    58  

3.

 

PAYMENT OF OBLIGATIONS

     59       3.01   Notes    59       3.02   Payment of Interest    60      
3.03   Payments of Obligations    60       3.04   Mandatory Prepayment    63    
  3.05   Voluntary Prepayments    63       3.06   Reduction or Early Termination
of Commitments    64       3.07   Lending Office    64  

4.

 

CHANGE IN CIRCUMSTANCES

     64       4.01   Taxes    64       4.02   Illegality    69       4.03  
Inability to Determine Rates; Market Disruption    70       4.04   Increased
Costs Generally    72       4.05   Compensation for Losses    73       4.06  
Mitigation Obligations; Replacement of Funding Party    75       4.07   Survival
   75  

5.

 

SECURITY

     75       5.01   Liens and Security Interest    75       5.02   Collateral
Account; Capital Calls    76  

 

i



--------------------------------------------------------------------------------

6.

 

BORROWER GUARANTY

     77    

6.01

 

Unconditional Guaranty of Payment

     77    

6.02

 

Waiver of Rights

     77    

6.03

 

No Discharge

     78    

6.04

 

Subrogation

     78    

6.05

 

Benefit

     78    

6.06

 

Reinstatement

     78    

6.07

 

Continuing Guarantee

     78  

7.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     78    

7.01

 

Conditions to Initial Credit Extension

     78    

7.02

 

All Loans and Letters of Credit

     80    

7.03

 

Qualified Borrower Loans and Letters of Credit

     81  

8.

 

REPRESENTATIONS AND WARRANTIES

     83    

8.01

 

Organization and Good Standing of Borrower

     83    

8.02

 

Authorization and Power

     83    

8.03

 

No Conflicts or Consents

     83    

8.04

 

Enforceable Obligations

     83    

8.05

 

Priority of Liens

     83    

8.06

 

Financial Condition

     84    

8.07

 

Full Disclosure

     84    

8.08

 

No Default

     84    

8.09

 

No Litigation

     84    

8.10

 

Material Adverse Change

     84    

8.11

 

Taxes

     84    

8.12

 

Jurisdiction Formation; Principal Office

     84    

8.13

 

ERISA Compliance

     84    

8.14

 

Compliance with Law

     85    

8.15

 

Hazardous Substances

     85    

8.16

 

Reserved

     85    

8.17

 

Company Structure

     85    

8.18

 

Capital Commitments and Contributions

     85    

8.19

 

Fiscal Year

     85    

8.20

 

Investment Company Act

     85    

8.21

 

Margin Stock

     85    

8.22

 

No Defenses

     86    

8.23

 

Foreign Asset Control Laws

     86    

8.24

 

OFAC

     86    

8.25

 

Subscription Facility

     86    

8.26

 

Anti-corruption Laws

     86    

8.27

 

Initial Closing Date

     86  

9.

 

AFFIRMATIVE COVENANTS

     86    

9.01

 

Financial Statements, Reports and Notices

     86    

9.02

 

Payment of Taxes

     88    

9.03

 

Maintenance of Existence and Rights

     88    

9.04

 

Notice of Default or Key Person Event

     89    

9.05

 

Other Notices

     89    

9.06

 

Compliance with Loan Documents and Operating Agreement

     89    

9.07

 

Books and Records; Access

     89  

 

ii



--------------------------------------------------------------------------------

    9.08    Compliance with Law    89       9.09    Insurance    89       9.10
   Authorizations and Approvals    89       9.11    Maintenance of Liens    90  
    9.12    Further Assurances    90       9.13    Investor Financial and Rating
Information    90       9.14    Covenants of Qualified Borrowers    90      
9.15    Investment Company Act    90  

10.

 

NEGATIVE COVENANTS

     91       10.01    Mergers; Dissolution    91       10.02    Negative Pledge
   91       10.03    Fiscal Year and Accounting Method    91       10.04   
Constituent Documents    91       10.05    Transfer by, or Admission of,
Investors    92       10.06    Capital Commitments    93       10.07    ERISA
Compliance    93       10.08    Reserved    93       10.09    Limitations on
Dividends and Distributions    93       10.10    Limitation on Debt    93      
10.11    Sanctions    93       10.12    Change in Nature of Business    93  

11.

 

EVENTS OF DEFAULT

     94       11.01    Events of Default    94       11.02    Remedies Upon
Event of Default    95       11.03    Curing an Event of Default by Investor
Capital Call    96       11.04    Performance by Administrative Agent    97    
  11.05    Application of Funds    97  

12.

 

AGENTS

     98       12.01    Appointment and Authority    98       12.02    Rights as
a Lender    98       12.03    Exculpatory Provisions    99       12.04   
Reliance by Agent or Lender    100       12.05    Delegation of Duties    100  
    12.06    Resignation of Administrative Agent    100       12.07   
Non-Reliance on Agents and Lenders    102       12.08    No Other Duties, Etc   
102       12.09    Administrative Agent May File Proofs of Claim    102      
12.10    Collateral Matters    103  

13.

 

MISCELLANEOUS

     103       13.01    Amendments    103       13.02    Right of Setoff    107
      13.03    Sharing of Payments by Lender Group    107       13.04   
Payments Set Aside    108       13.05    No Waiver; Cumulative Remedies;
Enforcement    108       13.06    Expenses; Indemnity; Damage Waiver    109    
  13.07    Notice    111       13.08    Governing Law    113       13.09   
Waiver of Jury Trial    114       13.10    Invalid Provisions    114  

 

iii



--------------------------------------------------------------------------------

 

13.11

 

Successors and Assigns

     114    

13.12

 

Assignment to Committed Lenders

     121    

13.13

 

Replacement of Funding Party or Lender Group

     122    

13.14

 

Maximum Rate

     123    

13.15

 

Headings

     123    

13.16

 

Survival of Representations and Warranties

     123    

13.17

 

Limited Liability of Investors

     123    

13.18

 

Confidentiality

     124    

13.19

 

USA Patriot Act Notice

     125    

13.20

 

No Advisory or Fiduciary Responsibility

     125    

13.21

 

Qualified Purchaser

     125    

13.22

 

No Bankruptcy Petition Against any Conduit Lender

     125    

13.23

 

No Recourse Against any Conduit Lender

     126    

13.24

 

Excess Funds

     126    

13.25

 

Electronic Execution of Assignments and Certain Other Documents

     126    

13.26

 

Counterparts; Integration; Effectiveness

     127    

13.27

 

Judgment Currency

     127    

13.28

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     127    

13.29

 

Entire Agreement

     128  

 

SCHEDULES

 

SCHEDULE 1.01A

 

Commitments and Lender Groups

SCHEDULE 1.01B

 

Disqualified Lenders

SCHEDULE 13.07

 

Addresses

EXHIBITS

 

EXHIBIT A:

 

Reserved

EXHIBIT B:

 

Revolving Credit Note

EXHIBIT C:

 

Loan Notice

EXHIBIT D:

 

Security Agreement

EXHIBIT E:

 

Collateral Account Assignment

EXHIBIT F:

 

Assignment and Assumption Agreement

EXHIBIT G:

 

Compliance Certificate

EXHIBIT H:

 

Borrowing Base Certificate

EXHIBIT I:

 

Facility Increase Request

EXHIBIT J:

 

Facility Extension Request

EXHIBIT K:

 

Lender Group Joinder Agreement

EXHIBIT L:

 

Qualified Borrower Joinder Agreement

EXHIBIT M:

 

U.S. Tax Compliance Certificates

EXHIBIT N:

 

Request for Letter of Credit

EXHIBIT O:

 

Prepayment Notice

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (together with all amendments and modifications
hereof and supplements and attachments hereto, this “Credit Agreement”) is dated
as of May 10, 2018 by and among TCW DIRECT LENDING VII LLC, a Delaware limited
liability company (“Borrower”), NATIXIS, NEW YORK BRANCH (in its individual
capacity, “Natixis”), as administrative agent for the Lenders (together with any
successor appointed pursuant to Section 12 below, the “Administrative Agent”),
and the Committed Lenders, Conduit Lenders, Funding Agents and other Borrower
Parties from time to time party hereto (each capitalized term not defined is
defined below).

Borrower has requested that Lenders make loans to the Borrower Parties for the
principal purposes of providing working capital to the Borrower Parties;
financing the costs and other expenses to be incurred by the Borrower Parties in
connection with making investments permitted under the Operating Agreement; and
financing the costs of other undertakings by Borrower permitted under the
Operating Agreement; Lenders are willing to lend funds upon the terms and
subject to the conditions set forth in this Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

1. DEFINITIONS.

1.01    Defined Terms. For the purposes of this Credit Agreement, unless
otherwise expressly defined, the following terms shall have the respective
meanings assigned to them in this Section 1 or in the Section or recital
referred to in the definition thereof:

“1 Week Interpolated Interest Period” is defined in the definition of Interest
Period.

“Adequately Capitalized” means compliance with the capital standards for Bank
Holding Companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.

“Administrative Agent” is defined in the preamble to this Credit Agreement.

“Administrative Agent’s Office” means Administrative Agent’s address as set
forth in Schedule 13.07, or such other address or, as appropriate, account as
Administrative Agent may from time to time notify Borrower and the Lenders.

“Administrator” means, with respect to any Conduit Lender, the Person designated
by such Conduit Lender as its “Administrator”.

“Affected Funding Party” is defined in Section 13.13.

“Affiliate” of any Person means a specified Person that, directly or indirectly,
Controls or is Controlled By, or is Under Common Control With, such Person.

“Agents” means, collectively, Administrative Agent and each Funding Agent and
any successors and assigns in such capacities.



--------------------------------------------------------------------------------

“Aggregate Concentration Limit” means, with respect to the Borrowing Base
Investors, the concentration limits set forth below, calculated for each
Investor classification as a percentage of the aggregate Unfunded Commitments of
all Included Investors and Designated Investors:

 

Investor Classification    Concentration Limit

Included Investors

   N/A

Designated Investors

   35%

“Agreement Currency” is defined in Section 13.27.

“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.07.

“Anti-corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower Parties from time to time concerning or
relating to bribery or corruption.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Annual Valuation Period” means the “annual valuation period” as defined in 29
C.F.R. §25103.101(d)(5) as determined for each Borrower Party, as applicable.

“Applicable Margin” means, with respect to interest rate spreads and letter of
credit fees, the Applicable Margin set forth in the table below that corresponds
to the applicable Loan or Letter of Credit:

 

     Applicable Margin

Base Rate Loan

   0.55%

Eurocurrency Rate Loan

   1.55%

CP Rate Loan

   1.55%

Letter of Credit

   1.55%

“Applicable Percentage” means (i) with respect to a Committed Lender, the
product of its Committed Lender Percentage and its Lender Group’s Lender Group
Percentage; (ii) with respect to a Lender Group, its Lender Group Percentage;
and (iii) with respect to a Conduit Lender, its Conduit Lender Percentage.

“Applicable Requirement” means, for any Included Investor that is (or whose
Credit Provider, if applicable, is): (a) a Bank Holding Company, Adequately
Capitalized status or better and a Rating of BBB-/Baa3 or higher; (b) an
insurance company, a Best’s Rating by A.M. Best Company of A- or higher and a
Rating of BBB-/Baa3 or higher; (c) an ERISA Investor, or the trustee or nominee
of an ERISA Investor, in addition to the Sponsor’s Rating of BBB-/Baa3 or
higher, a minimum Funding Ratio for the pension fund based on the Rating of the
Sponsor of the pension fund as follows:

 

Sponsor Rating    Minimum Funding Ratio

A-/A3 or higher

   No minimum

BBB+/Baa1 to BBB-/Baa3

   70%

(d) a Governmental Plan Investor, or the Responsible Party with respect to such
Governmental Plan Investor, in addition to the Responsible Party’s Rating of
BBB-/Baa3 or

 

2



--------------------------------------------------------------------------------

higher, a minimum Funding Ratio for the pension fund based on the Rating of the
Responsible Party as follows:

 

Responsible Party Rating    Minimum Funding Ratio

A-/A3 or higher

   No minimum

BBB+/Baa1 to BBB-/Baa3

   70%

and (e) otherwise a Rated Included Investor, a Rating of BBB-/Baa3 or higher.

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
Ratings are not equivalent, the Applicable Requirement shall be based on the
lowest of the Ratings. If any Person has only one Rating, then that Rating shall
apply.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
that is administered or managed by: (a) a Lender; (b) an Affiliate of a Lender;
or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

“Arranger” means Natixis, in its capacity as sole lead arranger and sole book
manager.

“Assignee” is defined in Section 13.11(b).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment Amount” means, with respect to a Committed Lender at the time of any
assignment pursuant to Section 13.12 by a Conduit Lender in such Committed
Lender’s Lender Group, an amount equal to the least of: (a) such Committed
Lender’s Committed Lender Percentage of the Obligations requested by such
Conduit Lender to be assigned at such time; (b) such Committed Lender’s unused
Commitment (minus the sum of (i) the unrecovered principal amount of such
Committed Lender’s investments in such Obligations pursuant to the Liquidity
Agreement to which it is a party and (ii) such Committed Lender’s Committed
Lender Percentage of its Lender Group’s Lender Group Percentage of the Letter of
Credit Liability); and (c) in the case of an assignment on or after the Conduit
Investment Termination Date for such Conduit Lender, (i) such Committed Lender’s
pro rata share of the applicable Conduit Lender Percentage of the Lender Group
Percentage of the Principal Obligation minus (ii) such Committed Lender’s
Applicable Percentage of the Letter of Credit Liability.

“Assignment and Assumption Agreement” means the agreement contemplated by
Section 13.11(b)(iv), pursuant to which any Lender assigns all or any portion of
its rights and obligations hereunder, in substantially the form of Exhibit F or
any other form (including electronic documentation generated by MarkitClear or
other electronic platform) approved by the Administrative Agent and the
Borrower.

“Assignment Date” is defined in Section 13.12(a).

 

3



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all documented out-of-pocket fees and
disbursements of a single law firm or any local or special counsel retained by
the Administrative Agent or Lenders.

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Available Commitment” means, at any time, the Dollar Equivalent of the lesser
of: (a) the Maximum Commitment at such time; or (b)(i) the Borrowing Base at
such time minus (ii) the F/X Reserve Amount at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended, or a non-bank subsidiary of
such bank holding company.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of: (a) the Federal Funds Rate for such day plus  1⁄2 of one percent
(0.50%); (b) the Prime Rate for such day; or (c) the Floating LIBOR Rate for a
term of one (1) month commencing that day plus 100 basis points (1.00%).

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Baseline Net Worth” is defined in clause (j) of the definition of Exclusion
Event.

“Basel III” means the global regulatory standards on bank capital adequacy and
liquidity referred to by the Basel Committee on Banking Supervision as “Basel
III” or the “Basel III Framework” published in December 2010 together with any
further guidance or standards in relation to “Basel III” or the “Basel III
Framework” published or to be published by the Basel Committee.

“Borrower” is defined in the preamble hereto.

“Borrower KYC Compliance” is defined in Section 8.23.

“Borrower Parties” means Borrower and each Qualified Borrower, and “Borrower
Party” means any one of them.

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans when such disbursement increases the outstanding principal amount of
the Loans (including any reimbursement of the Letter of Credit Issuer following
a draw on a Letter of Credit).

“Borrowing Base” means, at any time of determination, the sum of: (a) ninety
percent (90%) of the aggregate Eligible Included Unfunded Commitments (and for
the avoidance of doubt, including Returned Capital) of the Included Investors at
such time; plus (b) sixty-five percent (65%) the aggregate Eligible Designated
Unfunded Commitments (and for the avoidance of doubt, including Returned
Capital) of the Designated Investors at such time.

 

4



--------------------------------------------------------------------------------

For purposes of calculating the Borrowing Base, the Eligible Designated Unfunded
Commitments and Eligible Included Unfunded Commitments shall be subject to the
Investor Concentration Limits and such concentration limits shall be applied
prior to the application of the applicable advance rates.

“Borrowing Base Certificate” means a certificate of any Responsible Officer of
Borrower setting forth the calculation of the Borrowing Base (based on the most
recent information available to Borrower), including the name, Capital
Commitment and Unfunded Commitment of each Investor and designation of the
Included Investors and each Designated Investors (subject to the approval
requirements set forth in the respective definitions herein), in substantially
the form of Exhibit H attached hereto; provided, however, that the calculation
of the Borrowing Base may be provided in “Excel” format in a form reasonably
acceptable to the Administrative Agent and containing the information as set
forth in Exhibit H.

“Borrowing Base Investors” means each Included Investor and each Designated
Investor.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the City of New York with respect to Obligations denominated in
Dollars is located and:

(a)      if such day relates to any Loans bearing interest at the Eurocurrency
Rate, CP Rate or the Floating LIBOR Rate denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such Loan,
or any other dealings in Dollars to be carried out pursuant to this Credit
Agreement in respect of any such Loan, means any such day that is also a London
Business Day;

(b)      if such day relates to any Loans bearing interest at the Eurocurrency
Rate, CP Rate or the Floating LIBOR Rate denominated in Euros, any fundings,
disbursements, settlements and payments in Euros in respect of any such Loan, or
any other dealings in Euros to be carried out pursuant to this Credit Agreement
in respect of any such Loan, means a TARGET Day;

(c)      if such day relates to any Loans bearing interest at the Eurocurrency
Rate, CP Rate or the Floating LIBOR Rate denominated in a currency other than
Dollars or Euros, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

(d)      if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Loan bearing
interest at the Eurocurrency Rate, CP Rate or the Floating LIBOR Rate
denominated in a currency other than Dollars or Euros, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” and “Cdn$” mean the lawful currency of Canada.

“Capital Call” means a call upon all or any of the Investors for payment of all
or any portion of their Unfunded Commitments.

 

5



--------------------------------------------------------------------------------

“Capital Call Notice” means any notice sent to, or demand or request made on, an
Investor for the purpose of making a Capital Call.

“Capital Commitment” means, for any Investor, its “Commitment” as defined in the
Operating Agreement.

“Capital Contribution” means, for any Investor, any contribution of capital made
to Borrower in response to a Capital Call or deemed contributed pursuant to the
Operating Agreement.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuer or Swingline Lender (as applicable) and the Lenders, as collateral for
the Letter of Credit Liability, obligations in respect of Swingline Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances pursuant to
documentation in form and substance satisfactory to: (a) Administrative Agent
and (b) the Letter of Credit Issuer or Swingline Lender (as applicable). “Cash
Collateral” and “Cash Collateralized” shall have meanings correlative to the
foregoing.

“Change in Law” means the occurrence, after the date of this Credit Agreement
(or, with respect to any Person that becomes a Lender pursuant to an Assignment
and Assumption, the effective date of such assignment), of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary:
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith; and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means TCW Asset Management Company or an Affiliate thereof
shall cease to be the investment advisor of the Borrower.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 7.01 are satisfied or waived.

“Code” or “Internal Revenue Code” means the United States Internal Revenue Code
of 1986, as amended.

“Collateral” is defined in Section 5.01.

“Collateral Account” means the “Account” as defined in the Collateral Account
Assignment delivered by Borrower pursuant hereto.

“Collateral Account Assignment” means an assignment or security agreement with
respect to the Collateral Account in substantially the form of Exhibit E
attached hereto, as such agreement shall be amended, modified, supplemented
and/or restated and in effect from time to time.

“Collateral Documents” means the security agreements, financing statements,
assignments, and other documents and instruments from time to time executed and
delivered pursuant to this Credit Agreement to grant, perfect or continue a
security interest in the Collateral for the Obligations and any documents or
instruments amending or supplementing the same, including, without limitation,
the Security Agreement, the Collateral Account Assignment, and the Deposit
Account Control Agreement.

 

6



--------------------------------------------------------------------------------

“Commercial Paper” means, on any day, either (i) the promissory notes of any
Conduit Lender issued by such Conduit Lender in the commercial paper market or
(ii) the promissory notes issued in the commercial paper market by a
multi-seller commercial paper conduit the proceeds of which are loaned to a
Conduit Lender that are allocated, in whole or in part, by such Conduit Lender
to fund or maintain its Principal Obligation hereunder.

“Commitment” means, with respect to each Committed Lender, its obligation to
(a) make Syndicated Loans to Borrower Parties pursuant to Section 2.01; and
(b) purchase risk participations in Letters of Credit and Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Committed Lender’s name on Schedule 1.01A attached
hereto under the heading “Commitment” or on the Assignment and Assumption
Agreement pursuant to which such Committed Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Credit Agreement. Administrative Agent may amend and re-issue Schedule
1.01A from time to time to reflect the Commitments of the Committed Lenders.

“Committed Lender Percentage” means, with respect to any Committed Lender on any
day, the percentage equivalent of a fraction the numerator of which is such
Committed Lender’s Commitment at such time and the denominator of which is the
Lender Group Limit for such Committed Lender’s Lender Group.

“Committed Lenders” means: (a) each Committed Lender listed on the signature
pages hereof; and (b) any other Person that becomes a party to this Credit
Agreement as a Committed Lender pursuant to the terms hereof, and any assignees
thereof that shall become party hereto pursuant to Section 13.11 (but not any
Participant that is not otherwise party to this Credit Agreement).

“Competitor” means any Person that competes with the business of the Borrower
and its Subsidiaries; provided that no bona fide debt fund or bona fide debt
investor shall be a Competitor. For avoidance of doubt, a Competitor shall not
include a commercial lender (i.e., a national bank, a state chartered bank or
other similarly regulated lending institution) or insurance company.

“Compliance Certificate” is defined in Section 9.01(c).

“Concentration Limit” means the Individual Concentration Limit and Aggregate
Concentration Limit, as applicable.

“Conduit Assignee” means any multi-seller commercial paper conduit or special
purpose entity funded by a multi-seller commercial paper conduit which is, in
either case, administered by the Funding Agent for any existing Lender Group or
an Affiliate thereof.

“Conduit Investment Termination Date” means, with respect to any Conduit Lender,
the date of the delivery by such Conduit Lender to Borrower of written notice
that such Conduit Lender elects, in its sole discretion, not to make any further
Loans or participate in any further Letters of Credit hereunder.

“Conduit Lender” means: (a) each Conduit Lender listed on the signature pages
hereof; and (b) any other Person that shall become a party to this Credit
Agreement as a Conduit Lender pursuant to the terms hereof, and any assignees
thereof that shall become party hereto pursuant to Section 13.11 (but not any
Participant that is not otherwise party to this Credit Agreement).

 

7



--------------------------------------------------------------------------------

“Conduit Lender Percentage” means, with respect to any Conduit Lender, at any
time, one hundred percent (100%), minus the percentage share of Principal
Obligation held by the Committed Lenders and any other Conduit Lenders in such
Conduit Lender’s Lender Group at such time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means, for any entity, its constituent or organizational
documents, including: (a) in the case of any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time; (b) in the case of any limited liability
company, its articles or certificate of formation and its operating agreement or
limited liability company agreement; and (c) in the case of a corporation, its
certificate or articles of incorporation and its bylaws.

“Control” and the correlative meanings of the terms “Controlled By” and “Under
Common Control With” mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares or partnership interests, or of
the ability to exercise voting power by contract or otherwise.

“CP Rate” means, for any Conduit Lender and any Interest Period for any Loan at
the CP Rate, the per annum rate equivalent to the rate (or, if more than one
rate, the weighted average of the rates) applicable to the Commercial Paper
issued by such Conduit Lender or its Related Commercial Paper Issuer and
allocated, in whole or in part, to fund Syndicated Loans or Swingline Loans
hereunder, which Commercial Paper may be sold by any placement agent or
commercial paper dealer selected by such Conduit Lender, and which rate shall
incorporate (i) applicable commercial paper dealer and placement agent fees and
commissions and (ii) other funding costs (excluding costs associated with a
Conduit Lender’s liquidity fundings) of such Conduit Lender relating to the
Transactions, such as any costs associated with conversions into any Alternative
Currency incurred in connection therewith and the costs of funding odd lots or
small dollar amounts; provided that if the rate (or rates) as agreed between any
such agent or dealer and such Conduit Lender is a discount rate, then the CP
Rate shall be the rate (or if more than one rate, the weighted average of the
rates) resulting from such Conduit Lender’s converting such discount rate (or
rates) to an interest-bearing equivalent rate per annum.

“CP Rate Loan” means a Loan that bears interest based on a CP Rate (or, in the
case of a Loan funded by a Conduit Lender through its Liquidity Provider, at the
rate specified in Section 2.05(a)).

“Credit Agreement” is defined in the preamble hereto.

“Credit Extension” means each of the following: (a) a Borrowing (including any
conversion or continuation of any Borrowing); and (b) an L/C Credit Extension.

“Credit Provider” means a Person providing a guaranty or other similar
agreement, in form and substance reasonably acceptable to Lenders, of the
obligations of an Included Investor to make Capital Contributions to Borrower.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.

 

8



--------------------------------------------------------------------------------

“Default” means any condition, act, or event which, with the giving of notice or
lapse of time or both, would become an Event of Default.

“Default Rate” means, with respect to any Loan, on any day the lesser of:
(a) the interest rate in effect on such day and otherwise applicable to such
Loan, plus the Applicable Margin applicable to such Loan, plus two percent
(2.0%); or (b) the Maximum Rate.

“Defaulting Investor” is defined in the definition of “Exclusion Event” herein.

“Defaulting Lender” means, subject to Section 2.15(b), any Committed Lender
that: (a) has failed to: (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies Administrative Agent and Borrower in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent, the Letter
of Credit Issuer, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two (2) Business Days of the
date when due unless such Lender notifies Administrative Agent and Borrower in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied; (b) has
notified Borrower, Administrative Agent, the Swingline Lender or the Letter of
Credit Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within two
(2) Business Days after written request by Administrative Agent or Borrower, to
confirm in writing to Administrative Agent and Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and Borrower), or (d) has, or has a
direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) as of the date established therefor by Administrative Agent in
a written notice of such determination, which shall be delivered by
Administrative Agent to Borrower, the Letter of Credit Issuer, the Swingline
Lender and each other Lender (including such Defaulting Lender) promptly
following such determination. For the purposes of the definition of Defaulting
Lender only, “Equity

 

9



--------------------------------------------------------------------------------

Interest” means, with respect to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Deposit Account Control Agreement” means a deposit account control agreement or
blocked account control agreement by and among Borrower, Depository and
Administrative Agent, with respect to the Collateral Account, in form and
substance reasonably satisfactory to Administrative Agent.

“Depository” is defined in Section 5.02(a).

“Designated Investor” means any Investor: (a) designated by Administrative Agent
and all Committed Lenders (each in its sole discretion) as a Designated
Investor; and (b) as to which Borrower has delivered to Administrative Agent the
information and documents required under Section 7.01(a)(xi) or 10.05(d), as
applicable; provided that (i) a Defaulting Investor shall no longer be a
Designated Investor until such time as all Exclusion Events affecting such
Investor have been cured to the satisfaction of the Administrative Agent and all
of the Committed Lenders (not to be unreasonably withheld, conditioned or
delayed); and (ii) if an involuntary proceeding under clause (b) of the
Exclusion Events is instituted against a Designated Investor, such Defaulting
Investor shall be automatically reinstated as a Designated Investor if such
Exclusion Event is dismissed with sixty (60) days of the date such proceeding is
instituted.

“Designated Jurisdiction” means any country or territory or region that is, or
whose government is, the subject of any Sanction and with which dealings are
prohibited under such Sanction.

“Dispose” means the sale, assignment, or transfer of any property of any Person.
“Disposition” and “Disposed” shall have correlative meanings.

“Disqualified Lender” means, (i) each Person identified by the Borrower in
writing to the Administrative Agent and set forth on Schedule 1.01B (such list,
as supplemented from time to time in accordance with this definition, the “DQ
List”); provided that at no time shall such DQ List include a commercial lender
(i.e., a national bank, a state chartered bank or other similarly regulated
lending institution) or insurance company; and (ii) any Person that is or
becomes a Competitor on or after the Closing Date and which is identified by the
Borrower (in its reasonable determination) in writing to the Administrative
Agent. It being understood and agreed that the identification of a Disqualified
Lender after the Closing Date shall not apply to retroactively disqualify any
Person that has previously acquired an assignment or participation interest in
any Loan or Commitment (or any Person that, prior to such identification, has
entered into a bona fide and binding trade for either of the foregoing and has
not yet acquired such assignment or participation) regardless whether such
Person was a Competitor prior to such identification. Any supplement to the DQ
List pursuant to clause (ii) of this definition shall be delivered in accordance
with Section 13.07.

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the applicable Funding Agent at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

10



--------------------------------------------------------------------------------

“Dollars” and the sign “$” mean lawful currency of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means: (a) a Lender, an Affiliate of a Lender, an Approved
Fund, a Liquidity Provider, a Conduit Assignee, a Federal Reserve Bank, a
central bank, a collateral trustee or security agent for holders of commercial
paper; and (b) any other Person approved in writing by the Administrative Agent
and the Letter of Credit Issuer (each such approval not to be unreasonably
withheld, delayed or conditioned by Administrative Agent or the Letter of Credit
Issuer) and, unless an Event of Default under Sections 11.01(a), 11.01(g) or
11.01(h) exists at the time any assignment is effected in accordance with
Section 13.11, Borrower (such approval not to be unreasonably withheld or
delayed by Borrower); provided, however, that (x) each Eligible Assignee must be
a Qualified Purchaser, (y) no Disqualified Lender shall qualify as an Eligible
Assignee, and (z) neither Borrower nor any Affiliate of Borrower shall qualify
as an Eligible Assignee.

“Eligible Designated Unfunded Commitments” means, with respect to Designated
Investors, the aggregate amount that is equal to the Unfunded Commitments of all
Designated Investors; provided, however, that in connection with each
determination of the Borrowing Base (in accordance with the final paragraph
thereof), (a) the Eligible Designated Unfunded Commitment of each Designated
Investor shall be reduced to the extent necessary, if any, so that the Eligible
Designated Unfunded Commitment of such Designated Investor does not exceed the
Individual Concentration Limit and (b) the aggregate Eligible Designated
Unfunded Commitments of all Designated Investors shall be reduced to the extent
necessary, if any, so that the aggregate Eligible Designated Unfunded
Commitments of all Designated Investors do not exceed the Aggregate
Concentration Limit.

“Eligible Included Unfunded Commitments” means, with respect to Included
Investors, the aggregate amount that is equal to the Unfunded Commitments of all
Included Investors.

“Environmental Laws” means: (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Re- authorization Act of 1986, 42 U.S.C. §9601 et seq.; (b) the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §6901 et seq.; (c) the Clean Air Act, 42
U.S.C. §7401 et seq., as amended by the Clean Air Act Amendments of 1990; (d)
the Clean Water Act of 1977, 33 U.S.C. §1251 et seq.; (e) the Toxic Substances
Control Act, 15 U.S.C.A. §2601 et seq.; (f) all other federal, state and local
laws, ordinances, regulations or written policies relating to pollution or
protection of human health (as it relates to exposure to Hazardous Materials) or
the environment including without limitation, air pollution, water pollution,
noise control, or the use, handling, discharge, disposal or Release or recovery
of on-site or off-site Hazardous Materials, as each of the foregoing may be
amended from time to time, applicable to any Borrower Party; and (g) any and all
regulations promulgated under or pursuant to any of the foregoing statutes.

 

11



--------------------------------------------------------------------------------

“Environmental Liability” means any written claim, demand, obligation, cause of
action, accusation or allegation, or any order, violation, damage (including,
without limitation, to any Person, property or natural resources), injury,
judgment, penalty or fine, cost of enforcement, cost of remedial action,
clean-up, restoration or any other cost or expense whatsoever, including
reasonable attorneys’ fees and disbursements resulting from the violation or
alleged violation of any Environmental Law or the imposition of any
Environmental Lien or otherwise arising under any Environmental Law or resulting
from any common law cause of action asserted by any Person.

“Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA,
(b) any “plan” defined in and subject to Section 4975 of the Code, or (c) a
partnership or commingled account of a fund, or any other entity, whose assets
include or are deemed to include the assets of one or more such employee benefit
plans or plans in accordance with the Plan Assets Regulations or otherwise.

“ERISA Investor Excluded Items” means, with respect to each ERISA Investor, any
rights, titles, interests, remedies or privileges of Borrower:

(a)      in and to the rights and obligations of such ERISA Investor in Borrower
(and any appurtenant rights thereunder), including such ERISA Investor’s
Membership Interests therein, granted to Borrower to secure such ERISA
Investor’s obligation to fund its Capital Commitment;

(b)      to request or require such ERISA Investor to confirm the amount of, or
to confirm its obligation to make payments in respect of, its uncalled Capital
Commitments;

(c)      to require such ERISA Investor to forfeit or sell any portion of such
ERISA Investor’s Membership Interests in Borrower; and

(d)      to request or require such ERISA Investor to make payment for any
Capital Call other than to an account of Borrower.

“Euro” and “€” mean the single currency of the Participating Member States.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

12



--------------------------------------------------------------------------------

“Eurocurrency Rate” means:

(a)        for any Interpolated Interest Period, the Interpolated Rate;

(b)        for any other Interest Period with respect to a Eurocurrency Rate
Loan, the rate per annum equal to the LIBOR Screen Rate or a comparable or
successor rate if LIBOR is no longer available, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

(c)        for any interest calculation with respect to a Base Rate Loan on any
date, the Floating LIBOR Rate; and

(c)        if the Eurocurrency Rate calculated in accordance with the foregoing
clause (a), (b) or (c) shall be less than zero (0), then such rate shall be
deemed zero (0) for purposes of this Credit Agreement;

provided that to the extent an alternative rate or a LIBOR Successor Rate is
approved by the Administrative Agent and the Borrower, as applicable, in
accordance with Section 4.03(a)(v) or Section 4.03(b)(iv), as applicable, such
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” is defined in Section 11.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case: (i) imposed as a result
of such Recipient being organized, formed or incorporated under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof); or (ii) that are Other Connection Taxes; (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which: (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the applicable Borrower Party under Section 4.06); or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.01(a)(ii) or Section 4.01(c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office;
(c) Taxes attributable to such Recipient’s failure to comply with
Section 4.01(e); (d) any backup withholding Tax that is required by the Code to
be withheld from amounts payable to such Recipient; and (e) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

13



--------------------------------------------------------------------------------

“Exclusion Event” means the occurrence, with respect to any Borrowing Base
Investor or, if applicable, the Sponsor, Responsible Party, or Credit Provider
of such Borrowing Base Investor (such Investor hereinafter referred to as a
“Defaulting Investor”), of any of the following events:

(a)      such Investor (or its Sponsor, Responsible Party or Credit Provider, as
applicable) shall: (i) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (ii) file a voluntary petition as debtor in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization, or insolvency proceeding
under any Debtor Relief Laws; or (vi) take any personal, partnership, limited
liability company, corporate or trust action, as applicable, for the purpose of
effecting any of the foregoing;

(b)      the commencement of any bankruptcy, reorganization, or insolvency
proceeding under any Debtor Relief Laws relating to such Investor (or its
Sponsor, Responsible Party or Credit Provider, as applicable) or all or any
material part of its respective property is instituted without the consent of
such Person; or an order, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition seeking
such Investor’s (or its Sponsor’s, Responsible Party’s or Credit Provider’s, as
applicable) bankruptcy, reorganization, or insolvency, or appointing a receiver,
custodian, trustee, administrator or similar entity, of such Person or of all or
substantially all of its assets;

(c)      any uninsured final judgment(s) for the payment of money which in the
aggregate exceeds fifteen percent (15%) of the net worth of such Investor (or
its Sponsor, Responsible Party or Credit Provider, as applicable) shall be
rendered against such Person, and such judgment or judgments shall not be
bonded, stayed or satisfied or discharged at least thirty (30) days prior to the
date on which any of its assets could be lawfully sold to satisfy such judgment;

(d)      such Investor shall repudiate, challenge, or declare unenforceable its
obligation to make contributions to the capital of Borrower pursuant to its
Capital Commitment or a Capital Call Notice or its obligations under its
Subscription Agreement or the Operating Agreement shall be or become
unenforceable;

(e)      such Investor shall fail to make a contribution to the capital of
Borrower when required pursuant to a Capital Call Notice, or shall otherwise be
in material default under its Subscription Agreement, the Operating Agreement or
the Loan Documents, in each case subject to any applicable notice or cure
periods plus ten (10) Business Days;

(f)      any representation or warranty made under the Operating Agreement or
its Subscription Agreement shall prove to be untrue or inaccurate in any
material respect, as of the date on which such representation or warranty is
made, and such Person shall fail to cure the adverse effect of the failure of
such representation or warranty within thirty (30) days after written notice
thereof is delivered by Administrative Agent to Borrower;

(g)      such Investor shall transfer its entire Membership Interest in
Borrower, provided that if less than all of such Investor’s Membership Interest
is transferred or assigned, only such portion as is transferred or assigned
shall be subject to exclusion from the calculation of Borrowing Base;

 

14



--------------------------------------------------------------------------------

(h)      in the case of each Rated Included Investor (or its Sponsor,
Responsible Party or Credit Provider, as applicable), it shall fail to maintain
its Applicable Requirement as required in the definition of Applicable
Requirement hereof;

(i)      in the case of each Designated Investor without a Rating (or its
Sponsor, Responsible Party or Credit Provider, as applicable), the occurrence of
any circumstance or event which: (A) would reasonably be expected to have a
material and adverse effect on the financial condition or business operations of
such Investor; or (B) would reasonably be expected to impair, impede, or
jeopardize the obligation and the liability of such Investor to fulfill its
obligations under its Subscription Agreement or the Operating Agreement;

(j)      in the case of each Non-Rated Included Investor, (i) it shall fail to
maintain a net worth (determined in accordance with GAAP), measured at the end
of each fiscal year of such Included Investor, of at least seventy percent (70%)
of the net worth of such Investor (the “Baseline Net Worth”) as of: (A) the
fiscal year which ended on or immediately prior to the Closing Date, if the
Investor was an Included Investor (or was pre-approved as an Included Investor,
pursuant to written agreement of Administrative Agent) on the Closing Date; or
(B) the fiscal year for which Administrative Agent has financial information
which ended on or immediately prior to the date of its designation as an
Included Investor (in the case not covered by clause (A) above); or (ii) it
shall fail to provide updated financial information available (to the extent
requested by Administrative Agent) on an annual basis in order to measure such
Baseline Net Worth after the Closing Date; or (iii) except as set forth in
subsection (k) below with respect to Governmental Plan Investors, the Rating of
the related entity Under Common Control with such Non-Rated Included Investor
falls below BBB-/Baa3;1

(k)      in the case of each Non-Rated Included Investor that is a Governmental
Plan Investor, (A) the Rating of the related governmental entity falls below
BBB-/Baa3, or (B) the Rating of the related governmental entity is BBB-/Baa3 and
the Funding Ratio for the Governmental Plan Investor is then less than ninety
percent (90%), or (C) the Rating of the related governmental entity is higher
than BBB-/Baa3, but such Governmental Plan Investor shall fail to maintain a
Funding Ratio of the lesser of at least (1) eighty percent (80%) or (2) ninety
percent (90%) of its Funding Ratio as was reported on its most recent audited
financial statements which were available to Administrative Agent on or
immediately prior to (x) the Closing Date, if it was an Included Investor (or
was pre-approved as an Included Investor, pursuant to written agreement of
Administrative Agent) on the Closing Date; or (y) the date of its admission as
an Investor (in the case not covered by clause (x) above);2

(l)      in the case of all ERISA Investors, Borrower has determined that
participation of ERISA Investors in Borrower constitutes “significant”
participation for purposes of Plan Assets Regulations and no exception applies;

(m)      there is a material breach or written repudiation by any Credit
Provider of its obligations under its guaranty of the obligations of its related
Investor or other similar agreement;

(n)      the Capital Commitment or Unfunded Commitment of such Investor is
cancelled, reduced, terminated or abated without the prior written consent being
obtained in accordance with

 

 

1 In the event that the Ratings of the relevant Person are not equivalent, such
Rating shall be based on the lowest of the Rating of such Person. If any Person
has only one Rating, then that Rating shall apply.

2 In the event that the Ratings of the relevant Person are not equivalent, such
Rating shall be based on the lowest of the Rating of such Person. If any Person
has only one Rating, then that Rating shall apply.

 

15



--------------------------------------------------------------------------------

Section 10.06; provided, that only such portion of the Unfunded Commitment that
is cancelled, reduced, terminated or abated shall be subject to exclusion from
the calculation of Eligible Included Unfunded Commitments or Eligible Designated
Unfunded Commitments, as applicable;

(o)      the Capital Commitment of such Investor ceases to be Collateral, other
than by reasons of actions or inaction of the Administrative Agent or Lenders;

(p)      such Investor appears on any list of “Specially Designated Nationals”
or list of known or suspected terrorist generated by OFAC;

(q)      other than rights under the Operating Agreement permitting an Investor
from opting out of particular Portfolio Assets, an Investor is excused from
funding any portion of its Unfunded Commitments with respect to any Portfolio
Assets, provided that only such excused amount of its Unfunded Commitment will
be excluded from the calculation of Eligible Included Unfunded Commitments or
Eligible Designated Unfunded Commitments, as applicable; or

(r)      if an Investor elects to participate in a Reorganization, such Investor
shall be a Defaulting Investor beginning on the date ten (10) Business Days
prior to the effective date of such Reorganization.

“Facility Extension Request” means a notice in substantially the form of Exhibit
J attached hereto pursuant to which Borrower requests an extension of the Stated
Maturity Date in accordance with

Section 2.16.

“Facility Increase Fee” means a fee as agreed by Borrower and Administrative
Agent in a separate fee letter agreement.

“Facility Increase Request” means a notice in substantially the form of Exhibit
I attached hereto pursuant to which Borrower requests an increase of the
Commitments in accordance with Section 2.17.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any published intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that: (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to Administrative
Agent on such day on such transactions as determined by Administrative Agent.

“Fitch” means Fitch Ratings, a wholly-owned subsidiary of Fimalac, S.A.

“Floating LIBOR Rate” means, on any date the same is to be determined, the rate
per annum equal to LIBOR or a comparable or successor rate if LIBOR is no longer
available, which rate is

 

16



--------------------------------------------------------------------------------

approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time),
for deposits in the relevant currency with a term of one (1) month commencing
that day; provided that, if the Floating LIBOR Rate shall be less than zero (0),
such rate shall be deemed to be zero (0) for purposes of this Credit Agreement.

“Foreign Recipient” means: (a) if the applicable Borrower Party is a U.S.
Person, a Recipient that is not a U.S. Person; and (b) if the applicable
Borrower Party is not a U.S. Person, a Recipient that is resident or organized
under the laws of a jurisdiction other than that in which such Borrower Party is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Letter of Credit Issuer, such Defaulting Lender’s proportionate
share (based on the total of such Defaulting Lender’s participation in all
Letters of Credit as determined in accordance with Section 2.08 as a proportion
of the total Letter of Credit Liability) of the outstanding Letter of Credit
Liability other than Letter of Credit Liability as to which (i) such Defaulting
Lender’s participation obligation has been reallocated to other Committed
Lenders in accordance with the terms hereof or (ii) Cash Collateral or other
credit support reasonably acceptable to the Letter of Credit Issuer shall have
been provided in accordance with Section 2.14, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s proportionate share (based on the
total of such Defaulting Lender’s participation in all outstanding Swingline
Loans as determined in accordance with Section 2.07 as a proportion of the total
amount of outstanding Swingline Loans) of outstanding Swingline Loans other than
Swingline Loans as to which (i) such Defaulting Lender’s participation
obligation has been reallocated pursuant to other Committed Lenders in
accordance with the terms hereof, or (ii) Cash Collateral or other credit
support reasonably acceptable to the Swingline Lender shall have been provided
in accordance with Section 2.14.

“Funding Agent” means each financial institution designated on Schedule 1.01A
that acts as agent for a Lender Group, or its successor appointed pursuant to
Section 12.

“Funding Party” means any Lender, Letter of Credit Issuer or Liquidity Provider.

“Funding Ratio” means: (a) for a Governmental Plan Investor, the actuarial
present value of the assets of the plan over the actuarial present value of the
plan’s total benefit liabilities, as reported in such plan’s most recent audited
financial statements; and (b) for an ERISA Investor; (i) the fair market value
of the plan’s assets as defined under Section 430(g)(3) of the Code, unreduced
for any prefunding balance or funding standard carryover balance as defined and
provided for in Section 430(f) of the Code; over (ii) the plan’s funding target,
as defined under Section 430(d) of the Code, without regard to the special
at-risk rules of Section 430(i) of the Code, with each value as reported on the
most recently filed Schedule SB to the Form 5500 by such plan with the United
States Department of Labor.

“F/X Reserve Amount” shall mean an amount equal to five percent (5.0%) of the
Dollar Equivalent of outstanding Loans denominated in Alternative Currencies.

“GAAP” means those generally accepted accounting principles and practices as in
effect from time to time that are recognized as such by the American Institute
of Certified Public Accountants or by the Financial Accounting Standards Board
or through other appropriate boards or committees thereof, and that are
consistently applied for all periods, after the date hereof, so as to properly
reflect the financial position of Borrower, except that any accounting principle
or practice required to be changed by the Financial Accounting Standards Board
(or other appropriate board or committee of the said Board) in order to continue
as a generally accepted accounting principle or practice may be so changed.

 

17



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

“Guaranteed Debt” is defined in Section 6.01.

“Hazardous Material” means any substance, material, or waste which is or becomes
regulated, under any Environmental Law, as hazardous to public health or safety
or to the environment, including, but not limited to: (a) any substance or
material designated as a “hazardous substance” pursuant to Section 311 of the
Clean Water Act, as amended, 33 U.S.C. §1251 et seq., or listed pursuant to
Section 307 of the Clean Water Act, as amended; (b) any substance or material
defined as “hazardous waste” pursuant to Section 1004 of the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq.; (c) any
substance or material defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et seq.; or (d) petroleum, petroleum products and
petroleum waste materials.

“Honor Date” is defined in Section 2.08(c)(i).

“Included Investor” means an Investor: (a)(i) that has, or that has a Credit
Provider that has, met the Applicable Requirement for an Included Investor and
that has been approved by Administrative Agent; or (ii) that has been so
designated by Administrative Agent and all Committed Lenders (each in its sole
discretion) as an Included Investor; and (b) that has delivered to
Administrative Agent the information and documents required under
Section 7.01(a)(ix) or 10.05(d), as applicable; provided that (i) a Defaulting
Investor shall no longer be an Included Investor until such time as all
Exclusion Events affecting such Investor have been cured to the satisfaction of
the Administrative Agent and all of the Committed Lenders (not to be
unreasonably withheld, conditioned or delayed); and (ii) if an involuntary
proceeding under clause (b) of the Exclusion Events is instituted against an
Included Investor, such Defaulting Investor shall be automatically reinstated as
an Included Investor if such Exclusion Event is dismissed with sixty (60) days
of the date such proceeding is instituted.

“Increasing Committed Lender” is defined in Section 2.17(a).

“Indebtedness” means “indebtedness” as contemplated in the Operating Agreement,
and for the avoidance of doubt, shall not include the Preferred Units (as
defined in the Operating Agreement).

“Indemnified Taxes” means: (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” is defined in Section 13.06(b).

“Individual Concentration Limit” means, with respect to each Borrowing Base
Investor on or after November 7, 2018, the concentration limits set forth below,
calculated for each such Investor as a percentage of the aggregate Unfunded
Commitments of all Included Investors and Designated Investors:

 

Investor Classification    Concentration Limit

Included Investors

   25%

Designated Investors

   5%

 

18



--------------------------------------------------------------------------------

provided, that, for purposes of calculating the above Individual Concentration
Limit for any Investor, each Investor and its investing affiliates shall be
treated as a single Investor.

“Information” is defined in Section 13.18.

“Initial Notice” means a notice delivered by Borrower to the Investors under
Section 14.1.3 of the Operating Agreement with respect to the treatment of
Borrower’s assets as Plan Assets.

“Interest Option” means each of the Eurocurrency Rate and the Base Rate.

“Interest Payment Date” means, for all Loans, the tenth (10th) calendar day of
each calendar month and the Maturity Date.

“Interest Period” means (a) with respect to any CP Rate Loan, (i) if the Related
Commercial Paper is issued on a pool funded basis, a calendar month (or, in the
case of the first Interest Period, the period from and including the date of the
first advance hereunder to (but excluding) the first day of the next succeeding
calendar month) and (ii) if the Related Commercial Paper is issued on a
match-funded basis, the period of time allocated by the applicable Funding Agent
to such Loan in its reasonable discretion; and (b) with respect to any
Eurocurrency Rate Loan (other than Swingline Loans, which are addressed in
Section 2.07(a)), a period commencing: (i) on the Borrowing date of such
Eurocurrency Rate Loan; or (ii) on the termination date of the immediately
preceding Interest Period in the case of a continuation of a Eurocurrency Rate
Loan to a successive Interest Period as described in Section 2.02, and ending
(A)(1) if an Interest Period of one (1) week (subject to availability from all
Lenders) is elected (automatically or otherwise) and such Interest Period would
end in the next succeeding calendar month, the first day of such next succeeding
calendar month (such Interest Period, a “1 Week Interpolated Interest Period”)
and (2) if an Interest Period of one (1) week (subject to availability from all
Lenders) is elected (automatically or otherwise) and such Interest Period would
end in the same calendar month, one (1) week thereafter and (B) if an Interest
Period of one (1) month, two (2) months, three (3) months or (subject to
availability from all Lenders) six (6) months is elected, the first day of such
calendar month occurring one (1) month, two (2) months, three (3) months or
(subject to availability from all Lenders) six (6) months, respectively,
thereafter (each such Interest Period or a 1 Week Interpolated Interest Period,
an “Interpolated Interest Period”), each as a Borrower Party shall elect in
accordance with Section 2.02; provided, however, that with respect to clauses
(a) and (b) above: (A) any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business
Day; and (B) if the Interest Period would otherwise end after the Stated
Maturity Date, such Interest Period shall end on the Stated Maturity Date.

“Interpolated Interest Period” is defined in the definition of Interest Period.

“Interpolated Rate” means for any Interpolated Interest Period, the rate
determined through the use of straight-line interpolation by reference to two
rates calculated in accordance with the definition of Eurocurrency Rate, one of
which shall be determined as if the maturity of the deposits in the applicable
currency referred to therein was the period of time for which rates are
available next shorter than the Interest Period and the other of which shall be
determined as if such maturity was the period of time for which rates are
available next longer than the Interest Period; provided that, if an Interest
Period is less than or equal to seven days, then Eurocurrency Rate shall be
determined by reference to a rate calculated in accordance with the definition
of Eurocurrency Rate as if the maturity of the deposits in the applicable
currency referred to therein were a period of time equal to seven days.

 

19



--------------------------------------------------------------------------------

“Investment Company Act” means the Investment Company Act of 1940 and the rules
and regulations promulgated thereunder, as amended to the date hereof and from
time to time hereafter, and any successor Investment Company Act.

“Investor” means a Member of Borrower.

“Investor Classification Letter” means that certain letter agreement dated as of
the date hereof by and among Borrower and Administrative Agent, based on
confirmation by the applicable Lenders, listing the Investors and their Capital
Commitments and approving the Investors as Included Investors or Designated
Investors or indicating they are neither Included Investors or Designated
Investors, as it may be amended, restated, modified or supplemented from time to
time (including pursuant to Section 10.05(b)). For avoidance of doubt, the
Investor Classification Letter may be updated from time to time by
Administrative Agent and Borrower, including through delivery and acceptance of
a Compliance Certificate, Borrowing Base Certificate or borrowing base summaries
prepared by Administrative Agent.

“Concentration Limit” means the Individual Concentration Limit and the Aggregate
Concentration Limit, as applicable.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Request for
Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the Letter of Credit Issuer and a
Borrower Party or entered into by a Borrower Party in favor of the Letter of
Credit Issuer and relating to any such Letter of Credit, including, as
applicable, any documentation relating to Cash Collateral (which may include,
without limitation, a Collateral Account Assignment).

“Joinder Agreement” means a joinder agreement in the form of Exhibit L.

“Key Person Event” means a “Key Person Event” as defined in the Operating
Agreement.

“L/C Advance” means, with respect to each Committed Lender, such Committed
Lender’s funding of its participation in any L/C Borrowing.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

20



--------------------------------------------------------------------------------

“Lender Group” means each Lender Group identified by name on Schedule 1.01A to
this Credit Agreement (as such Schedule 1.01A may be amended, supplemented or
otherwise modified and in effect), including the Funding Agent for such Lender
Group and each Committed Lender and each Conduit Lender (if any) in such Lender
Group.

“Lender Group Joinder Agreement” means a joinder agreement, substantially the
form of Exhibit K attached hereto, pursuant to which a new Lender Group becomes
party to this Credit Agreement.

“Lender Group Limit” means, for each Lender Group, the sum of the Commitments of
the Committed Lenders in such Lender Group.

“Lender Group Percentage” means, with respect to any Lender Group, the
percentage equivalent of a fraction the numerator of which is the sum of the
Commitments held by the Committed Lenders members of such Lender Group and the
denominator of which is the sum of all Commitments. If the Commitments have
terminated or expired, the Lender Group Percentages shall be the percentage
equivalent of a fraction the numerator of which is the aggregate Principal
Obligation held by the Lenders members of such Lender Group and the denominator
of which is the total Principal Obligation.

“Lender KYC Compliant” means, with respect to any Person, that Person has
satisfied all reasonable and customary requests for information from
Administrative Agent and the other Secured Parties for “know-your-customer” and
other anti-terrorism, anti-money laundering and similar rules and regulations
and related policies.

“Lenders” means the Conduit Lenders, the Committed Lenders and, as the content
requires, the Swingline Lender; provided, that each Lender must be a Qualified
Purchaser.

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an affiliate of such Lender) described as such in such Lender’s
administrative questionnaire delivered to Administrative Agent, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Letter of Credit” means a standby letter of credit issued in Dollars by the
Letter of Credit Issuer pursuant to Section 2.08 either as originally issued or
as the same may, from time to time, be amended or otherwise modified or
extended.

“Letter of Credit Application” means an application and agreement for standby
letter of credit by and between a Borrower Party and the Letter of Credit Issuer
in a form reasonably acceptable to the Letter of Credit Issuer (and customarily
used by it in similar circumstances) and conformed to the terms of this Credit
Agreement, either as originally executed or as it may from time to time be
supplemented, modified, amended, renewed, or extended.

“Letter of Credit Availability Period” means the period as may be agreed in
writing by the Letter of Credit Issuer, Borrower, and all Lenders but not to
extend beyond the final Maturity Date.

“Letter of Credit Collateralization Date” means the day that is the earlier of:
(a) thirty (30) days prior to the Stated Maturity Date then in effect (or, if
such day is not a Business Day, the next preceding Business Day); or (b) the
Maturity Date.

“Letter of Credit Issuer” means, with respect to any Letter of Credit, Natixis
in its capacity as the issuer of such Letter of Credit hereunder.

 

21



--------------------------------------------------------------------------------

“Letter of Credit Liability” means the aggregate amount available to be drawn
under all outstanding Letters of Credit plus the aggregate Unreimbursed Amounts,
including all L/C Borrowings. For all purposes of this Credit Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $10,000,000 and (b) the Available Commitment.

“LIBOR” is defined in the definition of LIBOR Screen Rate.

“LIBOR Rate” means the Eurocurrency Rate or the Floating LIBOR Rate.

“LIBOR Screen Rate” means the London Interbank Offered Rate (“LIBOR”) quote on
the applicable screen page Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time).

“LIBOR Successor Rate” is defined in Section 4.03.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by Administrative Agent
in a manner substantially consistent with market practice (or, if Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Administrative Agent determines in consultation with Borrower Parties).

“Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of Indebtedness, whether
arising by agreement or under common law, any statute or other law, contract, or
otherwise.

“Liquidity Agreement” means, with respect to a Conduit Lender, any agreement
entered into by such Conduit Lender’s Liquidity Provider providing for (i) the
issuance of one or more letters of credit for the account of such Conduit Lender
(or its Related Commercial Paper Issuer), (ii) the issuance of one or more
surety bonds for drawings under which such Conduit Lender (or its Related
Commercial Paper Issuer) is obligated to reimburse such Liquidity Provider,
(iii) the sale by such Conduit Lender (or its Related Commercial Paper Issuer)
to such Liquidity Provider of its interests hereunder (or portions thereof or
participations therein) or (iv) the making of loans or other extensions of
credit to such Conduit Lender (or its Related Commercial Paper Issuer) in
connection with Related Commercial Paper, together with any letter of credit,
surety bond or other instrument issued thereunder.

“Liquidity Event” means, with respect to a Conduit Lender, the occurrence of any
one or more of the following events: (a) the inability of such Conduit Lender to
fund any Loan by issuing, directly or indirectly, Commercial Paper, either at a
commercially reasonable rate or rates or otherwise, as a result of any
materially adverse circumstances or conditions in the domestic or foreign
capital markets generally or Commercial Paper markets in particular, any
outbreak or escalation or war or other hostilities or any other

 

22



--------------------------------------------------------------------------------

national or international calamity or crisis the effect of which, in the sole
and absolute determination of its Administrator made in good faith, is to cause
such a disruption as to make it impracticable to sell or enforce contracts for
the sale of its Commercial Paper; (b) unless its Administrator elects otherwise,
the date of termination of the commitment of any Liquidity Provider to such
Conduit Lender under a Liquidity Agreement; (c) the Commercial Paper of such
Conduit Lender shall not be rated at least “A-2” by S&P and at least “P 2” by
Moody’s; or (d) the later of (i) the date its Administrator ceases to be the
Administrator for such Conduit Lender and neither the Administrator nor any of
its affiliates shall administer any other asset-backed commercial paper conduit,
and (ii) the ninetieth (90th) day following the date its Administrator shall
have publicly announced or otherwise notified the Borrower that, at such time as
is specified in the related notice or announcement, it shall cease to be the
Administrator for such Conduit Lender and neither such Administrator nor any of
its Affiliates shall administer any other asset-backed commercial paper conduit.

“Liquidity Provider” means, with respect to a Conduit Lender, such Conduit
Lender’s Funding Agent, a Committed Lender in such Conduit Lender’s Lender
Group, or such other Person as is consented to in writing by the Administrative
Agent and the Borrower (such consent not to be unreasonably withheld) which
shall, pursuant to a Liquidity Agreement, now or hereafter extend credit or
commit to extend credit to or for the account of, or to make purchases from,
such Conduit Lender or its Related Commercial Paper Issuer or issue a letter of
credit, surety bond or other instrument, in each case to support any obligations
arising under or in connection with such Conduit Lender’s (or such Related
Commercial Paper Issuer’s) commercial paper program.

“Loan” means a Syndicated Loan made pursuant to Section 2.02 and/or, as
applicable, a Swingline Loan made pursuant to Section 2.07, including, without
limitation, any Base Rate Loan, Eurocurrency Rate Loan, or CP Rate Loan made
pursuant thereto.

“Loan Date” is defined in Section 2.02(a).

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each Letter of Credit
Application, each of the Collateral Documents, each Joinder Agreement, any
agreement creating or perfecting rights in Cash Collateral or other credit
support provided by a Borrower Party pursuant to the provisions of Section 2.13
and such other agreements and documents (including any fee letters), and any
amendments or supplements thereto or modifications thereof, executed or
delivered pursuant to the terms of this Credit Agreement or any of the other
Loan Documents and any additional documents delivered in connection with any
such amendment, supplement or modification.

“Loan Notice” means any request for a Borrowing, conversion or continuation of a
Loan substantially in the form of Exhibit C attached hereto, containing the
information specified therein, executed and delivered by the applicable Borrower
Parties.

“London Business Day” means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank Eurocurrency market.

“Mandatory Prepayment Event” is defined in Section 3.04.

“Margin Stock” is defined in Regulation U.

“Material Adverse Effect” means: (a) a material adverse effect upon, the
operations, business, assets or financial condition of Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Borrower Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Borrower Party of any Loan Document to
which it is a party.

 

23



--------------------------------------------------------------------------------

“Material Amendment” is defined in Section 10.04.

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which Administrative Agent declares the Obligations, or the
Obligations become, due and payable after the occurrence of an Event of Default
in accordance with the term of this Credit Agreement; (c) the date upon which
Borrower terminates the Commitments pursuant to Section 3.06 or otherwise; or
(d) any scheduled or known termination of the Operating Agreement.

“Maximum Accordion Amount” means $1,000,000,000.

“Maximum Commitment” means, at any time the same is to be determined, an amount
equal to the aggregate Commitments of the Committed Lenders, as such amount may
be increased pursuant to Section 2.17 or reduced by Borrower pursuant to
Section 3.06.

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.

“Member” shall mean “Member” as defined in the Operating Agreement.

“Membership Interest” of any Investor means the units of such Investor in
Borrower under the Operating Agreement.

“Minimum Collateral Amount” means, at any time: (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure while any Lender is a Defaulting Lender, an amount
equal to one hundred percent (100%) of the Fronting Exposure at such time plus a
proportion of the F/X Reserve Amount equal to the proportion that the Fronting
Exposure denominated in an Alternative Currency bears to the aggregate
Obligation denominated in an Alternative Currency; and (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to one hundred percent (100%) of the outstanding amount of all Letter of Credit
Liability plus the F/X Reserve Amount.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six
(6) plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means any employee benefit plan which has two or more
contributing sponsors (including any Borrower Party or any ERISA Affiliate) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Natixis” is defined in the preamble to this Credit Agreement.

“No Plan Asset Certificate” means a certificate from a Borrower Party, delivered
by the relevant Responsible Officer of such Borrower Party, based on
consultation with its counsel and in a form reasonably acceptable to
Administrative Agent, (a) certifying that throughout the period beginning from
the date of the prior No Plan Asset Certificate or the date of the Credit
Agreement, as applicable, and

 

24



--------------------------------------------------------------------------------

continuing through the date of the subject No Plan Asset Certificate, “benefit
plan investors” (as defined in Section 3(42) of ERISA) hold less than
twenty-five percent (25%) of the total value of each class of equity interest in
the Borrower Party (calculated in accordance with Section 3(42) of ERISA) and,
accordingly, the underlying assets of such Borrower Party have not and do not
constitute Plan Assets; and (b) covenanting that at all times following the date
of such certificate, less than twenty-five percent (25%) of the total value of
each class of equity interest in such Borrower Party (calculated in accordance
with Section 3(42) of ERISA) will continue to be held by “benefit plan
investors” (as defined in Section 3(42) of the ERISA) until such time, if any,
that such Borrower Party delivers to Administrative Agent an Operating Company
Opinion.

“Non-Rated Included Investor” means any Investor that does not have a Rating
meeting the relevant minimum requirement included in the definition of
“Applicable Requirement” (or that does not have a Credit Provider, Sponsor, or
Responsible Party that has such a Rating) and is otherwise deemed to be an
Included Investor in accordance with such defined term.

“Non-Defaulting Lender” means any Committed Lender that is not a Defaulting
Lender.

“Notes” means the promissory notes provided for in Section 3.01(b), and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified; and “Note” means any
one of the Notes.

“Obligations” means all present and future indebtedness, obligations, and
liabilities of any Borrower Party to any of the Secured Parties (including,
without limitation, the Guaranteed Debt), and all renewals and extensions
thereof, or any part thereof (including, without limitation, Loans, Letter of
Credit Liability, or both), arising pursuant to this Credit Agreement
(including, without limitation, the indemnity provisions hereof) or represented
by the Notes and each Letter of Credit Application, and all interest accruing
thereon, and payable in accordance with terms hereof, regardless of whether such
indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, joint, several, or joint and several; together with all
indebtedness, obligations, and liabilities of any Borrower Party to any of the
Secured Parties evidenced or arising pursuant to any of the other Loan
Documents, and all renewals and extensions thereof, or any part thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of Borrower dated as of April 13, 2018, including,
without limitation, any Side Letters, as it may have been or may be amended,
restated or supplemented from time to time.

“Operating Company” means an “operating company” within the meaning of
Section 2510.3-101(c) of the Plan Assets Regulation.

“Operating Company Certificate” means a certificate from a Borrower Party,
delivered by the relevant Responsible Officer of such Borrower Party, in a form
reasonably acceptable to Administrative Agent, certifying that, based upon
consultation with counsel, such Borrower Party has met the requirements to be an
Operating Company for the twelve (12)-month period following the end of the
Annual Valuation Period for such Borrower Party.

“Operating Company Opinion” means a written opinion of counsel to the Borrower
Parties, in a form reasonably acceptable to Administrative Agent, as to
qualification of each Borrower Party, as applicable, as an Operating Company.

 

25



--------------------------------------------------------------------------------

“Original Credit Agreement” is defined in the recitals hereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.06).

“Overnight Rate” means for any day: (a) with respect to any amount denominated
in Dollars, the greater of: (i) the Federal Funds Rate and (ii) an overnight
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Natixis in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Participant” is defined in Section 13.11(f).

“Participant Register” is defined in Section 13.11(f).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” is defined in Section 13.19.

“Pending Capital Call” means any Capital Call that has been made upon the
Investors and that has not yet been funded by the applicable Investor, but with
respect to which such Investor is not in default.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower Party or any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Liens” means:

(i)        Liens created pursuant to any Loan Document;

(ii)      carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ or other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith;

 

26



--------------------------------------------------------------------------------

(iii)        Liens in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; and

(iv)        Liens for claims that are not yet due with respect to Taxes,
assessments or charges of any Governmental Authority or otherwise arising as a
matter of Law for which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP.

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, non-profit corporation, partnership,
limited liability company, sovereign government or agency, instrumentality, or
political subdivision thereof, or any similar entity or organization.

“Permitted RIC Distributions” means, with respect to each taxable year in which
Borrower is a RIC, any distributions determined by a Borrower Party in good
faith to be required to be made in order to maintain a Borrower Party’s tax
status under Section 852 of the Internal Revenue Code or to avoid the payment of
any tax imposed under Section 852(b)(1), Section 852(b)(3) or Section 4982 of
the Internal Revenue Code, as certified by a Borrower Party to the
Administrative Agent in a RIC Distribution Notice delivered to the
Administrative Agent.

“Plan” means any Pension Plan or any retirement medical plan, each as
established or maintained for employees of any Borrower Party or any ERISA
Affiliate, or any such Plan to which any Borrower Party or any ERISA Affiliate
is required to contribute on behalf of any of its employees.

“Plan Assets” means “plan assets” within the meaning of the Plan Assets
Regulation or otherwise.

“Plan Assets Regulation” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA.

“Portfolio Asset” means any “Portfolio Investment” (as defined in the Operating
Agreement) directly held by the Borrower, including, without limitation, any
equity interests of the Borrower in any Portfolio Company (as defined in the
Operating Agreement).

“Prepayment Notice” means a written notice in substantially the form of Exhibit
E attached hereto.

“Prime Rate” means, on any day, the rate of interest in effect for such day as
publicly announced from time to time by Natixis as its “prime rate.” The “prime
rate” is a rate set by Natixis based upon various factors including Natixis’
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Natixis shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Principal Obligation” means the Dollar Equivalent amount of (a) the aggregate
outstanding principal amount of the Loans (including Swingline Loans); plus
(b) the Letter of Credit Liability.

“Property” means any real property, improvements thereon and any leasehold or
similar interest in real property which is owned, directly or indirectly, by any
Borrower Party, or secures any investment of any Borrower Party.

 

27



--------------------------------------------------------------------------------

“Qualified Borrower” means any entity, which entity may be organized in the
United States or outside of the United States, in which Borrower owns a direct
or indirect ownership interest or through which Borrower will acquire an
investment, the indebtedness of which entity can be guaranteed by Borrower
pursuant to the terms of the Operating Agreement, and which entity has executed
and delivered this Credit Agreement on the Closing Date or a Joinder Agreement
and in respect of which entity Borrower has guaranteed the Obligations thereof
pursuant to Section 6.

“Qualified Purchaser” means a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act of 1940 and the rules and
regulations promulgated thereunder, as amended to the date hereof and from time
to time hereafter, and any successor Investment Company Act.

“Rated Included Investor” means any Investor that has a Rating meeting the
relevant minimum requirement included in the definition of “Applicable
Requirement” (or that has a Credit Provider, Sponsor, or Responsible Party that
has such a Rating).

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof, such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating (for a governmental entity), or revenue bond rating (for an
educational institution)) from either of S&P or Moody’s.

“Rating Agencies” means S&P, Moody’s, or any other nationally-recognized
statistical rating agency which has been approved by the Administrative Agent.

“Recipient” means Administrative Agent, any Lender, any Agent, any Liquidity
Provider, the Letter of Credit Issuer, or any other recipient of any payment to
be made by or on account of any obligation of any Borrower Party hereunder.

“Register” is defined in Section 13.11(e).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time in effect, and shall include any successor or
other regulation relating to reserve or margin requirements, applicable to
member banks of the Federal Reserve System.

“Related Commercial Paper” means, with respect to a Conduit Lender, at any time
of determination, Commercial Paper of such Conduit Lender or its Related
Commercial Paper Issuer the proceeds of which are then allocated by the
administrator of such Conduit Lender or its Related Commercial Paper Issuer as
the source of funding the acquisition or maintenance of such Conduit Lender’s
Principal Obligation hereunder.

“Related Commercial Paper Issuer” means a multi-seller commercial paper conduit
that issues Commercial Paper the proceeds of which are loaned to a Conduit
Lender as the source of funding the acquisition or maintenance of its Principal
Obligation hereunder.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Material through or in the air, soil, surface water,
groundwater, of any Property.

 

28



--------------------------------------------------------------------------------

“Removal Effective Date” is defined in Section 12.06(b).

“Reorganization” has the meaning assigned to it in the Operating Agreement.

“Reorganization Notice” is defined in Section 9.01(e).

“Repayment Percentage” means, with respect to any Lender, (a) with respect to
any Borrowing, the percentage equivalent of a fraction the numerator of which is
such Lender’s applicable Principal Obligation of such Borrowing and the
denominator of which is the aggregate Principal Obligation of such Borrowing;
(b) with respect to any Letter of Credit, the percentage equivalent of a
fraction the numerator of which is such Lender’s applicable Letter of Credit
Liability and the denominator of which is the aggregate Letter of Credit
Liability; and (c) with respect to any other Obligation, the percentage
equivalent of a fraction the numerator of which is such Lender’s Principal
Obligation and the denominator of which is the aggregate Principal Obligation.

“Request for Credit Extension” means: (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice; and (b) with respect to an
L/C Credit Extension, the related Request for Letter of Credit and Letter of
Credit Application.

“Request for Letter of Credit” means a request for the issuance of a Letter of
Credit substantially in the form of Exhibit N attached hereto.

“Required Lenders” means, at any time, (a) Committed Lenders having their share
of the Principal Obligation and their Unused Commitments representing more than
fifty percent (50%) of the sum of (x) the total Principal Obligation then
outstanding and (y) the aggregate Unused Commitments at such time, provided that
in determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the pro rata shares of the
aggregate Principal Obligation and Unused Commitments of Lenders shall be
redetermined for voting purposes only, to exclude the pro rata shares of the
aggregate Principal Obligation and Unused Commitments of such Defaulting
Lenders, and (b) at all times when two or more Committed Lenders (other than
Defaulting Lenders) are party to this Credit Agreement, the term “Required
Lenders” shall in no event mean fewer than two Committed Lenders.

“Responsible Officer” means: (a) in the case of a corporation, its chief
executive officer, president, chief financial officer, senior vice president,
any vice president or treasurer, and, in any case where two Responsible Officers
are acting on behalf of such corporation, the second such Responsible Officer
may be a secretary or assistant secretary; (b) in the case of a limited
partnership, the Responsible Officer of the general partner, acting on behalf of
such general partner in its capacity as general partner; (c) in the case of a
limited liability company, the Responsible Officer of the managing member,
acting on behalf of such managing member in its capacity as managing member; and
(d) and, solely for purposes of notices given pursuant to Section 3, any other
officer or employee of the applicable Borrower Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
or political subdivision under which the Governmental Plan Investor operates is
obligated to fund the Governmental Plan Investor and is liable to fund any
shortfalls, the state or political subdivision as applicable; and (b) otherwise,
the Governmental Plan Investor itself.

“Returned Capital” means, for any Investor, any part of any Capital Contribution
that is redistributed to such Investor and is, in accordance with the terms of
the Operating Agreement, added back to such Investor’s Unfunded Commitment; in
each case which amount has been set forth as “Returned Capital” on a certificate
of Borrower delivered to Administrative Agent.

 

29



--------------------------------------------------------------------------------

“Revaluation Date” means, with respect to any Loan, each of the following:
(a) each date of a Borrowing of such Loan denominated in an Alternative
Currency; and (b) each date of a continuation of such Loan denominated in an
Alternative Currency, and (c) such additional dates as the Administrative Agent
shall reasonably determine or the Required Lenders shall reasonably require.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“RIC Distribution Notice” means a written notice setting forth the calculation
of any Permitted RIC Distribution with respect to the Borrower and certifying
that the Borrower remains a “regulated investment company” under Subchapter M of
the Code.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw & Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means: (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“Sanction(s)” means any applicable international economic sanction administered
or enforced by a United States Governmental Authority (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other sanctions authority applicable to Borrower.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b)(i) the government of a
Designated Jurisdiction or an agency of the government of a Designated
Jurisdiction, (ii) an organization controlled by a Designated Jurisdiction or
organized under the laws of a Designated Jurisdiction, or (iii) an individual
ordinarily resident in a Designated Jurisdiction.

“Scheduled Unavailability Date” is defined in Section 4.03.

“Secured Parties” means, collectively, the Lenders, the Letter of Credit Issuer,
the Agents, the Liquidity Providers and the Indemnitees.

“Security Agreement” means a security agreement substantially in the form of
Exhibit D attached hereto, executed and delivered by Borrower to Administrative
Agent for the benefit of Secured Parties, as such agreement may be amended,
modified, supplemented and/or restated from time to time.

“Side Letter” means any “side letter” (if any) between an Investor and Borrower.

“SOX” means Section 402 of the Sarbanes-Oxley Act of 2002 (codified as
Section 13(k) of the Securities Exchange Act of 1934, as amended).

 

30



--------------------------------------------------------------------------------

“SOX Insiders” means the employees (or any of their spouses) of The TCW Group,
Inc., the Borrower, the Investment Advisor or any Affiliate thereof, in each
case who, in the reasonable opinion of Borrower, constitute “insiders” for
purposes of SOX from time to time.

“Sponsor” of an ERISA Investor means a sponsor as that term is understood under
ERISA, specifically, the entity that established the plan and is responsible for
the maintenance of the plan and, in the case of a plan that has a sponsor and
participating employers, the entity that has the ability to amend or terminate
the plan.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Stated Maturity Date” means May 10, 2021.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subscription Agreement” means a Subscription Agreement executed by an Investor
in connection with the subscription for a Membership Interest in Borrower.

“Subsequent Investor” is defined in Section 10.05(d).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.07.

“Swingline Availability Period” means the period commencing on the Closing Date
and ending on the earlier of (a) the date occurring twelve (12) months
thereafter and (b) the Maturity Date.

“Swingline Lender” means Natixis, in its capacity as provider of Swingline
Loans, or any permitted successor Swingline Lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.07(a).

“Swingline Obligation” means the aggregate outstanding principal amount of the
Swingline Loans.

“Swingline Sublimit” means an amount equal to $0. The Swingline Sublimit is part
of, and not in addition to, the Maximum Commitment.

 

31



--------------------------------------------------------------------------------

“Syndicated Loan” means a Loan made pursuant to Section 2.02, including, without
limitation, any Base Rate Loan, Eurocurrency Rate Loan or CP Rate Loan made
pursuant thereto.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” means all present or future taxes, including, without limitation, stamp
taxes (including mortgage recording taxes), levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Trade Date” has the meaning set forth in Section 13.11(b)(i)(B).

“Transactions” means the execution, delivery and performance by the Borrower
Parties of this Credit Agreement and the other Loan Documents, the Borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Type of Syndicated Loan” means any Syndicated Loan (i.e., a Base Rate Loan,
Eurocurrency Rate Loan or CP Rate Loan).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 4.01(e)(ii)(B)(3).

“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state, which governs creation or perfection (and the effect thereof)
of security interests in any collateral for the Obligations.

“Unfunded Commitment” means, with respect to any Investor at any time, the
Capital Commitment of such Investor, minus the aggregate Capital Contributions
made, or deemed made under the Operating Agreement to Borrower by such Investor,
plus Returned Capital attributed to such Investor, but “Unfunded Commitment”
shall not include that portion of an Investor’s Capital Commitment that is, at
such time, subject to a Pending Capital Call.

“Unreimbursed Amount” is defined in Section 2.08(c)(i).

“Unused Commitment” has the meaning specified in Section 2.11.

“Withholding Agent” means any Borrower Party and the Administrative Agent.

“Write- Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

32



--------------------------------------------------------------------------------

1.02      Other Definitional Provisions.

(a)      All terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document.

(b)      Defined terms used in the singular shall import the plural and vice
versa.

(c)      The words “hereof,” “herein,” “hereunder,” and similar terms when used
in this Credit Agreement shall refer to this Credit Agreement as a whole and not
to any particular provisions of this Credit Agreement.

(d)      Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(e)      The term “including” is by way of example and not limitation.

(f)      The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g)      In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(h)      Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Loan Document.

1.03      Times of Day. Unless otherwise specified in the Loan Documents, time
references are to time in New York, New York.

1.04      Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Credit Agreement shall be prepared in conformity
with, GAAP applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the audited financial
statements of Borrower, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Borrower and its Subsidiaries shall be deemed to be carried at
one hundred percent (100%) of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.

1.05      Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

33



--------------------------------------------------------------------------------

1.06      Exchange Rates; Currency Equivalents.

(a)      The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Principal Obligation denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Borrower Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

(b)      Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

(c)      Administrative Agent does not warrant, nor accept responsibility for,
nor shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” herein or with respect to any comparable or
successor rate thereto.

1.07      Approved Alternative Currencies.

(a)      A Borrower Party may from time to time request that Loans (other than
Base Rate Loans) be made in a currency other than those specifically listed in
the definition of “Alternative Currency” herein, provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Loans (other than Base Rate Loans), such
request shall be subject to the approval of the Administrative Agent and the
Committed Lenders.

(b)      Any such request shall be made to Administrative Agent not later than
11:00 a.m., fifteen (15) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by Administrative Agent).
In the case of any such request pertaining to Loans (other than Base Rate
Loans), Administrative Agent shall promptly notify each Funding Agent thereof
(which shall promptly notify the Committed Lenders in its Lender Group). In the
case of any such request, each Funding Agent shall notify Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Loans (other than
Base Rate Loans) in such requested currency.

(c)      Any failure by a Funding Agent to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by the applicable Lender Group to permit Loans to be made in such requested
currency. If Administrative Agent and the applicable Funding Agent consent to
making Loans (other than Base Rate Loans) in such requested currency,
Administrative Agent shall so notify Borrower and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Borrowings of Loans (other than Base Rate Loans). If Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.07, Administrative Agent shall promptly so notify Borrower.

 

34



--------------------------------------------------------------------------------

1.08      Change of Currency.

(a)      Each obligation of Borrower Parties to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption. If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Credit
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b)      Each provision of this Credit Agreement relating to Alternative
Currencies shall be subject to such reasonable changes of construction as
Administrative Agent may from time to time specify in consultation with the
Borrower Parties to be appropriate to reflect (i) the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro, and (ii) a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

2. LOANS AND LETTERS OF CREDIT.

2.01      Revolving Credit Commitment. Subject to the terms and conditions
herein set forth, each Committed Lender severally agrees, on any Business Day
during the Availability Period, to make Syndicated Loans to the Borrower
Parties, in Dollars or in one or more Alternative Currencies, on a several
basis, at any time and from time to time in an aggregate principal amount up to
such Committed Lender’s Commitment at any such time; provided, however, that
after making any such Loans: (a) such Committed Lender’s Principal Obligation
would not exceed such Committed Lender’s Commitment as of such date; (b) the
Principal Obligation of such Committed Lender’s Lender Group would not exceed
the aggregate applicable Lender Group Limit of such Lender Group; (c) the
Principal Obligation would not exceed the Available Commitment; and (d) the
Dollar Equivalent of the amount of the Principal Obligation that is denominated
in Alternative Currencies would not exceed twenty-five percent (25%) of the
Maximum Commitment. Subject to the foregoing limitation, the conditions set
forth in Section 7 and the other terms and conditions hereof, the Borrower
Parties may borrow, repay without penalty or premium (subject to Section 4.05),
and re-borrow hereunder, during the Availability Period. Each Borrowing pursuant
to this Section 2.01 shall be funded ratably by each Lender Group in accordance
with its Applicable Percentage and, if applicable, by a Committed Lender in a
particular Lender Group in accordance with such Committed Lender’s Applicable
Percentage. No Lender shall be obligated to fund any Loan if the interest rate
applicable thereto hereunder would exceed the Maximum Rate in effect with
respect to such Loan.

2.02      Borrowing Procedures.

(a)      Request for Borrowing. Except with respect to Swingline Loans which are
addressed in Section 2.07, each Borrowing, each conversion of Eurocurrency Rate
Loans or Base Rate Loans from one Type of Syndicated Loan to another, and each
continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower Party’s irrevocable written notice to

 

35



--------------------------------------------------------------------------------

Administrative Agent. Unless otherwise agreed by Administrative Agent, each such
notice must be received by Administrative Agent not later than 11:00 a.m. at
least: (i) three (3) Business Days prior to the requested date of any Borrowing
other than for a Base Rate Loan; (ii) three (3) Business Days prior to the
conversion of Base Rate Loans to another Type of Syndicated Loan, the conversion
of Eurocurrency Rate Loans to another Type of Syndicated Loan or the
continuation of Eurocurrency Rate Loans; (iii) five (5) Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of Loans
denominated in Alternative Currencies; and (iv) one (1) Business Day prior to
the requested date of any Borrowing of Base Rate Loans ; provided, however, to
the extent a Borrower Party requires same day funding for a U.S. Dollar
denominated Base Rate Loan in an amount not to exceed $10,000,000, the
Administrative Agent must have received notice for such Base Rate Loan not later
than 10:00 a.m. on the requested Borrowing date. Each notice by a Borrower Party
pursuant to this Section 2.02(a) must be by delivery to Administrative Agent of
a written Loan Notice, appropriately completed and signed by a Responsible
Officer of such Borrower Party (and each Loan Notice submitted by a Qualified
Borrower must be countersigned by a Responsible Officer of Borrower). Each Loan
Notice shall specify: (A) whether the Borrower Party is requesting a Borrowing,
a conversion of a Eurocurrency Rate Loan or Base Rate Loan to another Type of
Syndicated Loan, or a continuation of Eurocurrency Rate Loans; (B) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day, the “Loan Date”); (C) the principal amount of
Syndicated Loans to be borrowed, converted or continued; (D) if any portion of
such Borrowing is not to be funded by a Conduit Lender through the issuance of
Commercial Paper, whether such portion of such Borrowing is to be funded instead
as a Base Rate Loan or a Eurocurrency Rate Loan (it being understood that if any
Conduit Lender elects to fund any portion of a Loan through its Liquidity
Provider, such Conduit Lender’s Funding Agent shall determine whether such
portion shall bear interest based on the Eurocurrency Rate or the Base Rate for
the period prior to the time such portion of such Loan is funded through the
issuance of Commercial Paper); (E) the Type of Syndicated Loans to which any
existing Eurocurrency Rate Loans or Base Rate Loans are to be converted;
(F) with respect to a Eurocurrency Rate Loan, the duration of the Interest
Period with respect thereto; (G) to which account the proceeds of such
Borrowing, conversion or continuation should be directed; and (H) the currency
of the Loans to be borrowed. If a Borrower Party fails to specify a currency in
a Loan Notice requesting a Borrowing, then the Syndicated Loans so requested
shall be made in Dollars. If a Borrower Party fails to specify a Type of
Syndicated Loan in a Loan Notice or if a Borrower Party fails to give a timely
notice requesting a conversion or continuation with respect to a Eurocurrency
Rate Loan, then the applicable Syndicated Loans shall be made as, or converted
to, a Eurocurrency Rate Loan with an Interest Period of one (1) week; provided,
however, that in the case of a failure to timely request a continuation of
Syndicated Loans denominated in an Alternative Currency, such Syndicated Loans
shall be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one (1) week. Any such automatic conversion shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If Borrower fails to specify an
Interest Period with respect to a Eurocurrency Rate Loan, it will be deemed to
have specified an Interest Period of one (1) week. No Syndicated Loan may be
converted into or continued as a Syndicated Loan denominated in a different
currency, but instead must be prepaid in the original currency of such
Syndicated Loan and reborrowed in the other currency.

(b)      Administrative Agent Notification. Following receipt of a Loan Notice,
Administrative Agent shall promptly, but in any event on the date of receipt of
such Loan Notice, if such Loan Notice is received by Administrative Agent not
later than 11:00 a.m., notify each Funding Agent of the amount (and currency) of
its Lender Group’s Applicable Percentage of the applicable Syndicated Loans, and
if no timely notice of a conversion or continuation is provided

 

36



--------------------------------------------------------------------------------

by a Borrower Party, Administrative Agent shall notify each Funding Agent of the
details of any automatic conversion of a Eurocurrency Rate Loan to Base Rate
Loans or continuation of Syndicated Loans denominated in a currency other than
Dollars described in the preceding subsection.

(c)      Conduit Lender Determination and Committed Lender Commitment. Upon
receipt of a Loan Notice from Administrative Agent, each Funding Agent shall
request the Conduit Lender (if any) in its Lender Group to make the Syndicated
Loan, and such Conduit Lender may from time to time during the Availability
Period, in its sole discretion, agree or decline to make the Syndicated Loan. At
no time will any Conduit Lender have any obligation to fund a Syndicated Loan or
participate in any Letter of Credit or Swingline Loans. At all times on and
after the Conduit Investment Termination Date for a Conduit Lender, or if
Conduit Lender has failed for whatever reason to fund its portion of a Borrowing
in full, all Loans shall be made by the Committed Lenders of such Conduit
Lender’s Lender Group. At any time when a Conduit Lender has rejected a request
for Syndicated Loan (it being understood that if a Conduit Lender does not fund
any Syndicated Loan in relation to which all of the conditions precedent set
forth in Section 7.02 have been satisfied on the date set forth in the
applicable Loan Notice, such Conduit Lender shall be deemed to have rejected the
request for Syndicated Loan), such Conduit Lender’s Funding Agent shall so
notify the Committed Lenders in such Conduit Lender’s Lender Group and such
Committed Lenders shall make such Syndicated Loan in accordance with their
respective Applicable Percentage. Notwithstanding anything contained in this
Section 2.02(c) or elsewhere in this Credit Agreement to the contrary, no
Committed Lender shall be obligated to provide Administrative Agent or any
Borrower Party with funds in connection with a Syndicated Loan in an amount that
would result in such Committed Lender’s Principal Obligation exceeding its
Commitment then in effect by any such Committed Lender as a Liquidity Provider
under a Liquidity Agreement, and all Loans funded by a Conduit Lender shall be
CP Rate Loans.

(d)      Reserved.

(e)      Tranches. Notwithstanding anything to the contrary contained herein,
the Borrower Parties shall not have the right to have more than seven
(7) Eurocurrency Rate Loans (other than Swingline Loans) in the aggregate
outstanding hereunder at any one time during the Availability Period.

(f)      Continuations and Conversions of Eurocurrency Rate Loans and Automatic
Continuation of CP Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of an
Event of Default or Default under Section 11.01(a), 11.01(g) and 11.01(h), the
Required Lenders may demand that any or all of the then outstanding Syndicated
Loans denominated in an Alternative Currency be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto or otherwise on demand. Any CP
Rate Loan shall automatically continue as a CP Rate Loan without any further
action of any Borrower Party.

2.03      Minimum Loan Amounts. Each Borrowing of, conversion to or continuation
of Syndicated Loans shall be in a principal amount that is an integral multiple
of $100,000 and not less than $1,000,000, and each Borrowing of, conversion to
or continuation of Base Rate Loans shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000; provided, however, that a Base
Rate Loan may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or in an aggregate amount that is required for
the reimbursement of a Letter of Credit under Section 2.08(c).

 

37



--------------------------------------------------------------------------------

2.04     Funding.

(a)      Funding by Committed Lenders; Presumption by Administrative Agent.
Except with respect to Swingline Loans, which are addressed in Section 2.07,
each Conduit Lender and each Committed Lender, as the case may be, shall, in
accordance with the terms hereof, on any Loan Date make the proceeds of its
Applicable Percentage of each Borrowing available to Administrative Agent in
Dollars at Administrative Agent’s Office for the applicable currency for the
account of the appropriate Borrower Party (or, if otherwise agreed between such
Lender and such Borrower Party and upon fulfillment of all applicable conditions
set forth herein, directly to such Borrower Party as specified in the Loan
Notice, or, if requested by such Borrower Party in the Loan Notice, shall wire
transfer such funds as requested) no later than 2:00 p.m. in the case of any
Syndicated Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Loan Date in Same Day Funds, and upon fulfillment
of all applicable conditions set forth herein, Administrative Agent shall
promptly deposit such proceeds in Same Day Funds in such Borrower Party’s
account at Administrative Agent specified in the Loan Notice, or, if requested
by such Borrower Party in the Loan Notice, shall wire transfer such funds as
requested; provided, however, that (i) if, in connection with a particular
Credit Extension, the 2:00 p.m. time in this sentence is not met as a result of
an operational or technical error, issue or oversight, then the 2:00 p.m. time
in this sentence shall instead be 3:00 p.m. and (ii) if a single entity is the
only Lender, such Lender may wire such funds directly to the Borrower Party (or
as directed by the Borrower Party) as specified in the Loan Notice. The failure
of any Committed Lender to advance the proceeds of its respective share of any
Borrowing required to be advanced hereunder shall not relieve any other
Committed Lender of its obligation to advance the proceeds of its Applicable
Percentage of any Borrowing required to be advanced hereunder. Absent contrary
written notice from a Funding Agent prior to the proposed Loan Date that a
Conduit Lender or a Committed Lender in such Lender Group will not make
available to Administrative Agent such Lender’s share, as applicable, of such
Borrowing, Administrative Agent may assume that each Committed Lender and each
Conduit Lender, as the case may be, has made its Applicable Percentage of the
requested Borrowing available to Administrative Agent on the applicable Loan
Date and in the applicable currency, and Administrative Agent may, in reliance
upon such assumption (but is not required to), make available to the appropriate
Borrower Party a corresponding amount.

(b)      Obligations of Committed Lenders Several. The obligations of the
Committed Lenders hereunder to make Syndicated Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to
Section 13.06(c) are several and not joint. The failure of any Committed Lender
to make any Syndicated Loan, to fund any such participation or to make any
payment under Section 13.06(c) on any date required hereunder shall not relieve
any other Committed Lender of its corresponding obligation to do so on such
date, and no Committed Lender shall be responsible for the failure of any other
Committed Lender to so make its Syndicated Loan, to purchase its participation
or to make its payment under Section 13.06(c).

(c)      Commercial Paper. Each Conduit Lender confirms that, to the extent
permitted by its commercial paper program documentation, it intends to fund all
Loans hereunder through the issuance of its Commercial Paper at all times prior
to the occurrence of a Liquidity Event, the termination date specified in its
Liquidity Agreement, an Event of Default or certain other circumstances
occurring in the financial or Commercial Paper markets in general or with
respect to the Loan Documents, or any Borrower Party in particular which, in the
opinion of such, Conduit Lender or its Funding Agent or Administrator, make
funding the Loans through the issuance of Commercial Paper reasonably
inadvisable.

 

38



--------------------------------------------------------------------------------

2.05      Interest.

(a)      Interest Rate. Subject to the provisions of clause (b) below:

(i)      (A) each CP Rate Loan funded by a Conduit Lender through the issuance
of Commercial Paper shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the CP Rate for
such Interest Period plus the Applicable Margin for CP Rate Loans, and (B) each
CP Rate Loan funded by a Conduit Lender through its Liquidity Provider shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Floating LIBOR Rate plus the Applicable
Margin for CP Rate Loans or the Base Rate plus the Applicable Margin for CP Rate
Loans, each in accordance with Section 2.02, for each day in such Interest
Period prior to the day on which such funding has been refinanced through the
issuance of Commercial Paper and at the CP Rate for the remainder of such
Interest Period plus the Applicable Margin for CP Rate Loans;

(ii)      each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin for
Eurocurrency Rate Loans, all in accordance with Section 2.02; and

(iii)      each Base Rate Loan shall bear interest on the outstanding principal
amount thereof at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans in accordance with Section 2.02.

(b)       Default Rate.

(i)      If any amount of principal of the Obligations is not paid when due
(without regard to any applicable grace periods), then (in lieu of the interest
rate provided in Section 2.05(a) above) such amount shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate.

(ii)      If any amount (other than principal of the Obligations) payable by
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders (in lieu of the
interest rate provided in Section 2.05(a) above), such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate.

(iii)      Upon the request of Required Lenders, while any Event of Default
exists, then (in lieu of the interest rate provided in Section 2.05(a) above)
the principal amount of the Obligations shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate, from the date of
the occurrence of such Event of Default until such Event of Default is cured or
is waived.

2.06      Determination of Rate and Billing. Each change in the rate of interest
for any Borrowing or any portion thereof shall become effective, without prior
notice to the Borrower Parties, automatically as of the opening of business of
Administrative Agent on the date of said change. Administrative Agent shall
promptly notify Borrower and the Committed Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans upon determination
of such interest rate. The determination of the Eurocurrency Rate and Floating
LIBOR Rate by Administrative Agent shall be

 

39



--------------------------------------------------------------------------------

conclusive in the absence of manifest error. The applicable CP Rate shall be
determined for each Conduit Lender by the applicable Funding Agent and reported,
together with a calculation of any accrued interest and fees for the applicable
period (but excluding any fee payable pursuant to Section 2.11) payable to such
Conduit Lender on any Interest Payment Date, to the Administrative Agent and the
Borrower by 11:00 a.m. five (5) Business Days prior to such Interest Payment
Date; provided that, if such Funding Agent fails to report the CP Rate to the
Administrative Agent and the Borrower by such time, the Administrative Agent
shall be authorized to use the interest rate being paid to the non-Conduit
Lenders for such applicable period for any such non- reporting Conduit Lender
(provided that such amount paid to any non-reporting Conduit Lender shall be
trued-up on the following applicable Interest Payment Date upon five
(5) Business Days prior notice). The Administrative Agent will bill the Borrower
on behalf of all Lenders with respect to interest on Eurocurrency Rate Loans,
Base Rate Loans, and CP Rate Loans.

2.07      Swingline Loans.

(a)      The Swingline. Subject to the terms and conditions set forth herein
during the Swingline Availability Period, the Swingline Lender agrees, in
reliance upon the agreements of the Committed Lenders set forth in this
Section 2.07, on any Business Day during the Availability Period, to make loans
(each such loan, a “Swingline Loan”) in Dollars to the Borrower Parties at any
time and from time to time in an aggregate principal amount not to exceed at any
time outstanding the amount of the Swingline Sublimit; provided, however, that
after giving effect to any Swingline Loan or purchase or funding any risk
participations therein: (i) the Principal Obligation shall not exceed the
Available Commitment; (ii) no Committed Lender’s Revolving Credit Exposure shall
exceed such Committed Lender’s Commitment (minus any amounts funded in respect
of a Loan hereunder (but not used to fund such Loan and accordingly not included
in the Principal Obligation) by any such Committed Lender as a Liquidity
Provider under a Liquidity Agreement); (iii) the Principal Obligation of each
Lender Group shall not exceed such Lender Group’s Lender Group Limit; (iv) the
Dollar Equivalent of the amount of the Principal Obligation that is denominated
in Alternative Currencies shall not exceed twenty-five percent (25%) of the
Maximum Commitment; and (v) the Swingline Obligation shall not exceed the
Swingline Sublimit; and provided, further, that the Borrower Parties shall not:
(A) use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan; or (B) except with the approval of the Swingline Lender, request
more than two (2) Swingline Loans during any given week. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower
Parties may borrow under this Section 2.07, prepay under Section 3.05, and
re-borrow under this Section 2.07. Each Swingline Loan shall bear interest
payable in arrears on the outstanding principal amount thereof, from the
applicable Borrowing date thereof to the date of payment of such Swingline Loan,
at a rate per annum equal to the Base Rate plus the Applicable Margin for Base
Rate Loans and shall only be made in Dollars. Immediately upon the making of a
Swingline Loan, each Committed Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to such Committed
Lender’s Applicable Percentage of the principal amount of such Swingline Loan.

(b)      Borrowing Procedures. Each Borrowing under the Swingline shall be made
upon the applicable Borrower Party’s irrevocable written notice to the
Administrative Agent. Each such notice must be received by the Administrative
Agent not later than 10:00 a.m. on the requested Borrowing date, and shall:
(i) specify the amount to be borrowed, which shall be in a principal amount that
is not less than $1,000,000; (ii) specify the requested Borrowing date, which
shall be a Business Day; and (iii) simultaneously request a Borrowing of a Base
Rate Loan (which shall automatically convert to a Eurocurrency Rate Loan with a
one (1) week Interest Period three (3) days thereafter but without regard to the
minimum and multiples specified in

 

40



--------------------------------------------------------------------------------

Section 2.03) under Section 2.02 to repay such Swingline Loan. Each such notice
must be by delivery to the Swingline Lender and the Administrative Agent of a
written Loan Notice for such Swingline Loan and an applicable Syndicated Loan
(to refinance such Swingline Loan), appropriately completed and signed by a
Responsible Officer of such Borrower Party. Promptly after receipt by the
Administrative Agent of any Loan Notice for a Swingline Loan, Administrative
Agent shall notify the Swingline Lender of the amount of the applicable
Swingline Loan. Unless the Swingline Lender has received notice from the
Administrative Agent (including at the request of any Lender) prior to 12:00
noon on the date of the proposed Swingline Borrowing: (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 2.07(a); or (B) that
one or more of the applicable conditions specified in Section 7 is not then
satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 4:00 p.m. on the Borrowing date specified in such
Loan Notice, make the amount of its Swingline Loan available to the
Administrative Agent’s Office for the account of the applicable Borrower Party
at its office in immediately available funds, and upon fulfillment of the
applicable conditions set forth herein, Administrative Agent shall promptly
deposit such proceeds in immediately available funds in such Borrower Party’s
account specified in the Loan Notice, or, if requested by such Borrower Party in
the Loan Notice, shall wire transfer such funds as requested. Absent contrary
written notice from the Swingline Lender prior to the proposed Borrowing date
that the Swingline Lender will not make available to Administrative Agent the
Swingline Loan, its Administrative Agent may assume that the Swingline Lender
has made its share of the requested Swingline Loan available to Administrative
Agent on the requested Borrowing date, and Administrative Agent may, in reliance
upon such assumption (but is not required to), make available to the appropriate
Borrower Party a corresponding amount by crediting the account of such Borrower
Party specified in such Loan Notice.

(c)        Refinancing of Swingline Loans.

(i)        To the extent a Loan Notice for a Syndicated Loan is not
simultaneously delivered with a Loan Notice for a Swingline Loan, the Swingline
Lender at any time in its sole and absolute discretion may request, on behalf of
the applicable Borrower Party (which hereby irrevocably authorizes the Swingline
Lender to so request on its behalf), that each Lender Group make a Syndicated
Loan in an amount equal to such Lender Group’s Applicable Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, but without
regard to the minimum and multiples specified in Section 2.03 for the principal
amount of Base Rate Loans (to be automatically converted to a Eurocurrency Rate
Loan with a one (1) week Interest Period three (3) days thereafter), but subject
to the unutilized portion of the Available Commitment and the applicable
conditions set forth in Section 7. Promptly upon receipt of such Loan Notice,
the Administrative Agent will give notice thereof to each Funding Agent by 1:00
p.m. at least one (1) Business Day prior to the date specified in such Loan
Notice, specifying in such Loan Notice such Lender Group’s Applicable Percentage
of such Swingline Loan or Loans, and the Swingline Lender shall furnish the
applicable Borrower Party with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each (A) Conduit
Lender may, and if a Conduit Lender does not, each Committed Lender in such
Conduit Lender’s Lender Group shall, and (B) each Committed Lender in a Lender
Group without a Conduit Lender shall, upon receipt of such Loan Notice, make an
amount equal to its Lender Group’s Applicable Percentage (or, in the case of a
Committed Lender, its Applicable Percentage) of the amount specified in such
Loan Notice available (including

 

41



--------------------------------------------------------------------------------

for this purpose Cash Collateral and other credit support made available with
respect to the applicable Swingline Loan) to the Administrative Agent in
immediately available funds for the account of the Swingline Lender not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.07(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the applicable Borrower Party in such amount.
The Administrative Agent shall remit the funds so received to the Swingline
Lender.

(ii)      If for any reason any Swingline Loan cannot be refinanced by such a
Base Rate Loan in accordance with Section 2.07(c)(i), the request for Syndicated
Loans submitted by the Swingline Lender as set forth herein shall be deemed to
be a request by the Swingline Lender that each of the Lender Groups fund its
risk participation in the relevant Swingline Loan with a Base Rate Loan and each
Lender Group’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.07(c)(i) shall be deemed payment in
respect of such participation.

(iii)      If any Lender Group fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender Group pursuant to the foregoing provisions of this Section 2.07(c)
by the time specified in Section 2.07(c)(i), the Swingline Lender shall be
entitled to recover from the Committed Lenders in such Lender Group (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swingline Lender in accordance with banking industry rules on interbank
compensation; provided, however, that if such Lender Group fails to pay its
amount upon Administrative Agent’s demand, then: (A) promptly on demand, to the
extent such funds are available in the applicable Collateral Account for such
purpose; and (B) otherwise, to the extent that it is necessary for Borrower to
issue Capital Call Notices to fund such required payment, within fifteen
(15) Business Days after Administrative Agent’s demand, Borrower shall issue
such Capital Call Notices and shall make such payment promptly after the related
Capital Contributions are received. A certificate of the Swingline Lender
submitted to any Committed Lender (through the Administrative Agent and the
applicable Funding Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv)      Each Committed Lender’s obligation to make Syndicated Loans or to
purchase and fund risk participations in Swingline Loans on behalf of its Lender
Group pursuant to this Section 2.07(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including: (A) any set-off,
counterclaim, recoupment, defense or other right which such Committed Lender may
have against the Swingline Lender, any Borrower Party or any other Person for
any reason whatsoever; (B) the occurrence or continuance of an Event of Default;
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Committed Lender’s obligation to
make Syndicated Loans pursuant to this Section 2.07(c) is subject to the
applicable conditions set forth in Section 7. No such funding of risk
participations shall relieve or otherwise impair the obligation of the
applicable Borrower Party to repay Swingline Loans, together with interest as
provided herein.

 

42



--------------------------------------------------------------------------------

(d)      Repayment of Participations.

(i)      At any time after any Lender Group has purchased and funded a risk
participation in a Swingline Loan, if Administrative Agent receives any payment
on account of such Swingline Loan, Administrative Agent will distribute to such
Lender Group its share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender
Group’s risk participation was funded) in the same funds as those received by
Administrative Agent.

(ii)      If any payment received by Administrative Agent in respect of
principal or interest on any Swingline Loan is required to be returned by
Administrative Agent under any of the circumstances described in Section 13.04
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Committed Lender on behalf of its Lender Group shall pay
to the Administrative Agent for the account of the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lender Groups and the Committed Lenders under
this clause (ii) shall survive the payment in full of the Obligation and the
termination of this Credit Agreement.

(e)      Interest for Account of Swingline Lender. The Administrative Agent
shall be responsible for invoicing the applicable Borrower Party for interest on
the Swingline Loans. Until each Lender Group funds its Syndicated Loans or risk
participation pursuant to this Section 2.07 to refinance such Lender Group’s
share of any Swingline Loan, interest in respect of such share shall be solely
for the Administrative Agent for the account of the Swingline Lender.

(f)      Payments Directly to Swingline Lender. The applicable Borrower Party
shall make all payments of principal and interest in respect of the Swingline
Loans directly to the Swingline Lender.

2.08     Letters of Credit.

(a)      Letter of Credit Commitment.

(i)      Subject to the terms and conditions hereof, on any Business Day during
the Letter of Credit Availability Period: (A) the Letter of Credit Issuer
agrees, in reliance upon the agreements of the Committed Lenders set forth in
this Section 2.08: (1) to issue Letters of Credit denominated in Dollars for the
account of a Borrower Party, in aggregate face amounts that shall be not less
than $100,000, as a Borrower Party may request (except to the extent a lesser
amount is requested by such Borrower Party and agreed by Administrative Agent
and the Letter of Credit Issuer), and to amend or extend Letters of Credit
previously issued by it; and (2) to honor drawings under the Letters of Credit;
and (B) Committed Lenders severally agree to participate in Letters of Credit
issued for the account of a Borrower Party and any drawings thereunder;
provided, however that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit: (I) the Principal Obligation will not exceed
the Available Commitment; (II) the Letter of Credit Liability will not exceed
the Letter of Credit Sublimit; (III) the aggregate Principal Obligation of the
Lenders that are members of any Lender Group will not exceed the Lender Group
Limit of such Lender Group; (IV) the Dollar Equivalent of the

 

43



--------------------------------------------------------------------------------

amount of the Principal Obligation that is denominated in Alternative Currencies
shall not exceed twenty-five percent (25%) of the Maximum Commitment; and
(V) the Principal Obligation of any Committed Lender will not exceed such
Lender’s Commitment (minus any amounts funded in respect of a Loan hereunder
(but not used to fund such Loan and accordingly not included in the Principal
Obligation) by any such Committed Lender as a Liquidity Provider under a
Liquidity Agreement). Within the foregoing limits, and subject to the terms and
conditions hereof, a Borrower Party’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly a Borrower Party may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
(without any pending drawing) or that have been drawn upon and reimbursed. The
Letter of Credit Issuer shall have the right to approve the form of Letter of
Credit requested.

(ii)      The Letter of Credit Issuer shall not issue any Letter of Credit, if:
(A) subject to Section 2.08(b)(iii), the expiry date of such Letter of Credit
would occur more than twelve (12) months after the date of issuance or last
extension, unless the Letter of Credit Issuer of such Letter of Credit have
approved such expiry date in its sole discretion; or (B) the expiry date of such
Letter of Credit would occur after the Stated Maturity Date, without the consent
of the Letter of Credit Issuer of such Letter of Credit (in its sole
discretion), in which case any such Letter of Credit shall be Cash
Collateralized on the Letter of Credit Collateralization Date; provided,
however, that the expiry date of such Letter of Credit shall not occur more than
twelve (12) months after the Stated Maturity Date.

(iii)      The Letter of Credit Issuer shall not be under any obligation to
issue any Letter of Credit if:

(A)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit, or any Law applicable to the Letter
of Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it (for
which the Letter of Credit Issuer is not otherwise compensated hereunder);

(B)      the issuance of such Letter of Credit would violate any Laws or one or
more policies of the Letter of Credit Issuer applicable to letters of credit
generally;

(C)      such Letter of Credit is to be denominated in a currency other than
Dollars;

(D)      such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

44



--------------------------------------------------------------------------------

(E)      any Committed Lender is at that time a Defaulting Lender, unless no
Fronting Exposure exists or would exist after issuing such Letter of Credit
(after giving effect to Section 2.17(a)(v)) with respect to such Defaulting
Lender or the Letter of Credit Issuer has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to the Letter of Credit Issuer (in
its sole discretion) with the applicable Borrower Party or such Committed Lender
to eliminate the Letter of Credit Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(v)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other Letter of Credit Liability as to which the
Letter of Credit Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

(iv)      The Letter of Credit Issuer shall not be under any obligation to amend
any Letter of Credit if: (A) the Letter of Credit Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof; or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

(v)      The Letter of Credit Issuer shall act on behalf of Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Letter of Credit Issuer shall have all of the benefits and immunities
as: (A) provided to Administrative Agent in Section 12 with respect to any acts
taken or omissions suffered by Letter of Credit Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Section 12 included Letter of Credit Issuer
with respect to such acts or omissions; and (B) additionally provided herein
with respect to Letter of Credit Issuer.

(b)      Procedures for Issuance and Amendment of Letters of Credit.

(i)      Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower Party delivered to the Letter of Credit Issuer
selected by such Borrower Party with respect to such Letter of Credit (with a
copy to Administrative Agent) in the form of a Request for Credit Extension,
together with a Borrowing Base Certificate, each appropriately completed and
signed by a Responsible Officer of such Borrower Party. Such Request for Credit
Extension may be sent by fax, by United States mail, by overnight courier, by
electronic transmission using the system provided by the Letter of Credit
Issuer, by personal delivery or by any other means reasonably acceptable to the
Letter of Credit Issuer. Such Request for Credit Extension must be received by
the Letter of Credit Issuer and Administrative Agent not later than 11:00 a.m.
at least three (3) Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit (or such later date and
time as Administrative Agent and the Letter of Credit Issuer may agree in a
particular instance in their sole discretion). In the case of a request for an
initial issuance of a Letter of Credit, such Request for Credit Extension shall
specify in form and detail satisfactory to the Letter of Credit Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Letter of Credit Issuer may
reasonably require. In the case of a request for an amendment

 

45



--------------------------------------------------------------------------------

of any outstanding Letter of Credit, the related Request for Credit Extension
shall specify in form and detail satisfactory to the Letter of Credit Issuer:
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the Letter of Credit Issuer may
reasonably require. Additionally, the applicable Borrower Party shall furnish to
the Letter of Credit Issuer and Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Letter of Credit Issuer or Administrative
Agent may reasonably require. Each Request for Credit Extension submitted by a
Borrower Party shall be deemed to be a representation and warranty that the
conditions specified in Section 7.02(a) and (b) have been satisfied on and as of
the date of the issuance or amendment of any Letter of Credit.

(ii)      Promptly after receipt of any Request for Credit Extension relating to
a Letter of Credit, the Letter of Credit Issuer will confirm with Administrative
Agent that Administrative Agent has received a copy of such Request for Credit
Extension from a Borrower Party and, if not, the Letter of Credit Issuer will
provide Administrative Agent with a copy thereof. The Letter of Credit Issuer
shall also promptly notify each Funding Agent (which in turn shall promptly
notify each Committed Lender in its Lender Group) of the Request for Credit
Extension and the terms thereof. Unless the Letter of Credit Issuer has received
written notice from any Committed Lender, Administrative Agent or any Borrower
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 7 shall not then be satisfied, then, subject to
the terms and conditions hereof, the Letter of Credit Issuer shall, on the
requested date, issue a Letter of Credit for the account of such Borrower Party
or enter into the applicable amendment, as the case may be, in each case in
accordance with the Letter of Credit Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Committed Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Letter of Credit Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Committed
Lender’s Applicable Percentage times the amount of such Letter of Credit. With
the approval of Administrative Agent and the Letter of Credit Issuer, the risk
participation of each Committed Lender shall terminate upon the occurrence of
the Maturity Date and the full and final payment of the Obligations (other than
the Cash Collateralized Letter of Credit Liability described below), and the
Issuer Documents, rather than this Credit Agreement, shall govern the rights and
obligations of Administrative Agent, Letter of Credit Issuer and Borrower
Parties with respect to such Letter of Credit Liability, so long as Borrower has
Cash Collateralized all Letter of Credit Liability then outstanding, to the
reasonable satisfaction of Administrative Agent and Letter of Credit Issuer.

(iii)      If a Borrower Party so requests in any applicable Request for Letter
of Credit, the Letter of Credit Issuer may, in its sole and reasonable
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto Extension Letter of Credit”); provided that any such
Auto Extension Letter of Credit must permit the Letter of Credit Issuer to
prevent any such extension at least once in each twelve (12)-month period
(commencing with the date of issuance of such Letter of Credit) by giving at
least five (5) days’ prior notice to the beneficiary thereof and the Borrower
(the “Non-Extension Notice Date”) to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Letter of Credit Issuer, a
Borrower Party shall not be required to make a specific request to the Letter of
Credit Issuer for any such extension.

 

46



--------------------------------------------------------------------------------

Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Collateralization Date; provided, however, that
the Letter of Credit Issuer shall not permit any such extension if: (A) the
Letter of Credit Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.08(a) or otherwise); or (B) it has received written
notice on or before the day that is five (5) Business Days before the
Non-Extension Notice Date: (1) from Administrative Agent that the Required
Lenders have elected not to permit such extension; or (2) from Administrative
Agent, any Lender or any Borrower Party that one or more of the applicable
conditions specified in Section 7.02 and, if applicable, Section 7.03, is not
then satisfied, and in each such case directing the Letter of Credit Issuer not
to permit such extension

(iv)      Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Letter of Credit Issuer will also deliver to the
applicable Borrower Party and Administrative Agent and each Funding Agent a true
and complete copy of such Letter of Credit or amendment.

(c)      Drawings and Reimbursements; Funding of Participation.

(i)      Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Letter of Credit Issuer shall
notify the applicable Borrower Party and Administrative Agent thereof. Not later
than 12:00 noon on the date of any payment by the Letter of Credit Issuer under
a Letter of Credit (each such date, an “Honor Date”), the applicable Borrower
Party shall reimburse the Letter of Credit Issuer through Administrative Agent
in an amount equal to the amount of such drawing. If a Borrower Party fails to
so reimburse the Letter of Credit Issuer by such time, Administrative Agent
shall promptly notify each Funding Agent (which shall in turn promptly notify
such Committed Lender in its Lender Group) of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Committed Lender’s Applicable Percentage thereof. In such event, the applicable
Borrower Party shall be deemed to have requested a Borrowing of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum amount specified in Section 2.03 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Available Commitment and the applicable conditions set forth in Section 7
(other than the delivery of a Loan Notice). Any notice given by the Letter of
Credit Issuer or Administrative Agent pursuant to this Section 2.08(c)(i) must
be given in writing; provided that the lack of such an prompt confirmation shall
not affect the conclusiveness or binding effect of such notice.

(ii)      Each Committed Lender (including the Committed Lender acting as the
Letter of Credit Issuer) shall upon any notice pursuant to Section 2.08(c)(i)
make funds available (and Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the Letter of Credit Issuer at
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by Administrative Agent (so long as such Committed Lender has
been provided with notice by 1:00 p.m. at least one (1)

 

47



--------------------------------------------------------------------------------

Business Day in advance of its funding obligation hereunder), whereupon, subject
to the provisions of Section 2.08(c)(iii), each Committed Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to Borrower in
such amount. Administrative Agent shall remit the funds so received to the
Letter of Credit Issuer.

(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the applicable conditions set forth in
Section 7, cannot be satisfied or for any other reason, the applicable Borrower
Party shall be deemed to have incurred from the Letter of Credit Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Committed
Lender’s payment to Administrative Agent for the account of the Letter of Credit
Issuer pursuant to Section 2.08(c)(i) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Committed Lender in satisfaction of its participation obligation under this
Section 2.08.

(iv)      Until each Committed Lender funds its Base Rate Loan or L/C Advance
pursuant to this Section 2.08(c) to reimburse the Letter of Credit Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Committed Lender’s Repayment Percentage of such amount shall be solely for the
account of the Letter of Credit Issuer.

(v)      Each Committed Lender’s obligation to make Base Rate Loans or L/C
Advances to reimburse the Letter of Credit Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.08(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including:
(A) any set-off, counterclaim, recoupment, defense or other right which such
Committed Lender may have against the Letter of Credit Issuer, any Borrower
Party, or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default; or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Committed Lender’s obligation to make Base Rate Loans pursuant to this
Section 2.08(c) is subject to the applicable conditions set forth in Section 7
(other than delivery of a Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of any Borrower Party to reimburse
the Letter of Credit Issuer for the amount of any payment made by the Letter of
Credit Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)       If any Committed Lender fails to make available to Administrative
Agent for the account of the Letter of Credit Issuer any amount required to be
paid by such Committed Lender pursuant to the foregoing provisions of this
Section 2.08(c) by the time specified in Section 2.08(c)(ii), then, without
limiting the other provisions of this Credit Agreement, the Letter of Credit
Issuer shall be entitled to recover from such Committed Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Letter of Credit Issuer at a rate per annum
equal to the Federal Funds Rate from time to time in effect. A certificate of
the Letter of Credit Issuer submitted to any Committed Lender (through
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

48



--------------------------------------------------------------------------------

(vii)        Notwithstanding anything herein to the contrary (but subject to
Section 2.08(c)(vi)) and for purposes of clarity, a Conduit Lender, in lieu of
its Committed Lender, may fund the applicable Base Rate Loan or L/C Advance
hereunder at the CP Rate.

(d)      Repayment of Participations.

(i)      At any time after the Letter of Credit Issuer has made a payment under
any Letter of Credit and has received from any Committed Lender such Committed
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.08(c), if Administrative Agent receives for the account of the Letter
of Credit Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the applicable Borrower Party or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Committed
Lender its share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Committed Lender’s L/C
Advance was outstanding) in the same funds as those received by Administrative
Agent.

(ii)      If any payment received by Administrative Agent for the account of the
Letter of Credit Issuer pursuant to Section 2.08(d)(i) is required to be
returned under any of the circumstances described in Section 13.04 (including
pursuant to any settlement entered into by the Letter of Credit Issuer in its
discretion), each Committed Lender shall pay to Administrative Agent for the
account of the Letter of Credit Issuer its share thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Committed Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect.

(e)      Obligations Absolute. The obligation of the Borrower Party that is the
applicant for a Letter of Credit to reimburse the Letter of Credit Issuer for
each drawing under such Letter of Credit and to repay each L/C Borrowing in
respect of such Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including the following:

(i)      any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other Loan Document;

(ii)      the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower Party may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Letter of Credit Issuer
or any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

49



--------------------------------------------------------------------------------

(iv)      honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(v)      any payment made by the Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if payment upon presentation after such date is authorized by the UCC or
the ISP, as applicable;

(vi)      any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(vii)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower
Party.

Each Borrower Party shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower Party’s instructions or other irregularity,
such Borrower Party will promptly notify the Letter of Credit Issuer. Each
Borrower Party shall be conclusively deemed to have waived any such claim
against the Letter of Credit Issuer and its correspondents unless such notice is
given as aforesaid.

(f)      Role of Letter of Credit Issuer. Each Committed Lender and each
Borrower Party agree that, in paying any drawing under a Letter of Credit, the
Letter of Credit Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, any Related Party nor any of
the respective correspondents, participants or assignees of the Letter of Credit
Issuer shall be liable to any Committed Lender for: (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Committed Lenders or the Required Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence, bad faith or willful misconduct;
or (iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or related Request for
Credit Extension. Each Borrower Party hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude each Borrower Party’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of the Letter of Credit Issuer, any Related Party, nor any of the
respective correspondents, participants or assignees of the Letter of Credit
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (vii) of Section 2.08(e); provided, however, that anything
in such clauses to the contrary notwithstanding, a Borrower Party may have a
claim against the Letter of Credit Issuer, and the Letter of Credit Issuer may
be liable to such Borrower Party, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by such
Borrower Party which such Borrower Party proves were caused by the Letter of
Credit

 

50



--------------------------------------------------------------------------------

Issuer’s willful misconduct, bad faith or gross negligence or the Letter of
Credit Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The Letter of Credit Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (known as
SWIFT) message or overnight courier, or any other commercially reasonable means
of communicating with a beneficiary.

(g)      Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(h)      Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by the Letter of Credit Issuer and the applicable Borrower
Party when a Letter of Credit is issued the rules of the ISP shall apply to each
standby Letter of Credit. Notwithstanding the foregoing, Letter of Credit Issuer
shall not be responsible to the Borrower Parties for, and Letter of Credit
Issuer’s rights and remedies against any Borrower Party shall not be impaired
by, any action or inaction of the Letter of Credit Issuer that is required under
any law or order, including the Law or any order of a jurisdiction where Letter
of Credit Issuer or the beneficiary is located, or that is recognized as an
acceptable practice for issuers of Letters of Credit under the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

2.09      Payment of Borrower Guaranty. In consideration of Lenders’ agreement
to advance funds to a Qualified Borrower hereunder, to cause Letters of Credit
to be issued for the account of a Qualified Borrower, and to accept Borrower’s
guaranty pursuant to Section 6, Borrower hereby authorizes, empowers, and
directs Administrative Agent, for the benefit of itself, the Letter of Credit
Issuer, the Funding Agents and the Lenders (each a “Guaranteed Party”), to
disburse directly to the applicable Guaranteed Party, with notice to Borrower,
in Same Day Funds an amount equal to the amount due and owing under Section 6,
together with all interest, costs, expenses and fees due to the applicable
Guaranteed Party pursuant thereto in the event (i) Administrative Agent shall
have not received payment from such Qualified Borrower of its Obligations when
due or (ii) any Event of Default specified in Section 11.01(a), 11.01(g) or
11.01(h) occurs with respect to such Qualified Borrower. Administrative Agent
will promptly notify Borrower of any disbursement made to the Guaranteed Parties
pursuant to the terms hereof; provided that the failure to give such notice
shall not affect the validity of the disbursement. Any such disbursement made by
Administrative Agent to the Guaranteed Parties shall be deemed to be a Base Rate
Loan, and Borrower shall be deemed to have given to Administrative Agent, in
accordance with the terms and conditions of Section 2.02(a), a Loan Notice with
respect thereto. Administrative Agent may conclusively rely on the Guaranteed
Parties as to the amount due to the Guaranteed Parties under Section 6.

2.10      Use of Proceeds and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used solely for the purposes permitted under the
Operating Agreement and the Constituent Documents of the Borrower Parties. None
of the Lenders, Agents, or Administrative Agent shall have any

 

51



--------------------------------------------------------------------------------

liability, obligation, or responsibility whatsoever with respect to any Borrower
Party’s use of the proceeds of the Loans or the Letters of Credit, and none of
the Letter of Credit Issuer, Lenders, Agents, or Administrative Agent shall be
obligated to determine whether or not any Borrower Party’s use of the proceeds
of the Loans or the Letters of Credit are for purposes permitted above. Nothing,
including, without limitation, any Borrowing, any continuation or conversion
thereof in accordance with the terms of this Credit Agreement, or any issuance
of any Letter of Credit, or acceptance of any other document or instrument,
shall be construed as a representation or warranty, express or implied, to any
party by any Agent, the Letter of Credit Issuer, any Lender or Administrative
Agent as to whether any investment by Borrower is permitted by the terms of the
Operating Agreement or the Constituent Documents of any Borrower Party.

2.11      Unused Commitment Fee. In addition to the payments provided for in
Section 3 and subject to Section 2.15(a)(iii), Borrower shall pay to
Administrative Agent, for the account of each Committed Lender, an unused
commitment fee which shall accrue at a rate per annum equal to the product of:
(i) the average daily difference during the immediately preceding calendar
quarter between (A) such Committed Lender’s Commitment and (B) such Committed
Lender’s Lender Group’s outstanding Principal Obligation during such calendar
quarter (such product the “Unused Commitment”), and (ii) the rate equal to 0.25%
per annum. The unused commitment fee shall be payable in arrears on the first
(1st) Business Day of each calendar quarter for the preceding calendar quarter
and on the Maturity Date for the period from the end of the preceding calendar
quarter until the Maturity Date. Notwithstanding anything herein the contrary,
Swingline Loans will not be deemed to be utilization for purposes of calculating
the unused commitment fees above. Borrower and Committed Lenders acknowledge and
agree that the unused commitment fees payable hereunder are bona fide unused
commitment fees and are intended as reasonable compensation to Committed Lenders
for committing to make funds available to Borrower as described herein and for
no other purposes and shall be due and payable whether or not the conditions
precedent in Section 7.02 are satisfied.

2.12      Letter of Credit Fees.

(a)      Letter of Credit Fee. Subject to Sections 2.15, the Borrower Party that
is the applicant for a Letter of Credit shall pay to Administrative Agent for
the account of each Committed Lender in accordance with its Repayment
Percentage, a fee (the “Letter of Credit Fee”) for each such Letter of Credit
equal to the Applicable Margin for Letters of Credit per annum times the daily
amount available to be drawn under each such Letter of Credit; provided, however
that any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral or other credit support arrangements
satisfactory to the Letter of Credit Issuer pursuant to Section 2.08 shall be
payable, to the maximum extent permitted by applicable law, to the other
Committed Lenders in accordance with their respective Repayment Percentages
(without giving effect to the Letter of Credit Liability held by each Defaulting
Lender), with the balance of such fee, if any, payable to the Letter of Credit
Issuer for its own account. Such fee shall be: (i) due and payable in quarterly
installments in arrears on the first Business Day of each calendar quarter for
the preceding calendar quarter, commencing on the first such date to occur after
the issuance of any Letter of Credit, on the Maturity Date, and thereafter (if
applicable) on demand; and (ii) computed quarterly in arrears. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. If there is any change in the Applicable Margin for Letters of
Credit during any quarter, the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Margin for
Letters of Credit separately for each period during such quarter that such
Applicable Margin for Letters of Credit was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, such fee shall accrue at a rate equal to the
Applicable Margin for Letters of Credit plus two percent (2%).

 

52



--------------------------------------------------------------------------------

(b)      Fronting Fee and Administrative Charges. The Borrower Party that is the
applicant for a Letter of Credit shall pay to the Letter of Credit Issuer, for
its own account, in consideration of the issuance and fronting of Letters of
Credit, a fronting fee with respect to each such Letter of Credit issued by the
Letter of Credit Issuer, at a rate equal to 0.25% per annum, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day of each calendar quarter for the preceding calendar quarter,
commencing on the first such date to occur after the issuance of any Letter of
Credit, on the Maturity Date and thereafter (if applicable) on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. In addition, such Borrower Party shall pay directly to the
Letter of Credit Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, provided that such fees shall
not exceed five hundred dollars ($500), and other standard costs and charges of
the Letter of Credit Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

2.13      Computation of Interest and Fees. All computations of interest with
respect to the Base Rate (including Base Rate Loans determined by reference to
the Eurocurrency Rate) shall be made on the basis of a year of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a three hundred sixty (360)-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a three hundred sixty-five (365) day year) or, in the
case of interest in respect of Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan from and including the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 3.03,
bear interest for one (1) day.

2.14      Cash Collateral.

(a)      Certain Credit Support Events. If: (i) the Letter of Credit Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing that has not been repaid in accordance
with the provisions of this Credit Agreement; (ii) as of the Letter of Credit
Collateralization Date, any Letter of Credit Liability for any reason remains
outstanding; (iii) the applicable Borrower Party shall be required to provide
Cash Collateral pursuant to Section 11.02; or (iv) there shall exist a
Defaulting Lender; Borrower shall immediately (in the case of clause
(iii) above) or within one (1) Business Day (in all other cases) following any
request by Administrative Agent or the Letter of Credit Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). In addition, (x) Section 3.04 sets forth
certain additional requirements for the delivery of Cash Collateral or other
credit support in certain circumstances, and (y) Section 2.07 contemplates the
delivery of Cash Collateral or other credit support in connection with the
issuance of Swingline Loans.

(b)      Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of)

 

53



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of Administrative Agent, the Letter of
Credit Issuer, the Swingline Lender and the Lenders, and agrees to maintain, a
first priority security interest in all cash, including all deposit accounts and
all balances therein, and all other property provided as Cash Collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(d). If at any time Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than
Administrative Agent, the Swingline Lender or the Letter of Credit Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Natixis
(or with respect to any Letter of Credit, the applicable Letter of Credit Issuer
if requested thereby). Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges (provided that such administrative fees and charges shall not exceed one
thousand dollars ($1,000) annually) in connection with the maintenance and
disbursement of Cash Collateral.

(c)      Letters of Credit Sublimit. If Administrative Agent notifies the
Borrower Parties at any time that the Letter of Credit Liability at such time
exceeds the Letter of Credit Sublimit then in effect, then the Borrower Party
having applied for such Letter of Credit shall Cash Collateralize the Letter of
Credit Liability in an amount equal to the amount by which Letter of Credit
Liability exceeds the Letter of Credit Sublimit: (A) promptly upon receipt of
such notice (but in no event later than two (2) Business Days thereafter), with
proceeds from a Borrowing hereunder, up to the Available Commitment at such
time; and (B) to the extent that for any reason such Borrowing is not available
in an amount sufficient to fully Cash Collateralize such amount of the Letter of
Credit Liability, within fifteen (15) Business Days of receipt of such notice,
with the proceeds of a Capital Call (and Borrower shall issue such Capital Call
Notices during such time, and shall Cash Collateralize such Letter of Credit
Liability immediately after the Capital Contributions relating to such Capital
Call are received).

(d)      Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided hereunder shall be held and applied
to the satisfaction of the specific Letter of Credit Liability, obligation to
fund participations in Swingline Loans, or other obligations for which such Cash
Collateral was provided, obligations to fund participations therein (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may be provided for
herein.

(e)      Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following: (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 13.11(b)(vii))); or (ii) the good
faith determination by Administrative Agent and the Letter of Credit Issuer that
there exists excess Cash Collateral; provided, however: (x) that Cash Collateral
furnished by or on behalf of a Borrower Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.14 may be otherwise applied in accordance with
Section 11.05); and (y) the Person providing Cash Collateral and the Letter of
Credit Issuer may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

54



--------------------------------------------------------------------------------

2.15      Defaulting Lenders.

(a)      Adjustments. Notwithstanding any provision of this Credit Agreement to
the contrary, if any Committed Lender becomes a Defaulting Lender, then, until
such time as such Committed Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i)      Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 13.01.

(ii)      Defaulting Lender Applications. Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 13.02, shall be applied at such time or times as may
be determined by Administrative Agent in the following order: (a) to the payment
of any amounts owing by such Defaulting Lender to Administrative Agent
hereunder; to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Letter of Credit Issuer or Swingline Lender hereunder;
to Cash Collateralize the Letter of Credit Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.14; (b) as
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Syndicated Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Credit Agreement, as
determined by Administrative Agent; (c) if so determined by Administrative Agent
and Borrower, to be held in a deposit account and released pro rata in order to:
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Credit Agreement; and (y) Cash Collateralize the
Letter of Credit Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Credit Agreement, in accordance with Section 2.14; (d) to the payment of any
amounts owing to the Lenders, the Letter of Credit Issuer or Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Letter of Credit Issuer or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Credit Agreement; (e) so long as no Default or Event of Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Credit Agreement; and (f) to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if: (x) such
payment is a payment of the principal amount of any Loans or L/C Borrowings in
respect of which such Defaulting Lender has not fully funded its appropriate
share; and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 7.02 were satisfied or
waived, such payment shall be applied solely to pay the Syndicated Loans of, and
Letter of Credit Liability owed to, all Lender Groups of Non-Defaulting Lenders
in accordance with their respective Repayment Percentage (without giving effect
to the Principal Obligation of such Defaulting Lender) prior to being applied to
the payment of any Syndicated Loans of, or Letter of Credit Liability owed to,
such Defaulting Lender until such time as all Syndicated Loans and funded and
unfunded participations in Letter of Credit Liability and Swingline Loans are
held by the Committed Lenders in accordance with each such Committed Lender’s
Repayment Percentage (without giving effect to the Principal Obligation held by
such Defaulting Lender) without giving effect to Section 2.15(a)(iv).

 

55



--------------------------------------------------------------------------------

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii)      Certain Fees.

(A)      A Defaulting Lender shall not be entitled to receive any unused
commitment fee payable under Section 2.11 for any period during which that
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

(B)      Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Repayment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C)      With respect to any fee payable under Section 2.11 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or clause (B) above, Borrower shall: (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit Liability
or Swingline Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below; (y) pay to the Letter of Credit Issuer and
Administrative Agent for the account of the Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Letter of Credit Issuer’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender; and (z) Borrower shall not be required to
pay the remaining amount of any such fee.

(iv)      Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liability and
Swingline Loans shall be reallocated among each Non-Defaulting Lender (based on
its Committed Lender Percentage (without giving effect to the Commitment of such
Defaulting Lender)) calculated as the product of its Lender Group’s Lender Group
Percentage (without giving effect to the Commitment of such Defaulting Lender)
multiplied by the principal amount of such participation, but only to the extent
that: (x) the conditions set forth in Section 7.02 are satisfied at the time of
such reallocation (and, unless Borrower shall have otherwise notified
Administrative Agent at such time, Borrower shall be deemed to have represented
and warranted that such conditions are satisfied at such time); and (y) such
reallocation does not cause (i) the aggregate Revolving Credit Exposure and
Letter of Credit Liability of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment or (ii) the Revolving Credit Exposure and
Letter of Credit Liability of any Lender Group to exceed the aggregate
Commitments of its Non-Defaulting Lenders. Subject to Section 13.28, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Committed Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

 

56



--------------------------------------------------------------------------------

(v)      Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy available to it hereunder or under applicable Law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Letter of Credit
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b)      Defaulting Lender Cure. If Borrower, Administrative Agent, Swingline
Lender and the Letter of Credit Issuer agree in writing that a Committed Lender
is no longer a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Committed Lender will, to the extent
applicable, purchase at par that portion (not otherwise funded by its Lender
Group) of outstanding Syndicated Loans of the other Lender Groups or take such
other actions as Administrative Agent may determine to be necessary to cause the
Syndicated Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held among the Lender Groups (and the Committed Lenders
therein) in accordance with their Applicable Percentages (without giving effect
to Section 2.17(a)(v), whereupon such Committed Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Committed Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Committed Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Committed Lender’s
having been a Defaulting Lender.

2.16      Extension of Stated Maturity Date. So long as no (x) Event of Default
or Default shall have occurred and be continuing on the Stated Maturity Date and
(y) the representations and warranties contained in Section 8 or in any other
Loan Document shall be true and correct on, and as of, the Stated Maturity Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in Section 8.06 shall be deemed to
refer to the most recent financial statements furnished pursuant to clauses
(a) and (b), respectively, of Section 9.01, Borrower may extend the Stated
Maturity Date to a date that is not later than 364 days after the then-
effective Stated Maturity Date, no more than two times, upon (the date such
conditions are satisfied, the “Facility Extension Effective Date”): (a) delivery
of a Facility Extension Request to Administrative Agent not less than fifteen
(15) days prior to the Stated Maturity Date then in effect; (b) each Committed
Lender willing to extend the term of its Commitment as so requested consents in
writing (each such Lender, an “Extending Lender”) to such Facility Extension
Request; and (c) payment to Administrative Agent for the benefit of the
Extending Lenders of a facility extension fee equal to twenty-five basis points
on the then-existing aggregate Commitments of the Extending Lenders (i.e., 0.25%
times the then-existing aggregate Commitments of the Extending Lenders). Such
extension shall be evidenced by delivery of written confirmation of the same by
Administrative Agent and the Extending Lenders to Borrower.

On the Facility Extension Effective Date, Borrower shall prepay any Loans
outstanding on such date (together with all accrued interest thereon and any
additional amounts required pursuant to Section 4.05) to the extent necessary to
keep outstanding Loans ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date. This Section 2.16 shall supersede
any provisions in Sections 13.01 or 13.03 to the contrary.

 

57



--------------------------------------------------------------------------------

2.17      Increase in the Maximum Commitment.

(a)      Administrative Agent shall, at the request of Borrower from time to
time, increase the Maximum Commitment to the amount requested by Borrower by:
(x) admitting additional committed lenders hereunder (each, a “Subsequent
Committed Lender”); or (y) increasing the Commitment of any Committed Lender
(each, an “Increasing Committed Lender”); or both, subject to the following
conditions and Section 2.17(c):

(i)      Borrower shall have delivered to Administrative Agent the Facility
Increase Request (and Administrative Agent shall promptly deliver copies of such
notice to Funding Agents);

(ii)      If requested pursuant to Section 3.01, Borrower shall, as applicable,
execute a new Note payable to each Subsequent Committed Lender and Increasing
Committed Lender;

(iii)      Borrower shall have delivered to Administrative Agent, in each case
in form and substance satisfactory to Administrative Agent in its sole
discretion, (A) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
Party as Administrative Agent may reasonably require to establish the identities
of and verify the authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with the requested
increase, this Credit Agreement and the other Loan Documents to which such
Borrower Party is a party; and (B) a favorable opinion of counsel to the
Borrower Parties, covering such matters relating to the requested increase and
the other transactions contemplated hereby, and the Borrower Parties hereby
request that such counsel deliver such opinion; provided, however,
Administrative Agent may, in its sole discretion, waive or deem satisfied any of
the foregoing conditions in this Section 2.17(a)(iii) at any time and from time
to time;

(iv)      After giving effect to the increase in the Committed Lender’s
Commitment, the Maximum Commitment will not exceed the Maximum Accordion Amount;

(v)      The increase in the aggregate amount of Committed Lenders’ Commitments
shall be in the minimum amount of $10,000,000;

(vi)      No Default or Event of Default shall have occurred and be continuing
or would result from such increase in the Committed Lenders’ Commitments;

(vii)      As of the date of such increase, the representations and warranties
contained in Section 8 shall be true and correct in all material respects, with
the same force and effect as if made on and as of such date; except to the
extent that such representations and warranties specifically refer to any
earlier date, in which case they shall be true and correct as of such earlier
date and except that for the purposes of this Section 2.17(a)(vii), the
representations and warranties contained in Section 8.06 shall be deemed to
refer to the most recent financial statements furnished pursuant to clauses
(a) and (b), respectively, of Section 9.01;

(viii)      Administrative Agent consents to such Facility Increase Request; and

 

58



--------------------------------------------------------------------------------

(ix)      Borrower shall pay the applicable Facility Increase Fee.

(b)      With respect to each Facility Increase Request delivered pursuant to
Section 2.17(a)(i), Administrative Agent agrees that:

(i)      Administrative Agent will use its best efforts to syndicate the
requested increase of the Maximum Commitment;

(ii)      Each Subsequent Committed Lender shall be approved (not to be
unreasonably withheld, delayed or conditioned) in writing by the Administrative
Agent and the Borrower; and

(iii)      Administrative Agent shall cause: (A) unless previously agreed in
writing, each Increasing Committed Lender to consent to such increase in
writing; and (B) each Subsequent Committed Lender to execute a joinder to this
Credit Agreement in the form of Exhibit K.

(c)      Notwithstanding anything else in the foregoing: (i) no admission of any
Subsequent Committed Lender shall increase the Commitment of any existing
Committed Lender without such existing Committed Lender’s consent; (ii) no
Committed Lender shall become an Increasing Committed Lender without such
Committed Lender’s consent; and (iii) except for an increase in connection with
Section 2.17, no increase will be permitted after Borrower has decreased the
Maximum Commitment under Section 3.06.

(d)      If Administrative Agent deems it advisable, Borrower and each Lender
agree to execute an amendment to this Credit Agreement, in form and substance
reasonably acceptable to Administrative Agent, to document an increase in the
Maximum Commitment pursuant to this Section 2.17.

 

3. PAYMENT OF OBLIGATIONS.

3.01      Notes.

(a)      The Borrowings funded by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender (or its Funding Agent) and by
Administrative Agent in the Register in the ordinary course of business. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of such Borrower Party hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender (or its Funding Agent,
if applicable) and the accounts and records of Administrative Agent in respect
of such matters, the accounts and records of Administrative Agent shall control
in the absence of manifest error.

(b)      Any Funding Agent, on behalf of any Lender member of its Lender Group,
may request that the Syndicated Loans to be made by such Lender Group to the
Borrower shall be evidenced by promissory notes. Swingline Loans and Qualified
Borrower obligations shall not be evidenced by separate promissory notes. If so
requested, the Borrower shall issue such Notes. Each such Note shall: (a) be
payable to the Funding Agent for such Lender Group or such other administrator
or trustee for the Lender member of such Lender Group as such Funding Agent may
designate (or, if requested by such Funding Agent, to such Funding Agent and its
registered assigns); (b) bear interest in accordance with the provisions hereof;
(c) be in the form of Exhibit B, attached hereto (with blanks appropriately
completed in conformity herewith); and

 

59



--------------------------------------------------------------------------------

(d) be made by the Borrower. The Borrower agrees, from time to time, upon the
request of Administrative Agent or any applicable Funding Agent, to reissue new
Notes, in accordance with the terms and in the form heretofore provided, to any
Committed Lender or Conduit Lender and to any Assignee of such Lender in
accordance with Section 13.12, in substitution for the Notes previously issued
by the Borrower to the Funding Agent or other party, as appropriate and in
accordance herewith for the affected Lender, and such previously issued Notes
shall be returned to the Borrower marked “cancelled”.

3.02      Payment of Interest.

(a)      Interest. Interest on each Borrowing and any portion thereof shall
commence to accrue in accordance with the terms of this Credit Agreement and the
other Loan Documents as of the date of the disbursal or wire transfer of such
Borrowing by Administrative Agent, consistent with the provisions of Sections
2.06 and 2.13, notwithstanding whether any Borrower Party received the benefit
of such Borrowing as of such date and even if such Borrowing is held in escrow
pursuant to the terms of any escrow arrangement or agreement. When a Borrowing
is disbursed by wire transfer pursuant to instructions received from a Borrower
Party, then such Borrowing shall be considered made at the time of the
transmission of the wire, in accordance with the Loan Notice, rather than the
time of receipt thereof by the receiving bank. With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other Same Day Funds by
Administrative Agent.

(b)      Interest Payment Dates. Except with respect to Swingline Loans, which
are addressed by Section 2.07(a) accrued and unpaid interest on the Obligations,
including any interest payable on any Loan prepaid pursuant to Section 3.05,
shall be due and payable in arrears on each Interest Payment Date (for the
immediately preceding calendar month) and on the Maturity Date; (ii) on each
other date of any reduction of the Principal Obligations hereunder (other than a
voluntary prepayment pursuant to Section 3.05) and (iii) with respect to any
obligation of a Borrower Party hereunder on which such Borrower Party is in
default, at any time and from time to time following such default upon demand by
Administrative Agent. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(c)      Direct Disbursement. If, at any time, Administrative Agent or the
Letter of Credit Issuer shall not have received on the date due, any payment of
interest upon the Loans or any fee described herein, Administrative Agent may
direct the disbursement of funds from the applicable Collateral Account to
Lenders in accordance with the terms hereof, to the extent available therein for
payment of any such amount.

3.03      Payments of Obligations.

(a)      Maturity Date. The principal amount of the Obligations outstanding on
the Maturity Date, together with all accrued but unpaid interest thereon and any
other Obligations then outstanding, shall be due and payable on the Maturity
Date. Each Borrower Party shall repay each Swingline Loan made to such Borrower
Party on the earlier to occur of (i) the date three (3) Business Days after such
Swingline Loan is made and (ii) the Maturity Date; provided, that, if an Event
of Default shall occur, then all Swingline Loans shall immediately become due
and payable.

 

60



--------------------------------------------------------------------------------

(b)      Payments Generally. All payments of principal of, and interest on, the
Obligations under this Credit Agreement by any Borrower Party to or for the
account of Lenders, or any of them, shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff by such Borrower Party.
Except as otherwise expressly provided herein, and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower Parties hereunder shall be made to Administrative
Agent, for the account of the respective Lenders and Lender Groups to which such
payment is owed, at Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 1:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower Parties hereunder with
respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing,
Administrative Agent may require that any payments due under this Credit
Agreement be made in the United States. If, for any reason, Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount. Funds received by
Administrative Agent: (i) after 1:00 p.m., in the case of payments in Dollars,
or (ii) after the Applicable Time specified by Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be treated for all
purposes as having been received by Administrative Agent on the first Business
Day next following receipt of such funds and any applicable interest or fees
shall continue to accrue. Except as provided in Section 13.11(c) hereof, and
except for Swingline Loans repaid to the Swingline Lender before the provisions
of Section 2.07(d)(i) become applicable, each Lender shall be entitled to
receive its applicable share of each payment received by Administrative Agent
hereunder for the account of Lenders on the Obligations. Each payment received
by Administrative Agent hereunder for the account of a Lender shall be promptly
distributed by Administrative Agent to the appropriate Funding Agent. If any
payment to be made by any Borrower Party shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. Each Funding Agent agrees to use reasonable efforts to apply the amounts
received in respect of such repayments to the outstanding Loans of the Lenders
members of its Lender Group so as to minimize broken funding payments payable
pursuant to Section 4.05.

(c)      Clawback.

(i)      Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Funding Agent prior to
the proposed date of any Borrowing of Eurocurrency Rate Loans or CP Rate Loan
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender Group will not make available to
Administrative Agent such Lender Group’s share of such Borrowing, Administrative
Agent may assume that such Lender Group has made such share available on such
date in accordance with Section 2.04 (or, in the case of a Borrowing of Base
Rate Loans, that such Lender Group has made such share available in accordance
with and at the time required by Section 2.04) and may, in reliance upon such
assumption, make available to the applicable Borrower Party a corresponding
amount. In such event, if a Lender Group has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the Committed
Lenders in such Lender Group and the applicable Borrower Party severally agree
to pay to Administrative Agent forthwith on demand such corresponding

 

61



--------------------------------------------------------------------------------

amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to such Borrower Party to but excluding
the date of payment to Administrative Agent, at: (A) in the case of a payment to
be made by such Committed Lender, the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing; and (B) in the case of a payment to be made by a
Borrower Party, the interest rate applicable to Base Rate Loans; provided,
however, that if funds are not available to such Borrower Party in the
Collateral Account to make payment on demand, to the extent that it is necessary
for Borrower to issue Capital Call Notices to fund such required payment, such
payment shall be made within fifteen (15) Business Days after Administrative
Agent’s demand (and, in any event, Borrower shall issue such Capital Call
Notices and shall make such payment promptly after the related Capital
Contributions are received). If any Borrower Party and such Committed Lender
shall pay such interest to Administrative Agent for the same or an overlapping
period, Administrative Agent shall promptly remit to such Borrower Party the
amount of such interest paid by such Borrower Party for such period. If such
Committed Lender pays its share of the applicable Borrowing to Administrative
Agent, then the amount so paid shall constitute such Committed Lender’s
Syndicated Loan included in such Borrowing as of the date of such Borrowing. Any
payment by a Borrower Party shall be without prejudice to any claim such
Borrower Party may have against a Committed Lender that shall have failed to
make such payment to Administrative Agent.

(ii)      Payments by Borrower Parties; Presumptions by Administrative Agent.
Unless Administrative Agent shall have received notice from a Borrower Party
prior to the date on which any payment is due to Administrative Agent for the
account of the Funding Agent, the Swingline Lender or the Letter of Credit
Issuer hereunder that such Borrower Party will not make such payment,
Administrative Agent may assume that such Borrower Party has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Funding Agent, the Swingline Lender or the Letter of Credit
Issuer, as the case may be, the amount due. In such event, if such Borrower
Party has not in fact made such payment, then each of the Committed Lenders or
the Letter of Credit Issuer, as the case may be, severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Funding Agent’s Lender Group or the Letter of Credit Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the Overnight Rate.

A notice of Administrative Agent to any Committed Lender or any Borrower Party
with respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

(d)      General Order of Application. Each such repayment shall be applied to
repay all outstanding Loans (other than any Swingline Loan) ratably or such
Swingline Loan, as applicable. All payments made on the Obligations shall be
credited, to the extent of the amount thereof, in the following order:
(a) against all costs, expenses and other fees (including Attorney Costs)
arising under the terms hereof; (b) against the amount of interest accrued and
unpaid on the Obligations as of the date of such payment; (c) against all
principal due and owing on the Obligations as of the date of such payment; and
(d) to all other amounts constituting any portion of the Obligations.

 

62



--------------------------------------------------------------------------------

3.04    Mandatory Prepayment.

(a)      Excess Loans Outstanding. If, on any day, the Principal Obligation
exceeds the Available Commitment (including, without limitation, as a result of
an Exclusion Event, the delivery of an Initial Notice or the application of any
Aggregate Concentration Limit or Individual Concentration Limit (a “Mandatory
Prepayment Event”)), then the applicable Borrower Party shall pay to
Administrative Agent, for the benefit of Lenders, an amount sufficient that,
after giving effect to such prepayment and any Capital Calls to fund such
prepayment, the Principal Obligation would no longer exceed the Available
Commitment (except to the extent any Swingline Loan is outstanding and the
applicable Borrower Party elects to pay all or any portion of such excess with
respect to any Swingline Loan, in which case such payment shall be for the
benefit of Swingline Lender) (such amount, “Required Payment”), in Same Day
Funds: (a) promptly on demand (but in no event later than three (3) Business
Days after such demand), to the extent such funds are available in the
Collateral Account; and (b) within fifteen (15) Business Days of demand to the
extent that it is necessary for Borrower to issue Capital Call Notices to fund
such Required Payment (and Borrower shall issue such Capital Call Notices during
such time and shall pay such Required Payment promptly after the Capital
Contributions relating to such Capital Call Notice are received), together with
all funds then on deposit in the Collateral Account equal the Required Payment
to be paid pursuant to this Section 3.04(a).

(b)      Excess Letters of Credit Outstanding. To the extent that any excess
calculated pursuant to Section 3.04(a) is attributable to undrawn Letters of
Credit, then the applicable Borrower Party may Cash Collateralize the Letter of
Credit Liability in the amount of such excess, when required pursuant to the
terms of Section 3.04(a). To the extent that the Letter of Credit Liability
exceeds the Available Commitment, the applicable Borrower Parties shall Cash
Collateralize such Letter of Credit Liability in an amount equal to the excess
of the Letter of Credit Liability over the Available Commitment. Unless
otherwise required by law, upon: (A) a change in circumstances such that such
amount no longer remains outstanding; or (B) the full and final payment of the
Obligations, Administrative Agent shall return to the applicable Borrower Party
any remaining Cash Collateral as promptly as reasonably practicable and in any
event within two (2) Business Days.

(c)      Reorganization. On the effective date of a Reorganization, the Borrower
shall prepay the Obligations in full and the Commitments shall simultaneously
terminate, and no Reorganization shall be effective until the Obligations are
paid in full.

3.05    Voluntary Prepayments. Any Borrower Party may, upon delivery of a
Prepayment Notice to Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that: (a) with respect to Swingline Loans, the principal of any
Swingline Loan may be prepaid by 11:00 a.m. on any Business Day, and any
prepayment not received by 11:00 a.m. on such Business Day shall be deemed to
have been made on the next succeeding Business Day; and (b) with respect to any
other Loan, such notice must be received by Administrative Agent not later than:
(A) 11:00 a.m. (i) three (3) Business Days prior to any date of prepayment of
any Loans accruing interest at the Eurocurrency Rate, Floating LIBOR Rate or the
CP Rate; and (ii) five (5) Business Days prior to the date of prepayment of
Loans denominated in Alternative Currencies; and (B) 11:00 a.m. (i) one (1)
Business Days prior to any date of prepayment of any Loans accruing interest at
the Base Rate; and (ii) any prepayment of Loans shall be in a minimum principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof; or, if
less, the entire principal amount thereof then outstanding. Each such Prepayment
Notice shall specify the date (which shall be a Business Day) and amount of such
prepayment, if applicable, the Type(s) of Syndicated Loans to be prepaid.
Administrative

 

63



--------------------------------------------------------------------------------

Agent will promptly notify each Funding Agent of its receipt of each such
notice, and of the amount of its Lender Group’s Repayment Percentage of such
prepayment. If such notice is given by a Borrower Party, such Borrower Party
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. With respect to any Loan
prepaid pursuant to this Section 3.05, all accrued interest thereon shall be
paid in accordance with Section 3.02(b) and any additional amounts required
pursuant to Section 4 with respect thereto shall be promptly paid following
receipt of an accurate and correct invoice for such amounts. Subject to
Section 2.15, each such prepayment shall be applied to the Principal Obligation
held by each Lender in accordance with its applicable Repayment Percentage.

3.06    Reduction or Early Termination of Commitments. Borrower may, upon notice
to the Administrative Agent, terminate the aggregate Commitments, or from time
to time permanently reduce the aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Maximum Commitment
hereunder shall at no time equal an aggregate amount of less than $25,000,000,
(iv) Borrower shall not terminate or reduce the aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Principal
Obligation would exceed the Available Commitments; and (v) if, after giving
effect to any reduction of the aggregate Commitments, the Letter of Credit
Sublimit or the Swingline Sublimit exceeds the amount of the aggregate
Commitments, such Letter of Credit Sublimit or Swingline Sublimit, as
applicable, shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Committed Lenders of any such
notice of termination or reduction of the aggregate Commitments. Any reduction
of the aggregate Commitments shall be applied to the Commitment of each
Committed Lender according to its pro rata share thereof. All fees accrued until
the effective date of any termination of the aggregate Commitments shall be paid
on the effective date of such termination.

3.07    Lending Office. Each Lender may: (a) designate the principal office or a
branch, subsidiary or Affiliate of such Lender as its Lending Office (and the
office to whose accounts payments are to be credited) for any Loan; and
(b) change its Lending Office from time to time by notice to Administrative
Agent and Borrower. In such event, the Funding Agent for such Lender shall
continue to hold the Note, if any, evidencing its Loans for the benefit and
account of such branch, subsidiary or Affiliate. Each Committed Lender shall be
entitled to fund all or any portion of its Commitment in any manner it deems
appropriate, consistent with the provisions of Section 2.06, but for the
purposes of this Credit Agreement such Committed Lender shall, regardless of
such Committed Lender’s actual means of funding, be deemed to have funded its
Commitment in accordance with the Interest Option selected from time to time by
the Borrower Parties for such Borrowing period.

 

4. CHANGE IN CIRCUMSTANCES.

4.01    Taxes.

(a)      Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)      Any and all payments by or on account of any obligation of any Borrower
Parties hereunder or under any other Loan Document shall be made free and clear
of and without deduction or withholding for any Taxes, except as required by
applicable Laws. If any applicable Law requires the deduction or withholding of
any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

64



--------------------------------------------------------------------------------

(ii)      If any applicable Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then: (A) the applicable
Withholding Agent shall withhold or make such deductions as are determined by
the Withholding Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below; (B) the
applicable Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code; and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions or withholdings of Indemnified
Taxes applicable to additional sums payable under this Section 4.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii)      If any applicable Withholding Agent shall be required by any
applicable Law other than the Code to withhold or deduct any Taxes from any
payment, then: (A) the applicable Withholding Agent, as required by such Law,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below; (B) the applicable Withholding Agent, to the extent
required by such Law, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws; and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Borrower Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions or withholdings of Indemnified Taxes applicable
to additional sums payable under this Section 4.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)      Payment of Other Taxes by Borrower Parties. Without limiting the
provisions of subsection (a) above, each Borrower Party shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(c)      Tax Indemnifications.

(i)      Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within twenty (20) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 4.01) payable or paid by such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, but excluding any penalties, interest, or
expenses that are attributable to the bad faith, gross negligence, or willful
misconduct of the Recipient. A certificate as to the amount of any such payment
or liability setting forth in reasonable detail the calculation and basis such
payment or liability delivered to the applicable Borrower Party by a Recipient
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

65



--------------------------------------------------------------------------------

(ii)      Each Lender, Swingline Lender and the Letter of Credit Issuer shall,
and does hereby, severally indemnify, and shall make payment in respect thereof
within ten (10) days after demand therefor: (A) the Administrative Agent against
any Indemnified Taxes attributable to such Lender, Swingline Lender or the
Letter of Credit Issuer (but only to the extent that any Borrower Party has not
already indemnified Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower Parties to do so); (B) Administrative
Agent against any Taxes attributable to such Person’s failure to comply with the
provisions of Section 13.11(e) relating to the maintenance of a Participant
Register; and (C) Administrative Agent against any Excluded Taxes attributable
to Person, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by
Administrative Agent or the Borrower Parties shall be conclusive absent manifest
error. Each Lender, Swingline Lender and the Letter of Credit Issuer hereby
authorizes Administrative Agent to set off and apply any and all amounts at any
time owing to such Lender, Swingline Lender or the Letter of Credit Issuer, as
the case may be, under this Credit Agreement or any other Loan Document against
any amount due to the Administrative Agent under this Section 4.01(c)(ii).

(d)      Evidence of Payments. Upon request by a Borrower Party or
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower Party or by Administrative Agent to a Governmental Authority as
provided in this Section 4.01, such Borrower Party shall deliver to
Administrative Agent or Administrative Agent shall deliver to such Borrower
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Borrower Party or Administrative Agent, as the
case may be.

(e)      Status of Recipients; Tax Documentation.

(i)      Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Recipient, if reasonably requested by a Borrower
Party or Administrative Agent, shall deliver such other documentation prescribed
by applicable Law, by the taxing authorities of any jurisdiction or reasonably
requested by a Borrower Party or Administrative Agent as will enable such
Borrower Party or Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. A Liquidity Provider that is a Foreign Recipient shall not be
entitled to the benefits of this Section 4.01 unless Borrower is notified of the
Liquidity Agreement and consents to such benefits and such Liquidity Provider,
for the benefit of the Borrower Parties, complies with this Section 4.01.
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than

 

66



--------------------------------------------------------------------------------

such documentation set forth in Sections 4.01(e)(ii)(A), 4.01(e)(ii)(B) and
4.01(e)(ii)(D)) shall not be required if in the Recipient’s reasonable judgment
such completion, execution or submission would subject such Recipient to any
material unreimbursed cost or expense (provided that such Recipient’s internal
costs of completing, executing or submitting such documentation shall not be
considered to be material unreimbursed costs or expenses) or would materially
prejudice the legal or commercial position of such Recipient.

(ii)      Without limiting the generality of the foregoing:

(A)      any Recipient that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Credit Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9, or applicable successor form, certifying that such Recipient is
exempt from U.S. federal backup withholding tax;

(B)      any Foreign Recipient shall, to the extent it is legally entitled to do
so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Recipient becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), whichever of the following is applicable:

(1)      in the case of a Foreign Recipient claiming the benefits of an income
tax treaty to which the United States is a party: (x) with respect to payments
of interest under any Loan Document, executed originals of an appropriate IRS
Form W-8BEN or IRS Form W 8BEN E (or applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty; and (y) with respect to any other
applicable payments under any Loan Document, an appropriate IRS Form W-8BEN or
IRS Form W 8BEN E (or applicable successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)      executed originals of IRS Form W-8ECI, or applicable successor form;

(3)      in the case of a Foreign Recipient claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code; (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Recipient is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of such Borrower Party within the meaning
of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”); and (y) executed originals of IRS Form W-8BEN or W 8BEN-E, (or
applicable successor form); or

 

67



--------------------------------------------------------------------------------

(4)      to the extent a Foreign Recipient is not the beneficial owner, executed
originals of IRS Form W-8IMY (or applicable successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
M-2 or Exhibit M-3, IRS Form W-9, or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Recipient is a
partnership and one or more direct or indirect partners of such Foreign
Recipient are claiming the portfolio interest exemption, such Foreign Recipient
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit M-4 on behalf of each such direct and indirect partner;

(5)      Executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower Parties or Administrative
Agent to determine the withholding or deduction required to be made.

(C)      any Foreign Recipient shall, to the extent it is legally entitled to do
so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Recipient becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower Party or Administrative Agent to determine
the withholding or deduction required to be made; and

(D)      if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Borrower and Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by
Borrower or Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Recipient has complied
with such Recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this Credit
Agreement.

(iii)      Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 4.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.

 

68



--------------------------------------------------------------------------------

(f)      Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower Parties or with respect to
which any Borrower Party has paid additional amounts pursuant to this
Section 4.01, it shall pay to such Borrower Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower Party under this Section 4.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower Party, upon the request of such Recipient, agree to repay the
amount paid over to any such Borrower Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Recipient
in the event such Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to a Borrower Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower Parties or any other Person.

(g)      Defined Terms. For purposes of this Section 4.01, the term “Lender”
includes the Letter of Credit Issuer and any Liquidity Provider and the term
“applicable Law” includes FATCA (including any amendments thereto).

(h)      Survival. Each party’s obligations under this Section 4.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, Swingline Lender or
the Letter of Credit Issuer the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

4.02    Illegality. If any Funding Party determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Funding Party or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the LIBOR
Rate (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon any LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Funding Party to purchase or sell, or to take deposits of, Dollars in the
applicable offshore interbank market, then, on notice thereof by such Funding
Party to Borrower Parties through its Funding Agent and the Administrative
Agent: (a) any obligation of such Funding Party to make or continue Eurocurrency
Rate Loans in the affected currency or currencies, or to convert Loans to
Eurocurrency Rate Loans shall be suspended; and (b) if such notice asserts the
illegality of such Funding Party making or maintaining Base Rate Loans for which
the interest rate is determined by reference to the Floating LIBOR Rate
component of the Base Rate, the interest rate for Base Rate Loans made by such
Funding Party shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Floating LIBOR Rate component of
the Base Rate, in each case until such Funding Party notifies its Funding Agent
(which promptly notifies Administrative Agent and Borrower Parties) that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice: (i) the applicable Borrower Party shall, upon demand from such
Funding Party (with a copy to Administrative Agent), convert all Eurocurrency
Rate Loans of such Funding Party denominated in Dollars to Base Rate Loans (the
interest rate for which shall, if necessary to avoid such illegality, be
determined by Administrative Agent without reference to the Floating LIBOR Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Funding Party may lawfully continue to maintain

 

69



--------------------------------------------------------------------------------

such Loans to such day, or, if such Funding Party may not lawfully continue to
maintain such Loans, immediately; and (ii) if such notice asserts the illegality
of such Funding Party determining or charging interest rates based upon the
LIBOR Rate, Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Funding Party without reference to the
Floating LIBOR Rate component thereof until Administrative Agent is advised in
writing by such Funding Party that it is no longer illegal for such Funding
Party to determine or charge interest rates based upon the Floating LIBOR Rate.
Upon any such conversion, each such Borrower Party shall also pay accrued
interest on the amount so converted.

4.03    Inability to Determine Rates; Market Disruption.

(a)      If in connection with any request for a Loan or a conversion to or
continuation

thereof:

(i)      Administrative Agent determines that: (A) deposits (whether denominated
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Loan; or (B) adequate and reasonable means do not
exist for determining LIBOR (1) for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency) or (2) in connection with an existing or proposed Base
Rate Loan including, without limitation, because LIBOR is not available or
published on a current basis and such circumstances are likely to be temporary;
or

(ii)      Administrative Agent or the Required Lenders determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Funding Parties of funding such Loan; then

(iii)      Administrative Agent will promptly so notify Borrower Parties and
each Funding Party; and

(iv)      as long as no alternative rate described in clause (a)(v) below has
been established, then, (A) the obligation of the Funding Parties, as
applicable, to make or maintain Eurocurrency Rate Loans in the affected currency
or currencies shall be suspended (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods); and (B) the Floating LIBOR Rate component will
no longer be utilized in determining the Base Rate, in each case until
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice; and

(v)      notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a)(i) or (a)(ii) above, Administrative Agent,
in consultation with Borrower and the Required Lenders, may establish an
alternative rate to be used in substitution for LIBOR in calculating the
interest rate for the impacted Loans, in which case such alternative rate shall
apply in calculating interest with respect to the impacted Loans until
(A) Administrative Agent revokes the notice delivered with respect to the
impacted Loans under clause (a)(i) or (a)(ii) above, (B) Administrative Agent or
the Required Lenders notify Administrative Agent and Borrower that such
alternative rate does not adequately and fairly reflect the cost to such Funding
Parties of funding the impacted Loans, or (C) any Funding Party determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Funding

 

70



--------------------------------------------------------------------------------

Party or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Funding Party to do any
of the foregoing and provides Administrative Agent and Borrower written notice
thereof.

(b)      If for any reason in connection with any request for a Loan,
Administrative Agent determines (which determination will be conclusive absent
manifest error), or the Borrower Parties or Required Lenders notify
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower Parties) that the Borrower Parties or Required Lenders (as applicable)
have determined, that:

(i)      adequate and reasonable means do not exist for determining the LIBOR
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan or in connection with an existing or proposed Base Rate Loan
including, without limitation, because LIBOR is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

(ii)      the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate will no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii)      syndicated loans currently being executed, or that include language
similar to that contained in this Section 4.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR; then

(iv)      reasonably promptly after such determination by Administrative Agent
or receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and Borrower may amend this Credit Agreement to replace LIBOR with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then-existing convention for similarly denominated syndicated credit
facilities for such alternative benchmarks (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and any such amendment will become effective at 5:00 p.m. (New York
time) on the fifth (5th) Business Day after Administrative Agent has posted such
proposed amendment to all Lenders and Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to Administrative Agent
written notice that such Required Lenders do not accept such amendment; and

(v)      if no LIBOR Successor Rate has been determined and either the
circumstances under clause (b)(i) above exist or the Scheduled Unavailability
Date has occurred (as applicable), then Administrative Agent will promptly so
notify Borrower and each Lender; and

(vi)      thereafter, (A) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans will be suspended, (to the extent of the impacted
Eurocurrency Rate Loans or Interest Periods), and (B) the LIBOR Rate component
will no longer be utilized in determining the Base Rate.

 

71



--------------------------------------------------------------------------------

(c)      Upon receipt of any such notice under clause (a)(iii) or clause (b)(v)
above, the Borrower Parties may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
impacted Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (except that the Floating LIBOR Rate component will no longer be
utilized in determining the Base Rate for any such Loans) in the amount
specified therein.

(d)      Notwithstanding anything else herein, any definition of LIBOR Successor
Rate will provide that in no event may such LIBOR Successor Rate be less than
zero for purposes of this Credit Agreement.

4.04      Increased Costs Generally.

(a)      Change in Law. If any Change in Law shall:

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Funding Party;

(ii)      subject any Recipient to any Taxes (other than: (A) Indemnified Taxes;
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes; and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)      impose on any Funding Party or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
Loans made by such Lender or made or funded by a Liquidity Provider under a
Liquidity Agreement or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Funding Party of making, converting, continuing, funding, or maintaining any
Loan (or of maintaining its obligation to make or fund any such Loan or to
advance funds under a Liquidity Agreement), or to increase the cost to such
Funding Party of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Funding Party (whether of principal, interest or any other amount) then, upon
request of such Funding Party (but in no event later than ten (10) Business Days
after receipt of a certificate provided under subsection (c) of this
Section 4.04), the applicable Borrower Party will pay to such Funding Party such
additional amount or amounts as will compensate such Funding Party for such
additional costs incurred or reduction suffered; provided, however, that if
funds are not available to such Borrower Party in the Collateral Account, to the
extent that it is necessary for Borrower to issue Capital Call Notices to fund
such required compensation, such payment shall be made within twenty
(20) Business Days after receipt of a certificate provided under subsection
(c) of this Section 4.04.

(b)      Capital Requirements. If any Funding Party determines that any Change
in Law affecting such Funding Party, any Lending Office of such Funding Party or
such Funding Party’s holding company, if any, regarding capital requirements or
liquidity has or would have the effect

 

72



--------------------------------------------------------------------------------

of reducing the rate of return on such Funding Party’s capital or on the capital
of such Funding Party’s holding company, if any, as a consequence of this Credit
Agreement, the Commitments of such Funding Party or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Funding
Party, the Letters of Credit issued by the Letter of Credit Issuer or any
obligation to advance funds under a Liquidity Agreement, to a level below that
which such Funding Party or such Funding Party’s holding company could have
achieved but for such Change in Law (taking into consideration such Funding
Party’s policies and the policies of such Funding Party’s holding company with
respect to capital adequacy and such Funding Party’s desired return on capital),
then from time to time the applicable Borrower Party will pay to such Funding
Party such additional amount or amounts as will compensate such Funding Party or
such Funding Party’s holding company for any such reduction suffered.

(c)      Certificates for Reimbursement. A certificate of a Funding Party
setting forth the amount or amounts necessary to compensate such Funding Party
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section 4.04 and delivered to a Borrower Party shall be conclusive
absent manifest error. In determining such amount, such Funding Party may use
any reasonable averaging and attribution methods.

(d)      Delay in Requests. Failure or delay on the part of any Funding Party to
demand compensation pursuant to the foregoing provisions of this Section 4.04
shall not constitute a waiver of such Funding Party’s right to demand such
compensation, provided that no Borrower Party shall be required to compensate a
Funding Party pursuant to the foregoing provisions of this Section 4.04 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Funding Party notifies Borrower Parties of the Change in
Law giving rise to such increased costs or reductions and of such Funding
Party’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

(e)      Additional Reserve Requirements. Borrower Parties shall pay to each
Funding Party: (i) as long as such Funding Party shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Funding Party (as determined by such Funding Party in good faith, which
determination shall be conclusive), and (ii) as long as such Funding Party shall
be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Funding
Party (as determined by such Funding Party in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided Borrower Parties shall have
received at least ten (10) Business Days’ prior notice (with a copy to
Administrative Agent) of such additional interest or costs from such Funding
Party. If a Funding Party fails to give notice ten (10) Business Days’ prior to
the relevant Interest Payment Date, such additional interest or costs shall be
due and payable ten (10) Business Days’ from receipt of such notice.

4.05      Compensation for Losses. Upon demand of any Funding Party (with a copy
to Administrative Agent) from time to time, each applicable Borrower Party shall
promptly compensate such Funding Party, as applicable, for and hold such Funding
Party harmless from any loss, cost or expense

 

73



--------------------------------------------------------------------------------

(but excluding loss of anticipated profits) as reasonably determined by the
applicable Funding Agent actually incurred by it as a result of:

(a)      any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)      any failure by such Borrower Party (for a reason other than the failure
of such Funding Party to make a Loan) to prepay, borrow, continue or convert any
Loan, in accordance with the terms of this Credit Agreement, other than a Base
Rate Loan, on the date or in the amount notified by such Borrower Party
((including, in the case of any Conduit Lender, pursuant to a Liquidity
Agreement) by reason of the liquidation or reemployment of funds acquired by
such Lender (or the applicable Liquidity Provider(s)) (including funds obtained
by issuing commercial paper or promissory notes or obtaining deposits or loans
from third parties) in order to fund such Borrowing, continuation or
conversion);

(c)      any failure by any Borrower Party to make payment of any Loan or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d)      any assignment of a Eurocurrency Rate Loan or CP Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by such Borrower Party pursuant to Section 13.13;

including any foreign exchange losses and any loss or expense (but excluding any
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. Each applicable Borrower Party shall also pay the
customary administrative fees charged by such Lender or Liquidity Provider, as
applicable, in connection with the foregoing.

For purposes of calculating amounts payable by any Borrower Party to any
applicable Funding Party under this Section 4.05, each applicable Funding Party
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other Borrowing in the
offshore interbank market for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded. In the case of
a CP Rate Loan, the actual out-of-pocket loss to any Conduit Lender attributable
to any such event shall be deemed to include an amount determined by such
Conduit Lender to be equal to the excess, if any, of (i) the interest that would
have accrued on the principal amount of such CP Rate Loan from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan, if the interest rate payable on such amount were
calculated by reference to the CP Rate for such Interest Period, over (ii) the
sum of (x) to the extent all or a portion of such principal amount remains
outstanding hereunder, the amount of interest actually accrued during the
remainder of such Interest Period on such principal amount, and (y) to the
extent such principal amount does not remain outstanding hereunder, the income,
if any, actually received during the remainder of such period by the Conduit
Lender from investing such portion of such principal amount.

With respect to any Lender that is not a bank, the foregoing calculation shall
be made using the rates that would be applicable to the applicable Funding Agent
as a proxy for such Lender. A certificate of a Funding Party setting forth the
amount or amounts necessary to compensate such Funding Party or its holding
company, as the case may be, as specified in this Section 4.05 and delivered to
a Borrower Party shall be conclusive absent manifest error.

 

74



--------------------------------------------------------------------------------

4.06      Mitigation Obligations; Replacement of Funding Party.

(a)      Designation of a Different Lending Office. If any Funding Party
requests compensation under Section 4.04, or requires a Borrower Party to pay
any Indemnified Taxes or additional amounts to any Funding Party or any
Governmental Authority for the account of any Funding Party pursuant to
Section 4.01, or if any Funding Party gives a notice pursuant to Section 4.02,
then, at the request of Borrower, such Funding Party shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
or for issuing Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Funding Party, such designation or assignment:
(i) would eliminate or reduce amounts payable pursuant to Section 4.01 or
Section 4.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 4.02; and (ii) in each case, would not subject such
Funding Party to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Funding Party. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Funding Party in connection with
any such designation or assignment.

(b)      Replacement of Funding Party. If (i) any Funding Party requests
compensation under Section 4.04, (ii) any Borrower Party is required to pay
Indemnified Taxes or any additional amounts to any Funding Party or any
Governmental Authority for the account of any Funding Party pursuant to
Section 4.01 and in each case such Funding Party has declined or is unable to
designate a different Lending Office in accordance with Section 4.06(a) or such
designation does not eliminate or reduce amounts payable pursuant to
Section 4.01 to the same extent, (iii) any Committed Lender is unwilling or
unable to fund Eurocurrency Rate Loans, (iv) any Committed Lender does not
consent to an amendment or waiver under Section 13.01 or (v) any Committed
Lender becomes a Defaulting Lender, Borrower may, at its sole cost and effort,
replace such Funding Party’s Lender Group in accordance with Section 13.13;
provided, however, that a Lender Group shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Funding Party or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

4.07      Survival. Each Borrower Party’s obligations under this Section 4 shall
survive termination of the aggregate Commitments and repayment of all other
Obligations hereunder or resignation of the Administrative Agent.

 

5. SECURITY.

5.01      Liens and Security Interest. To secure performance by the Borrower
Parties of the payment and performance of the Obligations: (a) Borrower shall
grant to Administrative Agent, for the benefit of each of the Secured Parties, a
perfected, first priority (subject to Permitted Liens) security interest and
lien in and to the Collateral Account pursuant to a Collateral Account
Assignment and a Deposit Account Control Agreement for the Collateral Account;
and (b) Borrower shall grant to Administrative Agent, for the benefit of Secured
Parties, a perfected, first priority (subject to Permitted Liens) security
interest and Lien in and to the Capital Calls, Capital Commitments, and Capital
Contributions, including, without limitation (but subject to Section 11.03), any
rights to make Capital Calls, receive payment of Capital Commitments and enforce
the payment thereof pursuant to the Operating Agreement and to enforce the
payment thereof or any guarantees thereof now existing or hereafter arising (the
collateral in clauses (a) and (b) of this Section 5.01 being (except as
otherwise set

 

75



--------------------------------------------------------------------------------

forth below), collectively, the “Collateral”). In order to secure further the
payment and performance of the Obligations and to effect and facilitate Secured
Parties’ rights of setoff, Borrower hereby irrevocably appoints Administrative
Agent (for the benefit of the Secured Parties) as subscription agent and the
sole party entitled in the name of Borrower upon the occurrence and during the
continuance of an Event of Default (but subject to Section 11.03), to make any
Capital Calls upon the Investors pursuant to (and to the extent permitted by)
the terms of the applicable Subscription Agreements and the Operating Agreement.

Notwithstanding the foregoing, the term “Collateral” shall not include (a) any
ERISA Investor Excluded Items if such provision of such ERISA Investor Excluded
Item or the exercise of remedies with respect to such ERISA Investor Excluded
Item would be a prohibited transaction for purposes of Section 406 of ERISA,
Section 4975 of the Internal Revenue Code or other applicable law, (b) the
Capital Commitments or any assets, interests, rights or obligations of the SOX
Insiders, if any, unless so elected by the Borrower Parties in their discretion,
(c) any Portfolio Assets and (d) any funds properly withdrawn or transferred
from the Collateral Account to the extent used for any purpose permitted under
the Operating Agreement and this Credit Agreement, and the proceeds of such
withdrawn funds.

5.02      Collateral Account; Capital Calls.

(a)      Collateral Account. Borrower shall direct that all Investors
wire-transfer to State Street Bank and Trust Company (the “Depository”), for
further credit to the Collateral Account, all monies or sums paid or to be paid
by any Investor as Capital Contributions as and when Capital Contributions are
called pursuant to the Capital Call Notices. In addition, Borrower shall
promptly, upon receipt, deposit in the Collateral Account any payments and
monies that Borrower receives directly from the Investors as Capital
Contributions.

(b)      No Duty. Notwithstanding anything to the contrary herein contained, it
is expressly understood and agreed that neither Administrative Agent, the Letter
of Credit Issuer, nor any Secured Party undertakes any duties, responsibilities,
or liabilities with respect to Capital Calls, and other than with respect to the
mechanics for Administrative Agent, subject to Section 11.03, to issue a Capital
Call under the terms of the Operating Agreement, none of them shall be required
to refer to the Constituent Documents of Borrower or take any other action with
respect to any other matter which might arise in connection with such
Constituent Documents or the Subscription Agreements, or any Capital Call. None
of them shall have any duty to determine or inquire into any happening or
occurrence or any performance or failure of performance of Borrower, or any
Investor. None of them has any duty to inquire into the use, purpose, or reasons
for the making of any Capital Call or with respect to the investment or the use
of the proceeds thereof.

(c)      Capital Calls. In order that Secured Parties may monitor the Collateral
and the Capital Commitments, Borrower shall not issue any Capital Call Notice
without delivering to Administrative Agent (which delivery may be by any one or
more means of physical delivery, via facsimile or via email) promptly after the
delivery of Capital Call Notice(s) to Investors, (i) copies of all such Capital
Call Notices and (ii) a Borrowing Base Certificate pursuant to Section 9.01(f).

(d)      Use of Account. Borrower may withdraw funds from the Collateral Account
at any time or from time to time, so long as at the time of such withdrawal or
disbursement and after giving effect thereto: (i) there does not exist an Event
of Default; (ii) there does not exist a Default under Sections 11.01(a),
11.01(g) or 11.01(h); and (iii) the Principal Obligation does not exceed the
Available Commitment (unless, in each case, Borrower has directed that such

 

76



--------------------------------------------------------------------------------

disbursement be paid to Administrative Agent for application to the Obligations
pursuant to this Credit Agreement); provided that any withdrawal or disbursement
to pay Permitted RIC Distributions shall not be subject to the restrictions in
the foregoing clauses (i), (ii) and (iii) and shall be permitted so long as at
the time of such withdrawal or disbursement and after giving effect thereto,
there does not exist an Event of Default under Sections 11.01(a), 11.01(g) or
11.01(h). Upon the exercise of a notice of control in accordance with Sections
11.02 and 11.03, pursuant to the terms of the Deposit Account Control Agreement,
Borrower hereby irrevocably authorizes and directs Secured Parties, acting
through Administrative Agent, to charge from time to time its Collateral Account
for amounts not paid when due (after the passage of any applicable grace period)
to Secured Parties or any of them hereunder, under any Letter of Credit
Application, under any Letter of Credit or under the Notes. Regardless of any
provision hereof, in the absence of bad faith, gross negligence or willful
misconduct by Administrative Agent or Secured Parties, none of Administrative
Agent or Secured Parties shall ever be liable for failure to collect or for
failure to exercise diligence in the collection, possession, or any transaction
concerning, all or part of the Capital Call Notices, Capital Commitments, or any
Capital Contributions, or sums due or paid thereon. Administrative Agent shall
give Borrower prompt notice of any action taken pursuant to this
Section 5.02(d), but failure to give such notice shall not affect the validity
of such action or give rise to any defense in favor of Borrower with respect to
such action.

(e)      Electronic Access to Collateral Account. In order to verify the
deposits and withdrawals in each Collateral Account, and in addition to any
other information reasonably requested by Administrative Agent with respect to a
Collateral Account (including monthly bank statements), Borrower shall cause the
Depository to provide Administrative Agent with continuous online monitoring
access, effective as of the Closing Date.

(f)      Other Accounts. Notwithstanding anything herein or in any other Loan
Document to the contrary, Borrower may maintain other bank accounts or
securities accounts in addition to the Collateral Account that will not be
considered “Collateral” or a “Collateral Account” and such other accounts shall
not be subject to control agreements or other restrictions, provided that, for
avoidance of doubt, all Capital Contributions shall be directed and deposited as
provided above.

 

6. BORROWER GUARANTY.

6.01      Unconditional Guaranty of Payment. Borrower hereby irrevocably,
unconditionally and absolutely guarantees in favor of each Secured Party, the
prompt payment when due of all interest, principal, fees, expenses and other
amounts now or hereafter represented by, or arising in connection with all
Obligations of each Qualified Borrower now or hereafter arising (collectively,
the “Guaranteed Debt”). The obligations of Borrower under this Section 6 are an
unconditional guaranty of payment, and not a guaranty of collection, and
Administrative Agent may enforce Borrower’s obligations hereunder pursuant to
Section 2.09 without first suing, or enforcing its rights or remedies against,
any applicable Qualified Borrower or any other obligor, or enforcing or
collecting any present or future collateral security for the Guaranteed Debt.

6.02      Waiver of Rights. Borrower hereby waives notice of: (a) the extension
of credit by Lenders or Liquidity Providers or Letter of Credit Issuer to any
Qualified Borrower; (b) the occurrence of any breach or default by any Qualified
Borrower in respect of the Guaranteed Debt; (c) the sale or foreclosure on any
collateral for the Guaranteed Debt; (d) the transfer of the Guaranteed Debt to
any third party to the extent permitted under this Credit Agreement and to the
extent that such notice is not required hereunder; and (e) all other notices,
except as otherwise required under this Credit Agreement.

 

77



--------------------------------------------------------------------------------

6.03      No Discharge. For purposes of this Section 6, Borrower hereby consents
and agrees to, and acknowledges that its obligations hereunder shall not be
released or discharged by, the following: (a) the renewal, extension,
modification or alteration of any Guaranteed Debt or any related document or
instrument; (b) any forbearance or compromise granted to any Qualified Borrower
by any Secured Party; (c) the insolvency, bankruptcy, liquidation or dissolution
of any Qualified Borrower; (d) the invalidity, illegality or unenforceability of
all or any part of the Guaranteed Debt; (e) the full or partial release of any
Qualified Borrower or any other obligor; (f) the release, surrender, exchange,
subordination, deterioration, waste, loss or impairment of any collateral for
the Guaranteed Debt; (g) the failure of any Secured Party properly to obtain,
perfect or preserve any security interest or lien in any such collateral;
(h) the failure of any Secured Party to exercise diligence, commercial
reasonableness or reasonable care in the preservation, enforcement or sale of
any such collateral; and (i) any other act or omission of any Secured Party or
any Qualified Borrower which would otherwise constitute or create a legal or
equitable defense in favor of Borrower.

6.04      Subrogation. Notwithstanding anything to the contrary in this
Section 6, until the Guaranteed Debt (other than any part of the Guaranteed Debt
that represents contingent contractual indemnities) has been paid in full,
Borrower hereby irrevocably waives all rights it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
any Secured Party) to seek contribution, indemnification, or any other form of
reimbursement from any Qualified Borrower, any other guarantor, or any other
person now or hereafter primarily or secondarily liable for any obligations of
any Qualified Borrower to Secured Parties, for any disbursement made by Borrower
under or in connection with the obligations with respect to the Guaranteed Debt
under this Section 6, Section 2.09 or otherwise.

6.05      Benefit. For purposes of this Section 6, Borrower represents and
warrants that it has received or will receive direct or indirect benefit from
the making of this guaranty and the creation of the Guaranteed Debt, that
Borrower is familiar with the financial condition of each Qualified Borrower and
the value of any collateral security for the Guaranteed Debt, and that no
Secured Party has made any representations or warranties to Borrower in order to
induce Borrower to execute this guaranty.

6.06      Reinstatement. The obligations of Borrower under this Section 6 shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Guaranteed Debt is rescinded or must otherwise be
returned by a Secured Party, upon the insolvency, bankruptcy, reorganization, or
dissolution of any Qualified Borrower, in each case as though such payment had
not been made.

6.07      Continuing Guarantee. The guarantees in this Section 6 are continuing
guarantees, and shall apply to all Guaranteed Debt whenever arising.

 

7. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.

7.01      Conditions to Initial Credit Extension. . The obligation of each
Lender and the Letter of Credit Issuer to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent::

(a)      Documentation. Administrative Agent shall have received, on or before
the Closing Date, the following:

(i)      Credit Agreement. Executed counterparts of this Credit Agreement;

 

78



--------------------------------------------------------------------------------

(ii)      Security Documents. Executed counterparts of each Security Agreement,
each Collateral Account Assignment, and each Deposit Account Control Agreement,
and, in each case, as applicable, any deliverables required pursuant thereto;

(iii)      Notes. If requested pursuant to Section 3.01, Notes, drawn to the
applicable Funding Agent, duly executed and delivered by Borrower;

(iv)      UCC Searches and Filings. (A) Searches of UCC filings (or their
equivalent) in each jurisdiction where a filing has been or would need to be
made in order to perfect the Secured Parties’ security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens (other than Permitted Liens) have been filed on the
Collateral, or, if necessary, copies of proper financing statements, if any,
filed on or before the date hereof necessary to terminate all security interests
and other rights of any Person in any Collateral previously granted, and
(B) duly authorized UCC financing statements, each in form appropriate for
filing in each jurisdiction as is necessary, in Administrative Agent’s
reasonable discretion, to perfect the Secured Parties’ security interest in the
Collateral;

(v)      Evidence of Authority. Such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Borrower Party as Administrative Agent may reasonably require
to establish the identities of and verify the authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Credit Agreement and the other Loan Documents to which such
Borrower Party is a party;

(vi)      Constituent Documents. Such evidence as Administrative Agent may
reasonably require to verify that each Borrower Party is duly organized or
formed, validly existing, in good standing, including certified copies of each
such Person’s Constituent Documents, certificates of good standing;

(vii)      Responsible Officer Certificate. A certificate from a Responsible
Officer of each Borrower Party, in form and substance satisfactory to
Administrative Agent in its reasonable discretion: (A) stating that all of the
representations and warranties contained in Section 8 and the other Loan
Documents made by such Borrower Party are true and correct in all material
respects as of such date; and (B) stating that no event has occurred and is
continuing, or would result from the Credit Extension, which constitutes an
Event of Default or, to its knowledge, a Default;

(viii)      Opinion of Counsel. A favorable opinion of Sullivan & Cromwell LLP,
counsel to the Borrower Parties, covering such matters relating to the
transactions contemplated hereby as reasonably requested by Administrative
Agent, and in a form reasonably acceptable to Administrative Agent. The Borrower
Parties hereby request that such counsel deliver such opinion;

(ix)      ERISA Deliverables. With respect to each Borrower Party, an Operating
Company Opinion (or a reliance letter addressed to Administrative Agent and the
Lenders) from counsel to such Borrower Party, and each Borrower Party hereby
requests that such counsel deliver such opinion(s); provided, however, if a
Borrower Party does not intend to qualify as an Operating Company in order to
avoid holding Plan Assets, then such Borrower Party may deliver a No Plan Asset
Certificate to Administrative Agent in lieu of providing an Operating Company
Opinion;

 

79



--------------------------------------------------------------------------------

(x)      “Know Your Customer” Information and Documents. Such information and
documentation as is requested by the Lenders to the extent reasonable and
customary and requested in writing at least seven (7) days prior to the Closing
Date (a) so that each of the Borrower Parties is Lender KYC Compliant and (b) in
order for each Lender to confirm that, pursuant to applicable Law, each Lender
is able to lend to such Borrower Party and in such jurisdiction where such
Borrower Party is organized, including (i) the name and address of each Person
that has an ownership interest in such Borrower Party of at least twenty-five
percent (25%) (or such lesser percentage as may be required from time to time
for Lender KYC Compliance), and the percentage of such Borrower Party owned by
such Person, (ii) the name of each director (or equivalent) of such Borrower
Party, (iii) to the extent available, the most recent financial statements for
such Borrower Party or the most recent annual report of such Borrower Party, and
(iv) any other information pertaining to such Borrower Party as reasonably
requested by any Lender with reasonable advance notice;

(xi)      Investor Documents. Administrative Agent shall have received from each
Investor a copy of such Investor’s duly executed Subscription Agreement and Side
Letter, if any; and

(b)      Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable by any Borrower Party to Administrative Agent, Arranger or Lenders on or
prior to the date hereof and, to the extent invoiced no later than three
(3) Business Days prior to the Closing Date, and reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by any
Borrower Party pursuant to Section 13.06, including, without limitation, the
reasonable fees and disbursements to the extent invoiced no later than three
(3) Business Days before the Closing Date of Administrative Agent’s special
counsel, Haynes and Boone, LLP.

Without limiting the generality of the provisions of the last paragraph of
Section 12.03, for purposes of determining compliance with the conditions
specified in this Section 7.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

For avoidance of doubt, and solely with respect to the Investors which were
Members of Borrower as of the Closing Date, Section 7.01(a)(xi) was satisfied on
or before the Closing Date by the documents delivered under the Original Credit
Agreement.

7.02      All Loans and Letters of Credit. The obligation of each Lender and the
Letter of Credit Issuer, as applicable, to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Syndicated
Loans to the other Type of Syndicated Loan, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a)      Representations and Warranties. The representations and warranties of
each Borrower Party contained in Section 8 or in any other Loan Document, or
which are contained in any document furnished at any time or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of any such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for

 

80



--------------------------------------------------------------------------------

purposes of this Section 7.02(a), the representations and warranties contained
in Section 8.06 shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b), respectively, of Section 9.01;

(b)      No Default. No Event of Default or Default exists at such date or would
result from such Credit Extension;

(c)      Loan Notice. (i) In the case of a Borrowing, Administrative Agent shall
have received a Loan Notice together with a Borrowing Base Certificate; and
(ii) if applicable, Swingline Lender shall have received a Loan Notice for both
a Swingline Loan and a Syndicated Loan to refinance such Swingline Loan together
with a Borrowing Base Certificate;

(d)      Application. In the case of a Letter of Credit, the Letter of Credit
Issuer shall have received a Request for Credit Extension, together with a
Borrowing Base Certificate executed by the applicable Borrower Party, and shall
have countersigned the same;

(e)      Available Commitment. After giving effect to the proposed Borrowing or
the issuance of the requested Letter of Credit, the Principal Obligation will
not exceed the Available Commitment;

(f)      Material Adverse Effect. No changes to any Borrower Party have occurred
at such date, or would result from such Credit Extension, which would reasonably
be expected to result in a Material Adverse Effect;

(g)      Alternative Currencies. In the case of an L/C Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Letter of Credit Issuer, Administrative Agent or the Required Lenders (in
the case of any Loans or Letter of Credit to be denominated in an Alternative
Currency), and upon reasonable advance notice to the Borrower, would make it
impracticable for such L/C Credit Extension to be denominated in the relevant
Alternative Currency; and

(h)      Key Person Event. No Key Person Event exists at such date, subject to
any applicable cure periods provided for and pursuant to the Operating
Agreement.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Syndicated Loans to the other Type of Syndicated Loan, or a
continuation of Eurocurrency Rate Loans) submitted by a Borrower Party shall be
deemed to be a representation and warranty that the conditions specified in
Sections 7.02(a) and 7.02(b) have been satisfied on and as of the date of the
applicable Credit Extension.

7.03      Qualified Borrower Loans and Letters of Credit. The obligation of each
Lender and the Letter of Credit Issuer, as applicable, to advance a Loan (or to
cause the issuance of a Letter of Credit) to a Qualified Borrower (which has not
previously satisfied the conditions contained in this Section 7.03 or is not a
Qualified Borrower as of the date of this Credit Agreement) is subject to the
conditions that:

(a)      Joinder Agreement. Administrative Agent shall have received a Joinder
Agreement duly completed and executed by such Qualified Borrower, and
Administrative Agent shall have not received written notice from any Lender with
respect to its inability to lend or otherwise extend credit to such Qualified
Borrower due only to legal or regulatory restrictions (based on a reasonable and
good faith determination by such Lender);

 

81



--------------------------------------------------------------------------------

(b)      Authorizations of Qualified Borrower. Administrative Agent shall have
received from the Qualified Borrower appropriate evidence of the authorization
of the Qualified Borrower approving the execution, delivery and performance of
the Joinder Agreement, duly adopted by such Qualified Borrower, as required by
law or agreement, and accompanied by a certificate of an authorized Person of
such Qualified Borrower stating that such authorizations are true and correct,
have not been altered or repealed and are in full force and effect;

(c)      Constituent Documents. Such evidence as Administrative Agent may
reasonably require to verify that such Qualified Borrower is duly organized or
formed, validly existing, in good standing, including certified copies of such
Qualified Borrower’s Constituent Documents, certificates of good standing;

(d)      Incumbency Certificate. Administrative Agent shall have received from
the Qualified Borrower a signed certificate of the appropriate Person of the
Qualified Borrower which shall certify the names of the Persons authorized to
sign the Joinder Agreement and the other documents or certificates to be
delivered pursuant to the terms hereof by such Qualified Borrower, together with
the true signatures of each such Person;

(e)      Borrower Guaranty. Administrative Agent shall have received
confirmation by Borrower, pursuant to the Joinder Agreement, with respect to its
obligations under Section 6 with respect to such Qualified Borrower;

(f)      Opinion of Counsel to Qualified Borrower. Administrative Agent shall
have received a favorable opinion of counsel for the Qualified Borrower, in form
and substance reasonably satisfactory to Administrative Agent and addressed to
Administrative Agent for the benefit of Secured Parties. Each Qualified Borrower
hereby directs its counsel to prepare and deliver such legal opinion to
Administrative Agent for the benefit of Secured Parties;

(g)      “Know Your Customer” Information and Documents. At least three
(3) Business Days prior to initially advancing any Loan to, or issuing a Letter
of Credit on behalf of, a Qualified Borrower, delivery to Administrative Agent
for distribution to each Lender, such information and documentation, to the
extent reasonable and customary, as is requested by the Lenders in writing at
least seven (7) days prior to the date of the Joinder Agreement (a) so that such
Qualified Borrower is Lender KYC Compliant and (b) in order for each Lender to
confirm that, pursuant to applicable Law, each Lender is able to lend to such
Qualified Borrower and in such jurisdiction where such Qualified Borrower is
organized, including (i) the name and address of each Person that has an
ownership interest in such Qualified Borrower of at least twenty-five percent
(25%) (or such lesser percentage as may be required from time to time for Lender
KYC Compliance), and the percentage of such Qualified Borrower owned by such
Person, (ii) the name of each director (or equivalent) of such Qualified
Borrower, (iii) to the extent available, the most recent financial statements
for such Qualified Borrower or the most recent annual report of such Qualified
Borrower, and (iv) any other information pertaining to such Qualified Borrower
as reasonably requested by any Lender with reasonable advance notice;

(h)      Fees, Costs and Expenses. Payment of all fees and other invoiced
amounts due and payable by any Borrower Party on or prior to the date of the
Joinder Agreement, to the extent invoiced no later than three (3) Business Days
prior to the date of the Joinder Agreement, and reimbursement or payment of all
reasonable expenses required to be reimbursed or paid by Borrower pursuant to
Section 13.06, to the extent invoiced no later than three (3) Business Days
prior to the date of the Joinder Agreement; and

 

82



--------------------------------------------------------------------------------

(i)      Additional Information. Administrative Agent shall have received such
other information and documents as may reasonably be required by Administrative
Agent and its counsel.

8.      REPRESENTATIONS AND WARRANTIES. To induce Lenders and the Letter of
Credit Issuer, as applicable, to make the Loans and cause the issuance of
Letters of Credit hereunder, each Borrower Party, as applicable, represents and
warrants to Lenders and the Letter of Credit Issuer that:

8.01      Organization and Good Standing of Borrower. Borrower is a limited
liability company duly organized and validly existing under the laws of the
State of Delaware. Each Borrower Party has the requisite power and authority to
own its properties and assets and to carry on its business as now conducted, and
is qualified to do business in each jurisdiction where the nature of the
business conducted or the property owned or leased requires such qualification
except where the failure to be so qualified to do business would not reasonably
be expected to have a Material Adverse Effect.

8.02      Authorization and Power. Each Borrower Party has the partnership,
limited liability company or corporate power, as applicable, and requisite
authority to execute, deliver, and perform their respective obligations under,
and to consummate the transactions contemplated in, this Credit Agreement, the
Notes, and the other Loan Documents to be executed by it. Each Borrower Party is
duly authorized to, and has taken all partnership, limited liability company and
corporate action, as applicable, necessary to authorize each of them to execute,
deliver, and perform their respective obligations under, and to consummate the
transactions contemplated in, this Credit Agreement, the Notes, and such other
Loan Documents and are and will continue to be duly authorized to perform their
respective obligations under this Credit Agreement, the Notes, and such other
Loan Documents.

8.03      No Conflicts or Consents. None of the execution and delivery of this
Credit Agreement, the Notes, or the other Loan Documents, the consummation of
any of the transactions herein or therein contemplated, or the compliance with
the terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict with any provision of law, statute, or regulation to
which any Borrower Party is subject, or any of the Constituent Documents of any
Borrower Party, or any judgment, license, order, or permit applicable to any
Borrower Party or any indenture, mortgage, deed of trust, or other agreement or
instrument to which any Borrower Party is a party or by which any Borrower Party
is bound, or to which any Borrower Party may be subject, nor will such
execution, delivery, consummation or compliance result in the creation or
imposition of a Lien (other than Permitted Liens) on any of the properties or
assets of any Borrower Party or any of its Subsidiaries or Affiliates, in each
case except as would not reasonably be expected to have a Material Adverse
Effect. No consent, approval, authorization, or order of any court or
Governmental Authority or material consent of any third party is required in
connection with the execution and delivery, or performance, by any Borrower
Party of the Loan Documents or to consummate the transactions contemplated
hereby or thereby.

8.04      Enforceable Obligations. This Credit Agreement, the Notes and the
other Loan Documents to which it is a party are the legal and binding
obligations of each Borrower Party, enforceable in accordance with their
respective terms, subject to Debtor Relief Laws and equitable principles.

8.05      Priority of Liens. The Collateral Documents create, as security for
the Obligations, valid and enforceable, exclusive, first priority security
interests in and Liens on all of the Collateral in which any Borrower Party has
any right, title or interest, in favor of Administrative Agent for the benefit
of Secured Parties, subject to no other Liens (other than Permitted Liens),
except as enforceability may be limited by Debtor Relief Laws and equitable
principles.

 

83



--------------------------------------------------------------------------------

8.06      Financial Condition. Borrower has delivered to Administrative Agent
(a) the most-recently available copies of the financial statements and reports
described in Section 9.01, certified as true and correct by a Responsible
Officer of Borrower; or (b) with respect to such requirement on the Closing
Date, if such statements and reports are not then available, such information
about the financial position of Borrower, if any, as the Administrative Agent
shall have reasonably requested. Such financial statements fairly present, in
all material respects, the financial condition of Borrower and its consolidated
Subsidiaries, if any, as of the applicable date of such financial statements,
and have been prepared in accordance with GAAP, except as provided therein.

8.07      Full Disclosure. There is no material fact actually known to a
Responsible Officer of a Borrower Party that any Borrower Party has not
disclosed to Administrative Agent in writing (other than information of a
general industry or economic nature) which would reasonably be expected to
result in a Material Adverse Effect. No information heretofore furnished by any
Borrower Party in connection with, or pursuant to, this Credit Agreement, the
other Loan Documents or any transaction contemplated hereby or thereby (taken as
a whole) contains any untrue statement of a material fact on the date as of
which such information is stated or deemed stated that would reasonably be
expected to result in a Material Adverse Effect.

8.08      No Default. Except as disclosed to the Administrative Agent in
writing, no event has occurred and is continuing which constitutes an Event of
Default or, to the knowledge of any Borrower Party, a Default.

8.09      No Litigation. There are no actions, suits, investigations or legal,
equitable, arbitration or administrative proceedings by or before any arbitrator
or Governmental Authority pending, or to the actual knowledge of a Responsible
Officer of any Borrower Party, threatened, against any Borrower Party that would
reasonably be expected to result in a Material Adverse Effect.

8.10      Material Adverse Change. No changes to any Borrower Party have
occurred since the date of the most recent audited financial statements of such
Borrower Party delivered to Lenders which would reasonably be expected to result
in a Material Adverse Effect.

8.11      Taxes. To the extent that failure to do so would reasonably be
expected to have a Material Adverse Effect, all tax returns required to be filed
by any Borrower Party in any jurisdiction have been filed, subject to any
applicable extensions without penalty, and all Taxes shown thereon have been
paid prior to the time that such Taxes could give rise to a Lien thereon, other
than Taxes that are being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established. There is no proposed Tax
assessment against any Borrower Party (or any basis for such Tax assessment)
which would reasonably be expected to result in a Material Adverse Effect.

8.12      Jurisdiction Formation; Principal Office. The jurisdiction of
formation of Borrower is Delaware, and the principal office, chief executive
office and principal place of business of Borrower is at 200 Clarendon Street,
51st Floor, Boston, Massachusetts 02116.

8.13      ERISA Compliance. (a) No Borrower Party nor any ERISA Affiliate has
established, maintains, contributes to, or has any liability (contingent or
otherwise) with respect to, any Plan; (b) the underlying assets of each Borrower
Party do not constitute Plan Assets; and (c) assuming that no portion of the
assets used by any Lender in connection with the transactions contemplated under
the Loan Documents constitutes the assets of any “employee benefit plan” (within
the meaning of Section 3(3) of ERISA) that is subject to Title I of ERISA or a
“plan” within the meaning of Section 4975 of the Code, none of the transactions
contemplated under the Loan Documents constitutes a “non-exempt prohibited
transaction” under Section 4975(c)(1)(A), (B), (C) or (D) of the Code or
Section 406(a) of ERISA that    could subject Administrative Agent or the
Lenders to any tax, penalty, damages or any other claim or relief under the Code
or ERISA.

 

84



--------------------------------------------------------------------------------

8.14      Compliance with Law. Each Borrower Party is, to the best of its
knowledge, in compliance in all respect with all laws, rules, regulations,
orders, and decrees which are applicable to such Borrower Party or its
respective properties, except where non-compliance would not reasonably be
expected to have a Material Adverse Effect.

8.15      Hazardous Substances. No Borrower Party: (a) has received any notice
or other communication or otherwise learned of any Environmental Liability which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect arising in connection with: (i) any non-compliance with or
violation of the requirements of any Environmental Law by a Borrower Party, or
any permit issued under any Environmental Law to such Borrower Party; or
(ii) the Release or threatened Release of any Hazardous Material into the
environment; and (b) to the knowledge of a Responsible Officer, has threatened
or actual liability in connection with the Release or threatened Release of any
Hazardous Material into the environment which would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.

8.16      Reserved.

8.17      Company Structure. As of the Closing Date and as the date of the most
recent Compliance Certificate delivered pursuant to this Credit Agreement, the
Members of Borrower and their Capital Commitments are set forth in the Investor
Classification Letter.

8.18      Capital Commitments and Contributions. There are no Capital Call
Notices outstanding except as otherwise disclosed to Administrative Agent in
accordance with the terms hereof. Except as notified to Administrative Agent in
accordance with the terms of this Credit Agreement, to the actual knowledge of a
Responsible Officer of the Borrower, no Investor is in material default under
the Operating Agreement or its Subscription Agreement and Borrower has satisfied
or will satisfy all conditions to its rights to make a Capital Call, including
any and all conditions contained in its Constituent Documents or the
Subscription Agreements. Each Side Letter that has been executed by an Investor
and Borrower has been provided to Administrative Agent.

8.19      Fiscal Year. The fiscal year of each Borrower Party is the calendar
year, except as may be changed in accordance with Section 10.03.

8.20      Investment Company Act. No Borrower Party is required to be registered
as an “investment company” within the meaning of the Investment Company Act, but
if the Borrower has elected to be regulated as a business development company
under Section 54 of the Investment Company Act and to be subject to applicable
provisions of the Investment Company Act, the Borrower is regulated as a
business development company under Section 54 of the Investment Company Act and
subject to the applicable provisions of the Investment Company Act.

8.21      Margin Stock. No Borrower Party is engaged nor will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing, not more than twenty-five percent
(25%) of the value of the assets of any Borrower Party only or of such Borrower
Party and its Subsidiaries on a consolidated basis will be margin stock.

 

85



--------------------------------------------------------------------------------

8.22      No Defenses. Except as notified to Administrative Agent in accordance
with the terms of this Credit Agreement, no Responsible Officer of Borrower
knows of any default or circumstance which with the passage of time and/or
giving of notice would constitute a default under the Operating Agreement or the
Subscription Agreements which would constitute a defense to the obligations of
its Investors to make Capital Contributions to the Borrower in accordance with
the Subscription Agreements or the Operating Agreement, and no Responsible
Officer of Borrower has actual knowledge of any claims of offset or any other
claims of any Investor against Borrower which would or could materially and
adversely affect the obligations of such Investor to make Capital Contributions
and fund Capital Calls in accordance with the Subscription Agreements (and any
related Side Letters between the Investors and Borrower which have been provided
to the Administrative Agent) or the Operating Agreement.

8.23      Foreign Asset Control Laws. To the extent required by law, each
Borrower Party has policies and procedures in place which are reasonably
designed to comply with all applicable United States anti-money laundering laws
and regulations, including, without limitation, applicable provisions of the USA
Patriot Act of 2001 (“Borrower KYC Compliance”) and Sanctions. On or prior to
the Closing Date, each Investor has satisfied Borrower KYC Compliance.

8.24      OFAC. No Borrower Party, nor any of their respective Subsidiaries,
nor, to the knowledge of any such Borrower Party, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
currently the subject of any Sanctions and with which dealings are prohibited
under such Sanctions, nor is any Borrower Party or any Subsidiary located,
organized or resident in a Designated Jurisdiction. Borrower shall ensure
appropriate controls and safeguards are in place designed to prevent proceeds of
any Loan from being used contrary to the provisions contained in Section 10.11.

8.25      Subscription Facility. Borrower confirms that the Transactions are
permitted under Section 4.3.1 of the Operating Agreement.

8.26      Anti-corruption Laws. Each Borrower Party and their respective
Subsidiaries, and, to the knowledge of such Borrower Party, their respective
directors, officers, employees and agents of each Borrower Party and their
respective Subsidiaries, are in compliance with Anti-corruption Laws, in all
material respects, and each Borrower Party has instituted and maintains policies
and procedures reasonably designed to ensure continued compliance therewith.

8.27      Initial Closing Date. The Initial Closing Date (as such term is
defined in the Operating Agreement) occurred on April 13, 2018.

9.      AFFIRMATIVE COVENANTS. So long as Lenders have any commitment to lend
hereunder or to cause the issuance of any Letters of Credit hereunder or any
Letter of Credit Liability exists, and until payment in full of the Notes and
the Loans and all interest, fees, and other amounts (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) then owing under this Credit Agreement and the other Loan
Documents, each Borrower Party, as applicable, agrees that, unless
Administrative Agent shall otherwise consent in writing based upon the approval
of the Required Lenders (unless the approval of Administrative Agent alone or a
different number of Lenders is expressly permitted below):

9.01      Financial Statements, Reports and Notices. The Borrower, for itself
and the other Borrower Parties, shall deliver to Administrative Agent sufficient
copies for each Lender of the following:

(a)      Annual Statements. As soon as reasonably available and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Borrower, audited, unqualified

 

86



--------------------------------------------------------------------------------

financial statements of Borrower and its consolidated Subsidiaries, if any, as
of the end of such fiscal year and the related consolidated statements of
operations for such fiscal year prepared by independent public accountants of
nationally recognized standing;

(b)      Quarterly Statements. As soon as available and in any event within
sixty (60) days after the end of each of the first three quarters of each fiscal
year of Borrower, an unaudited consolidated balance sheet of Borrower and its
consolidated Subsidiaries, as of the end of such quarter and the related
unaudited consolidated statements of operations for such quarter and for the
portion of Borrower’s fiscal year ended at the end of such quarter;

(c)      Compliance Certificate. Simultaneously with the delivery of each set of
financial statements referred to in clauses (a) and (b) above, a certificate (a
“Compliance Certificate”) of a Responsible Officer of Borrower substantially in
the form of Exhibit G attached hereto (with blanks appropriately completed in
conformity herewith and executed by such Responsible Officer to his or her
actual knowledge, and which delivery may be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes): (i) stating that each such Responsible
Officer is familiar with the terms and provisions of the Loan Documents, and has
made, or caused to be made under his or her supervision, a detailed review of
the transactions and condition (financial or otherwise) of Borrower Parties
during the period covered by such Compliance Certificate; (ii) certifying that
such financial statements fairly present in all material respects the financial
condition and the results of operations of the Borrower Parties on the dates and
for the periods indicated, on the basis of GAAP, subject, in the case of interim
financial statements, to normally recurring year-end adjustments and absence of
footnotes; (iii) stating that the Borrower Parties are in compliance with the
covenants set forth in Section 10.10, and containing the calculations evidencing
such compliance; (iv) stating whether any Event of Default or, to the best of
the Borrower’s knowledge, Default exists on the date of such certificate and, if
any Event of Default or Default then exists, setting forth the details thereof
and the action which the applicable Borrower Party is taking or propose to take
with respect thereto; (v) specifying known changes, if any, in the name of any
Investor or in the identity of any Investor, by merger or otherwise;
(vi) listing all Subsequent Investors under Section 10.05(d)(z), if any, and any
Subsequent Investors that have not satisfied the conditions of Section 10.05(d);
(vii) including a report, as prepared for Investors in connection with such
financial statements (including, as the case may be, information regarding
Portfolio Assets); and (viii) listing Borrowing Base Investors which, to the
knowledge of the Borrower have been subject to an Exclusion Event and the nature
of such Exclusion Event;

(d)      Notices Affecting Available Commitment. Promptly and in any event
within five (5) Business Days after the delivery of any Initial Notice, a notice
setting forth each Investor that has delivered such Initial Notice and the
details thereof;

(e)      Reorganization Notice. At least twenty (20) Business Days prior to the
effective date of any Reorganization, notice of such Reorganization together
with such other information related thereto as reasonably requested by
Administrative Agent, and to the extent available for disclosure (a
“Reorganization Notice”);

(f)      Borrowing Base Certificate. (i) On or prior to the seventh (7th)
calendar day of each month (or if such day is not a Business Day, the next
Business Day), (ii) concurrently with each Loan Notice and Request for Letter of
Credit, (iii) within five (5) Business Days after each Capital Call Notice, and
(iv) promptly (and in any event within three (3) Business Days) after a
Responsible Officer of the Borrower obtaining actual knowledge of any Exclusion
Event, a Borrowing Base Certificate from a Responsible Officer of the Borrower;

 

87



--------------------------------------------------------------------------------

(g)      Reserved.

(h)      Reporting Relating to Investors. Except as otherwise provided for
herein with respect to delivery of specific documentation, promptly upon the
receipt thereof, copies of all material information and other material
correspondence received by each Borrower Party from the Investors, including,
without limitation, notices of default, notices of withdrawal, notices relating
in any way to an Investor’s funding obligation and any notice containing any
reference to misconduct of any Borrower Party;

(i)      Other Reporting. Except as otherwise provided for herein with respect
to delivery of specific documentation, promptly upon delivery to the Investors,
copies of all material notices, and other matters of a material nature generally
furnished to Investors, including, without limitation, any notice of default,
notice of election or exercise of any rights or remedies under the Subscription
Agreements, the Operating Agreement or the Constituent Documents of any Borrower
Party, or any notices relating in any way to any Investor’s Capital Commitment;
and

(j)      ERISA Deliverables.

(i)      Unless an Operating Company Opinion has previously been delivered to
Administrative Agent in accordance with Section 7.01(a)(ix) or this
Section 9.01(j), each Borrower Party, as applicable, shall deliver to
Administrative Agent an Operating Company Opinion in a form reasonably
acceptable to Administrative Agent on or before the date, if any, that such
Borrower Party would hold Plan Assets absent qualification as an Operating
Company.

(ii)      To the extent a Borrower Party has delivered to Administrative Agent
an Operating Company Opinion pursuant to Section 7.01(a)(ix) or this
Section 9.01(j), by the forty-fifth (45th) day of each Annual Valuation Period
of such Borrower Party, such Borrower Party shall deliver to Administrative
Agent an Operating Company Certificate.

(iii)      If a Borrower Party does not intend to qualify as an Operating
Company in order to avoid holding Plan Assets, then at the times a Compliance
Certificate is delivered to Administrative Agent pursuant to Section 9.01(c),
such Borrower Party shall deliver a No Plan Asset Certificate to Administrative
Agent in lieu of providing an Operating Company Opinion or Operating Company
Certificate.

9.02      Payment of Taxes. Each Borrower Party will pay and discharge all
taxes, assessments, and governmental charges or levies imposed upon it, upon its
income or profits, or upon any property belonging to it before delinquent, if
such failure would have a Material Adverse Effect; provided, however, that no
Borrower Party shall be required to pay any such tax, assessment, charge, or
levy if and so long as the amount, applicability, or validity thereof shall
currently be contested in good faith by appropriate proceedings and appropriate
reserves therefor have been established.

9.03      Maintenance of Existence and Rights. Each Borrower Party will preserve
and maintain its existence. Each Borrower Party shall further preserve and
maintain all of its rights, privileges, and franchises necessary to the normal
conduct of its business and in accordance with all valid regulations and orders
of any Governmental Authority the failure of which would reasonably be expected
to have a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

9.04      Notice of Default or Key Person Event. Each Borrower Party will
furnish to Administrative Agent, promptly upon becoming aware of the existence
of any condition or event which constitutes an Event of Default or a Default, a
written notice specifying the nature and period of existence thereof and the
action which the applicable Borrower Party is taking or proposes to take with
respect thereto. Each Borrower Party shall promptly notify Administrative Agent
in writing upon becoming aware: (a) that any Investor has violated or breached
any material term of the Operating Agreement or has become a Defaulting
Investor; or (b) of the existence of any condition or event which, with the
lapse of time or giving of notice or both, would cause an Investor to become a
Defaulting Investor. Borrower shall promptly notify Administrative Agent in
writing upon becoming actually aware of the occurrence of a Key Person Event.

9.05      Other Notices. Each Borrower Party will, promptly upon a Responsible
Officer’s actual knowledge thereof, notify Administrative Agent of any of the
following events that would reasonably be expected to result in a Material
Adverse Effect: (a) any change in the financial condition or business of such
Borrower Party; (b) any default under any material agreement, contract, or other
instrument to which such Borrower Party is a party or by which any of its
properties are bound, or any acceleration of the maturity of any material
indebtedness owing by such Borrower Party; (c) any material uninsured claim
against or affecting such Borrower Party or any of its properties; or (d) the
commencement of, and any material determination in, any litigation with any
third party or any proceeding before any Governmental Authority affecting such
Borrower Party.

9.06      Compliance with Loan Documents and Operating Agreement. Unless
otherwise approved in accordance with the terms of this Credit Agreement (which
approval, by such terms, may require more or fewer Lenders than the Required
Lenders), each Borrower Party will promptly comply in all material respects with
any and all covenants and provisions of this Credit Agreement, the Notes, all of
the other Loan Documents executed by it and its Constituent Documents. Each
Borrower Party will use the proceeds of any Capital Call Notices only for such
purposes as are permitted by its Constituent Documents.

9.07      Books and Records; Access. Each Borrower Party upon reasonable notice
to such Borrower Party and at reasonable intervals will give one joint
representative of Administrative Agent and Lenders (and upon the occurrence and
during the continuation of an Event of Default, representatives of
Administrative Agent and all Lenders), access during regular business hours to,
and permit representatives to examine, copy, or make excerpts from, any and all
books, records, and documents in the possession of such Borrower Party and
relating to its affairs, and to inspect any of the properties of such Borrower
Party. All costs of any such inspection shall be paid by the inspecting party
unless an Event of Default exists at the time of such inspection, subject to
compliance with Section 13.18.

9.08      Compliance with Law. Each Borrower Party will comply in all respects
with all laws, rules, regulations, and all orders of any Governmental Authority,
including without limitation, Environmental Laws and ERISA and Anti-corruption
Laws, except where non-compliance would not reasonably be expected to result in
a Material Adverse Effect.

9.09      Insurance. Each Borrower Party will maintain insurance on its present
and future properties, assets, and business against such casualties, risks, and
contingencies, and in such types and amounts, as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations, the failure of which to maintain would have a Material
Adverse Effect.

9.10      Authorizations and Approvals. Each Borrower Party will promptly
obtain, from time to time at its own expense, all such governmental licenses,
authorizations, consents, permits and approvals

 

89



--------------------------------------------------------------------------------

as may be required to enable such Borrower Party to comply in all material
respects with their respective obligations hereunder and under the other Loan
Documents, the Subscription Agreements and their respective Constituent
Documents.

9.11      Maintenance of Liens. Each Borrower Party shall perform all such acts
and execute all such documents as Administrative Agent may reasonably request in
order to enable Secured Parties to report, file, and record every instrument
that Administrative Agent may reasonably deem necessary in order to perfect and
maintain Secured Parties’ liens and security interests in the Collateral and
otherwise to preserve and protect the rights of Secured Parties.

9.12      Further Assurances. Each Borrower Party will make, execute or endorse,
and acknowledge and deliver or file or cause the same to be done, all such
vouchers, invoices, notices, certifications, and additional agreements,
undertakings, conveyances, transfers, assignments, financing statements, or
other assurances, and take any and all such other action, as Administrative
Agent may, from time to time, reasonably deem necessary in connection with this
Credit Agreement or any of the other Loan Documents, the obligations of each
Borrower Party hereunder or thereunder, or for better assuring and confirming
unto Secured Parties all or any part of the security for any of such obligations
anticipated herein or as legally required to comply with “know-your-customer”
and other anti-money laundering rules and regulations.

9.13      Investor Financial and Rating Information. Each Borrower Party shall
request, from each Investor, financial information required under the Operating
Agreement, as agreed from time to time with Administrative Agent, and shall,
upon receipt of such information, promptly deliver same to Administrative Agent,
or shall promptly notify Administrative Agent of its failure to timely obtain
such information. The Borrower Parties will promptly notify Administrative Agent
in writing (but in no event later than five (5) Business Days) after a
Responsible Officer of such Borrower Party becoming aware of any Exclusion
Event.

9.14      Covenants of Qualified Borrowers.

(a)      The covenants and agreements of Qualified Borrowers hereunder shall be
binding and effective with respect to a Qualified Borrower upon and after the
execution and delivery of a Joinder Agreement by such Qualified Borrower.

(b)      At any time and from time to time, but only for so long as no Event of
Default shall then exist, the Borrower may notify the Administrative Agent
(each, a “Removal Notice”) that one (1) or more Qualified Borrowers are to be
removed as a Borrower Party hereunder. Such Removal Notice shall be given to the
Administrative Agent at least the same number of Business Days required for an
optional prepayment hereunder prior to the proposed removal date contained in
the Removal Notice and shall be accompanied by a Borrowing Base Certificate
(completed and signed by a Responsible Officer). Upon the Borrower’s compliance
with the foregoing and (i) the Administrative Agent’s receipt of a payment equal
to all of such Qualified Borrower’s Obligations hereunder and (ii) the return to
the Letter of Credit Issuer of all outstanding Letters of Credit issued for such
Qualified Borrower, such Qualified Borrower shall be released from its
obligations under this Credit Agreement and the other Loan Documents; provided,
however, that any such release of a Qualified Borrower shall only be effective
as to Obligations thereof arising after the applicable removal date.

9.15      Investment Company Act. Borrower will at all times, after its election
to be regulated as a “business development company” under the Investment Company
Act, maintain its status as a “business development company” under the
Investment Company Act.

 

90



--------------------------------------------------------------------------------

10.      NEGATIVE COVENANTS. So long as Lenders have any commitment to lend
hereunder or to cause the issuance of any Letters of Credit hereunder or any
Letter of Credit Liability exists, and until payment in full of the Notes and
the Loans and all interest, fees, and other amounts then owing (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) under this Credit Agreement and the other Loan
Documents, each Borrower Party, as applicable, agrees that, without the written
consent of Administrative Agent, based upon the approval of Required Lenders
(unless the approval of Administrative Agent alone or a different number of
Lenders is expressly permitted below):

10.01      Mergers; Dissolution. Borrower will not merge or consolidate with or
into any Person, unless Borrower is the surviving entity, no Qualified Borrower
will merge or consolidate with or into any Person, unless Borrower, such
Borrower Party, or another Borrower Party is the surviving entity. No Borrower
Party will take any action to dissolve or terminate such Borrower Party,
including, without limitation, any action to Dispose of all or substantially all
of the property of such Borrower Party.

10.02      Negative Pledge. Without the approval of all Lenders, no Borrower
Party will create or suffer to exist any Lien upon the Collateral, other than a
first priority security interest in and upon the Collateral to Secured Parties
and the other Permitted Liens. For the avoidance of doubt, Portfolio Assets are
not part of the Collateral, and the Borrower Parties are not restricted hereby
from granting Liens thereon.

10.03      Fiscal Year and Accounting Method. Without prior written notice to
Administrative Agent, no Borrower Party will change its fiscal year or change in
any material respect its method of accounting. No Borrower Party shall change is
fiscal year or change in any material respect its method of account except in
accordance with the terms of its Operating Agreement.

10.04      Constituent Documents. Without the prior written consent of
Administrative Agent consistent with this Section, no Borrower Party shall
alter, amend, modify, terminate, or change any provision of its Constituent
Documents affecting the Investors’ debts, duties, obligations, and liabilities,
and the rights, titles, security interests, liens, powers and privileges of such
Borrower Party, Administrative Agent or Secured Parties, in each case relating
to Capital Call Notices, Capital Commitments, Capital Contributions, Pending
Capital Calls or Unfunded Commitments; or amend the terms of Section 4 of the
Operating Agreement, in each case in any way that materially and adversely
affects the rights of Administrative Agent or Secured Parties (each a “Material
Amendment”). With respect to any proposed amendment, modification or change to
any Constituent Document, the Borrower shall notify Administrative Agent of such
proposal. Administrative Agent shall determine, in its sole reasonable
discretion (that is, the determination of the other Lenders shall not be
required) on Administrative Agent’s good faith belief, whether such proposed
amendment, modification or change to such Constituent Document is a Material
Amendment, and shall notify the Borrower of its determination within (a) for
amendments, modifications or changes proposed prior to the Final Closing Date
(as such term is defined in the Operating Agreement), five (5) Business Days,
and (b) for amendments, modifications or changes proposed after the Final
Closing Date, ten (10) Business Days of the date on which it is deemed to have
received such notification pursuant to Section 13.07. If Administrative Agent
determines that the proposed amendment is a Material Amendment, the approval of
the Required Lenders and Administrative Agent will be required (unless the
approval of all Lenders is required consistent with the terms of Section 13.01),
and Administrative Agent shall promptly notify the Lenders of such request for
such approval, distributing, as appropriate, the proposed amendment and any
other relevant information provided by any Borrower Party, and the Lenders shall
be required to respond to such requests within ten (10) Business Days of such
notice. If a Lender has not responded to such request for approval within ten
(10) Business Days of receiving such notice, such Lender shall be deemed to have
approved such proposed amendment. If Administrative Agent determines that the
proposed amendment is

 

91



--------------------------------------------------------------------------------

not a Material Amendment, the applicable Borrower Party may make such amendment
without the consent of Lenders. Notwithstanding the foregoing, without the
consent of Administrative Agent or the Lenders, a Borrower Party may amend its
Constituent Documents: (i) to admit new Investors to the extent permitted by
this Credit Agreement; (ii) to reflect transfers of interests permitted by this
Credit Agreement; and (iii) to facilitate the formation, operation and
qualification of such Borrower Party as a RIC (to the extent not in conflict
with the restrictions hereunder or otherwise materially adverse to the Lenders).

10.05      Transfer by, or Admission of, Investors.

(a)      Transfer of Membership Interest. Without the prior written consent of
Administrative Agent, acting alone, which shall not be unreasonably withheld,
delayed or conditioned, no Borrower Party shall permit the transfer of the
Membership Interest of any Borrowing Base Investor.

(b)      Designation of Transferee. A transferee that meets the Applicable
Requirement, as determined by Administrative Agent in its reasonable discretion,
and that has delivered its duly executed Subscription Agreement and Side Letter,
if any, which Side Letter shall be reasonably acceptable to the Administrative
Agent, to Administrative Agent may be designated as an Included Investor with
the approval of Administrative Agent. Designation of any other transferee as a
Borrowing Base Investor will require the consent as set forth in the definitions
of Included Investor and Designated Investor, as applicable.

(c)      Admission of Investors. No Borrower Party shall admit any Person as an
additional Investor unless such Borrower Party, prior to the effective date of
such transfer, confirms that such additional Investor does not appear on any
list of “Specially Designated Nationals” or other list of known or suspected
terrorists generated by OFAC with which dealings are prohibited under Sanctions.

(d)      Documentation Requirements. Each Borrower Party shall provide notice to
Administrative Agent of the transfer of the Membership Interest of (x) in the
case of a Borrowing Base Investor, prior to the transfer of such Membership
Interest, (y) in the case of a non-Borrowing Base Investor with Capital
Commitments of $3,000,000 or greater, promptly after the transfer of such
Membership Interest and (z) in the case of a non-Borrowing Base Investor with
Capital Commitments of less than $3,000,000, concurrently with the delivery of
financial statements pursuant to Section 9.01(a) and 9.01(b) in the accompanying
Compliance Certificate. Each Borrower Party shall require that, except at such
times as otherwise provided for herein, (i) any Person admitted as a substitute
or new Investor (whether due to a transfer by an existing Investor or otherwise)
(a “Subsequent Investor”) shall provide Administrative Agent with a copy of such
Investor’s duly executed Subscription Agreement and Side Letter, if any; and
(ii) any existing Investor that is a transferee from another Investor shall
provide the applicable transfer documentation with respect to any increase in
its Capital Commitment relating to such transfer.

(e)      Funding Requirements. Prior to the effectiveness of any transfer by a
Borrowing Base Investor, the applicable Borrower Party shall calculate whether,
taking into account the Capital Commitments of the Borrowing Base Investors as
if such transfer had occurred, the transfer would cause the Principal Obligation
to exceed the Available Commitment, and shall calculate and make any Capital
Calls required to pay any resulting mandatory prepayment under Section 3.04
prior to permitting such transfer.

 

92



--------------------------------------------------------------------------------

10.06      Capital Commitments. Other than rights under the Operating Agreement
permitting an Investor from opting out of particular Portfolio Assets, Borrower
shall not: (a) without the prior written consent of Administrative Agent (not to
be unreasonably withheld, delayed or conditioned), cancel, reduce, suspend or
defer the Capital Commitment of any non-Borrowing Base Investor; and (b) without
the prior written approval of Administrative Agent and all Lenders (not to be
unreasonably withheld, delayed or conditioned): (i) cancel, reduce, suspend or
defer the Capital Commitment of any Borrowing Base Investor; or (ii) excuse any
Investor from or permit any Investor to defer any Capital Contribution, if the
proceeds from the related Capital Call Notice are to be applied to the
Obligations hereunder.

10.07      ERISA Compliance. (a) No Borrower Party nor any ERISA Affiliate shall
establish, maintain, contribute to, or incur any liability (contingent or
otherwise) with respect to, any Plan; (b) without the approval of all Lenders,
no Borrower Party shall take any action that would cause its underlying assets
to constitute Plan Assets; and (c) no Borrower Party, as applicable, shall
change its Annual Valuation Period without giving prior written notice to
Administrative Agent.

10.08      Reserved.

10.09      Limitations on Dividends and Distributions.

(a)      No Borrower Party shall declare or pay any dividends or distributions
except as permitted under its Constituent Documents.

(b)      No Borrower Party shall declare or pay any dividends or distributions
if: (i) any Mandatory Prepayment Event exists; (ii) any Event of Default exists;
or (iii) a Default under Sections 11.01(a), 11.01(g) or 11.01(h) exists;
provided, however, that so long as no Event of Default under Sections 11.01(a),
11.01(g) or 11.01(h) exists, each Borrower Party shall have the right to pay
Permitted RIC Distributions.

10.10      Limitation on Debt. Borrower shall not incur any Indebtedness
(including the Obligations) in excess of the limitations on Indebtedness set
forth in Section 4.3 of the Operating Agreement as in effect on the Closing Date
(or as amended in accordance with Section 10.04). For the avoidance of doubt,
Borrower or its Subsidiaries will be permitted to incur debt secured by its
Portfolio Assets or other asset (other than the Collateral).

10.11      Sanctions. No Borrower Party shall directly or, to the knowledge of
its Responsible Officers, indirectly permit the proceeds of any Loan: (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction to the extent in violation of Sanctions; (b) to
fund any activity or business of any Sanctioned Person or any Person located,
organized, formed, incorporated or residing in any Designated Jurisdiction or
who is the subject of any Sanctions, to the extent in violation of Sanctions; or
(c) in any other manner that will result in any material violation by any Person
(including any Lender or Administrative Agent) of any Sanctions or
Anti-corruption Laws, and no Borrower Party shall breach the representations and
warranties set forth in Section 8.24.

10.12      Change in Nature of Business. No Borrower Party shall engage in any
material line of business substantially different from those lines of business
conducted by such Borrower Party and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto unless such engagement in
such line of business is in compliance with the Operating Agreement.

 

93



--------------------------------------------------------------------------------

11. EVENTS OF DEFAULT.

11.01      Events of Default. An “Event of Default” shall exist if any one or
more of the following events (herein collectively called “Events of Default”)
shall occur and be continuing:

(a)      any Borrower Party shall fail to pay when due and in the currency
required hereunder: (i) any principal of the Obligations; or (ii) any interest
on the Obligations or any fee, expense, or other payment required hereunder or
under any other Loan Document, and, except for with respect to any payments due
and owing on the Maturity Date such failure under this clause (ii) shall
continue for five (5) days thereafter, including, without limitation, payment of
cash for deposit as Cash Collateral as required hereunder;

(b)      any representation or warranty made or deemed made by any Borrower
Party under this Credit Agreement or any of the other Loan Documents executed by
any of them, or in any certificate or statement furnished or made to Lenders or
any of them by a Borrower Party pursuant hereto or in connection herewith or
with the Loans, shall prove to be untrue or inaccurate in any material respect
as of the date on which such representation or warranty is made or deemed made
(except that any representation or warranty which by its terms is made as of an
earlier date shall be true and correct in all material respects as of such
earlier date) and the adverse effect of the failure of such representation or
warranty shall not have been cured within thirty (30) days after the earlier of
(i) written notice thereof if delivered to the Borrower by Administrative Agent
or (ii) a Responsible Officer of the Borrower obtains actual knowledge thereof;

(c)      default shall occur in the performance of any of the covenants or
agreements contained herein (other than the covenants contained in Sections
3.04, 5.02(a), 5.02(c), 5.02(d), 10.01, 10.02, 10.04, 10.05(a), 10.05(c), clause
(x) of Section 10.05(d), 10.06, 10.07, 10.08, 10.09, 10.10 or 10.11), or of the
covenants or agreements of a Borrower Party contained in any other Loan
Documents executed by such Person, and such default shall continue uncured to
the satisfaction of Administrative Agent for a period of thirty (30) days after
written notice thereof has been given by Administrative Agent to such Borrower
Party provided that such thirty (30)-day cure period shall not apply respecting
covenants of Borrower Parties relating to statements, certificates and notices
to be given by a Borrower Party, but a fifteen (15)-day grace period (or, in the
case of Section 10.05(d) (other than clause (x) thereof), a five (5)-day grace
period) shall apply;

(d)      default shall occur in the performance of the covenants and agreements
of any Borrower Party contained in Sections 3.04, 5.02(a), 5.02(c), 5.02(d),
10.01, 10.02, 10.04, 10.05(a), 10.05(c), clause (x) of Section 10.05(d), 10.06,
10.07, 10.08, 10.09, 10.10 or 10.11;

(e)       other than (i) in compliance with the provisions of this Credit
Agreement, or (ii) as a result of any action or inaction by Administrative Agent
or other Secured Party, any of the Loan Documents executed by a Borrower Party
shall cease, in whole or in material part, to be legal, valid and binding
agreements enforceable (subject to Debtor Relief Laws and equitable principles)
against such Borrower Party in accordance with the terms thereof or shall in any
way be terminated or become or be declared ineffective or inoperative or shall
in any way whatsoever cease to give or provide the respective liens, security
interest, rights, titles, interest, remedies, powers, or privileges intended to
be created thereby, except any release or termination pursuant to the terms of
such Loan Document;

 

94



--------------------------------------------------------------------------------

(f)      default shall occur in the payment of any recourse Indebtedness of any
Borrower Party (other than the Obligations), in an aggregate amount greater than
or equal to $25,000,000, and such default shall continue after receipt of any
applicable notice for more than the applicable period of grace, if any;

(g)      any Borrower Party shall: (i) apply for or consent to the appointment
of a receiver, trustee, custodian, intervenor, or liquidator of itself or of all
or a substantial part of its assets; (ii) file a voluntary petition in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or to
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization or insolvency proceeding; or
(vi) take partnership or corporate action for the purpose of effecting any of
the foregoing;

(h)      the commencement of any proceeding under any Debtor Relief Laws
relating to any Borrower Party or all or any material part of its respective
property is instituted without the consent of such Person and continues
undismissed or unstayed for a period of sixty (60) days; or an order for relief,
judgment or decree shall be entered by any court of competent jurisdiction or
other competent authority approving a petition seeking reorganization or
liquidation of any Borrower Party or appointing a receiver, custodian, trustee,
intervenor, liquidator, administrator or similar entity of such Person, or of
all or substantially all of its assets;

(i)      any final judgments or orders for the payment of money against any
Borrower Party in an aggregate amount (as to all such judgments or orders)
exceeding $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) and:
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect;

(j)      a Change of Control shall occur; or

(k)      at any time (such time being referred to as a “determination time”)
three (3) or more non-affiliated Borrowing Base Investors having Capital
Commitments aggregating fifteen percent (15%) or greater of the aggregate
Capital Commitments of all Investors shall default and continue to be in default
at such determination time on their respective obligation to fund any Capital
Call within fifteen (15) Business Days of such Capital Call without regard to
any other notice or cure period).

11.02      Remedies Upon Event of Default. If an Event of Default shall have
occurred and be continuing, then Administrative Agent may, and, upon the
direction of the Required Lenders, shall: (a) suspend the Commitments of Lenders
and any obligation of the Letter of Credit Issuer to make L/C Credit Extensions
or Swingline Lender to advance Swingline Loans until such Event of Default is
cured; (b) terminate the Commitment of Lenders and any obligation of the Letter
of Credit Issuer to make L/C Credit Extensions or Swingline Lender to advance
Swingline Loans hereunder; (c) reduce the aggregate Commitments to an amount
equal to the aggregate Loans and all issued and outstanding Letters of Credit of
the Borrower Parties; (d) declare the unpaid principal amount of all outstanding
Obligations, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable (including the liability to fund the Letter of Credit Liability
hereunder), whereupon the same shall forthwith become due and payable without
presentment, demand, protest, notice of default, notice of acceleration, or of
intention to accelerate or other notice of any kind all

 

95



--------------------------------------------------------------------------------

of which each Borrower Party hereby expressly waives, anything contained herein
or in any other Loan Document to the contrary notwithstanding; (e) require that
each Borrower Party Cash Collateralize its respective Letter of Credit Liability
(in an amount equal to the Minimum Collateral Amount with respect thereto); (f)
exercise any right, privilege, or power set forth in Section 5.02, including,
but not limited to, the initiation of Capital Call Notices of the Capital
Commitments; or (g) without notice of default or demand, pursue and enforce any
of Administrative Agent’s or any or all of the Secured Parties’ rights and
remedies under the Loan Documents, or otherwise provided under or pursuant to
any applicable law or agreement; provided, however, that if any Event of Default
specified in Section 11.01(g) or Section 11.01(h) shall occur, the obligation of
each Committed Lender to make Syndicated Loans, the Swingline Lender to make
Swingline Loans and any obligation of the Letter of Credit Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of Borrower to Cash
Collateralize the Letter of Credit Liability as aforesaid shall automatically
become effective, in each case without any further action by Administrative
Agent or Lenders, or any of them, and without presentment, demand, protest,
notice of default, notice of acceleration, or of intention to accelerate or
other notice of any kind, all of which each Borrower Party hereby expressly
waives.

11.03      Curing an Event of Default by Investor Capital Call.

(a)      Upon the occurrence and during the continuance of an Event of Default,
notwithstanding anything to the contrary, none of Administrative Agent, any
Lender or other Secured Party may issue funding notices to any Investor or
exercise any other remedy to which it may be otherwise entitled under this
Credit Agreement, any of the other Loan Documents or at law or in equity with
respect to such Event of Default unless Administrative Agent shall have given
the Borrower Parties three (3) Business Days written notice of its intention to
exercise such remedies (provided that, no such notice is required to the extent
the Event of Default arises from the failure of Borrower Parties to make a
Capital Call or make a payment following a Capital Call), in each case, required
pursuant to the terms of the Loan Documents. If, at any time prior to or during
such three (3) Business Day notice period, the Borrower Parties shall, on no
more than one occasion prior to the Maturity Date, make a Capital Call on the
Unfunded Commitments of the Investors to repay the outstanding Obligations
within the period ending fifteen (15) Business Days from the end of the initial
three (3) Business Day notice period, sufficient (together with amounts on
deposit in or credited to the Collateral Account) to cure each such Event of
Default (to the extent such Event of Default may be cured via repayment) or
repay the outstanding Obligations (and Cash Collateralize Letter of Credit
Liability) in full, as applicable, then Administrative Agent, the Lenders and
other Secured Parties may not exercise any such remedy until the expiration of
the period ending fifteen (15) Business Days from the end of the initial three
(3) Business Day notice period, provided that nothing in this Section 11.03(a)
shall prohibit Administrative Agent, any Lender or other Secured Party from
(i) asserting exclusive control of the Collateral Account, (ii) taking any such
actions as may be required to protect their rights in a bankruptcy proceeding,
or (iii) after the application of the proceeds received in response to any such
Capital Call, in the event such Event of Default or another Event of Default is
continuing, accelerating the Obligations or terminating the Commitments;
provided, further, that to the extent that (A) the Borrower does not make such
Capital Call or (B) the application of the proceeds of any such Capital Call are
not sufficient (together with amounts on deposit in or credited to the
Collateral Account) to cure such Event of Default or repay the outstanding
Obligations (and Cash Collateralize Letter of Credit Liability) in full, as
applicable, then, so long as such Event of Default shall be continuing, the
Administrative Agent may, in accordance with the terms hereof, issue a Capital
Call in an amount sufficient (together with amounts on deposit in or credited to
the Collateral Account) to cure such Event of Default (to the extent such Event
of Default may be cured via repayment) or repay the outstanding Obligations (and
Cash Collateralize Letter of Credit Liability) in full, as applicable, or
exercise any other remedy with respect to the Collateral.

 

96



--------------------------------------------------------------------------------

(b)      In the event that Administrative Agent elects to notify the Investors
to make Capital Contributions in respect of their Unfunded Commitments, then
Administrative Agent shall not request any individual Investor to fund an amount
exceeding such Investor’s pro-rata share of the Obligations (based on the
proportion of such Investor’s Unfunded Commitment to the aggregate Unfunded
Commitments of all Investors other than Defaulting Investors) without first
making best efforts (consistent with the terms of the Constituent Documents and
applicable Law) to issue a Capital Call (which may be issued by Borrower or
Administrative Agent) to each Investor for its pro-rata share of the Obligations
and waiting fifteen (15) Business Days following such Capital Call prior to
initiating further remedies. Further, without the prior written consent of
Borrower, neither the Administrative Agent nor any Lender may contact any
Investor, other than during the continuance of an Event of Default, to the
extent otherwise permitted hereunder, to submit a Capital Call Notice or
otherwise exercise remedies in connection therewith.

(c)      None of Administrative Agent, any Lender or any other Secured Party
shall be entitled to take any action against any Investor that is an ERISA
Investor or a Plan (other than (i) issuing funding notices in the name of any
Borrower Party or (ii) applying funds paid by such ERISA Investor or Plan into
the Collateral Account (which shall remain in the name of Borrower) to the
payment of the Obligations), under the Operating Agreement or Subscription
Agreement, as applicable to the extent it has knowledge that a “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code) would arise therefrom.

11.04      Performance by Administrative Agent. Should any Borrower Party fail
to perform any covenant, duty, or agreement contained herein or in any of the
other Loan Documents, and such failure continues beyond any applicable cure
period, Administrative Agent may (subject to Section 10.03), but shall not be
obligated to, perform or attempt to perform such covenant, duty, or agreement on
behalf of such Person. In such event, each Borrower Party shall, at the request
of Administrative Agent promptly pay any reasonable amount expended by
Administrative Agent in such performance or attempted performance to
Administrative Agent at Administrative Agent’s Office, together with interest
thereon at the Default Rate from the date of such expenditure until paid.
Notwithstanding the foregoing, it is expressly understood that neither any of
the Agents nor any of the other Secured Parties assume any liability or
responsibility for the performance of any duties of any Borrower Party, or any
related Person hereunder or under any of the other Loan Documents or other
control over the management and affairs of any Borrower Party, or any related
Person, nor by any such action shall any of the Agents or other Secured Parties
be deemed to create a partnership arrangement with any Borrower Party or any
related Person.

11.05      Application of Funds. After the exercise of remedies provided for in
Section 11.02 (or after the Swingline Loans and Syndicated Loans have
automatically become immediately due and payable and Letter of Credit
Liabilities have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 11.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.15, be applied by
Administrative Agent in the following order: (a) to payment of that portion of
the Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to Administrative Agent
and amounts payable under Section 4) payable to Administrative Agent in its
capacity as such; (b) to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders, the Swingline Lender and the Letter of
Credit Issuer (including fees, charges and disbursements of counsel to the
respective Lenders, the Swingline Lender and the Letter of Credit Issuer and
amounts payable under Section 4), ratably among them in proportion to the

 

97



--------------------------------------------------------------------------------

respective amounts described in this clause (b) payable to them; (c) to payment
of that portion of the Obligations constituting accrued and unpaid Letter of
Credit Fees and accrued and unpaid interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders, the Swingline Lender and the
Letter of Credit Issuer in proportion to the respective amounts described in
this clause (c) payable to them; (d) to payment of that portion of the
Obligations constituting unpaid principal of the Loans and L/C Borrowings,
ratably among the Lenders, the Swingline Lender and the Letter of Credit Issuer
in proportion to the respective amounts described in this clause (d) held by
them; (e) to Administrative Agent for the account of the Letter of Credit
Issuer, to Cash Collateralize that portion of the Letter of Credit Liability
comprised of the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by Borrower pursuant to Sections 2.08 and 2.15;
and (f) the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Sections 2.08 and 2.15, amount used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause (e) above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

12. AGENTS.

12.01      Appointment and Authority. Each Lender (including any Person that is
an assignee, participant, secured party or other transferee with respect to the
interest of such Lender in any Principal Obligation or otherwise under this
Credit Agreement), Swingline Lenders and the Letter of Credit Issuer hereby
irrevocably appoints each Agent (other than a Funding Agent for a different
Lender Group) to act on its behalf hereunder and under the other Loan Documents
and authorizes each Agent (other than a Funding Agent for a different Lender
Group) to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except for provisions
of this Section 12 expressly granting rights to the Borrower Parties, the
provisions of this Section 12 are solely for the benefit of Agents, the Lenders,
Swingline Lenders and the Letter of Credit Issuer, and no Borrower Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

12.02       Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity as a Lender. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower Party or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to the Lenders.

 

98



--------------------------------------------------------------------------------

12.03      Exculpatory Provisions.

(a)      No Agent shall have any duties or obligations except those expressly
set forth herein and in the other Loan Documents and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
no Agent:

(i)      shall be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;

(ii)      shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose any Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii)      shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower Parties or any of their
respective Affiliates that is communicated to or obtained by such Agent or any
of its Affiliates in any capacity.

(b)      No Agent shall be liable for any action taken or not taken by it:
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or, under the
circumstances as provided in Sections 11.02 and 13.01 as Administrative Agent
shall believe in good faith shall be necessary); or (ii) in the absence of its
own gross negligence, bad faith or willful misconduct as determined by a court
of competent jurisdiction by final and non-appealable judgment, no Agent shall
be deemed to have knowledge of any Default or Event of Default (except with
respect to defaults in the payment of principal, interest and fees required to
be paid to Administrative Agent for the account of the Lenders) unless and until
notice describing the same is given in writing to such Agent by Borrower or a
Lender, Swingline Lender or the Letter of Credit Issuer.

(c)      No Agent shall be responsible for or have any duty to ascertain or
inquire into: (i) any statement, warranty or representation made in or in
connection with this Credit Agreement or any other Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith; (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default;
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Loan Document or any other agreement, instrument or
document; or (v) the satisfaction of any condition set forth in Section 7 or
elsewhere herein, other than, in the case of Administrative Agent, to confirm
receipt of items expressly required to be delivered to it.

(d)      Administrative Agent does not warrant, nor accept responsibility for,
nor shall Administrative Agent have any liability with respect to the
administration submission or any other matter related to the rates in the
definition of LIBOR Rate or with respect to any comparable or successor rate
thereto.

 

99



--------------------------------------------------------------------------------

12.04      Reliance by Agent or Lender. Each Agent, Letter of Credit Issuer,
Swingline Lender and Lender shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender, Swingline Lender or the Letter of
Credit Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender, Swingline Lender or the Letter of Credit Issuer
unless Administrative Agent shall have received notice to the contrary from such
Lender, Swingline Lender or the Letter of Credit Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

12.05      Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 12 shall apply to any such sub-agent and
to the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. No Agent shall
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence, bad faith
or willful misconduct in the selection of such sub-agents.

12.06      Resignation of Administrative Agent.

(a)      Administrative Agent may at any time give notice of its resignation to
the Lenders, Swingline Lender, the Letter of Credit Issuer and the Borrower
Parties. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, Swingline Lender and the Letter of Credit Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor Administrative Agent has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)      If the Person serving as the Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to Borrower
and such Person and remove such Person as Administrative Agent and, with the
consent of Borrower, appoint a successor. If no such

 

100



--------------------------------------------------------------------------------

successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment, within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c)      With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable): (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders, Swingline Lender or the
Letter of Credit Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed); and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender, Swingline Lender and the Letter of Credit Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 4.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 12.06). The fees payable
by Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section 12.06 and Section 13.06 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(d)      Any resignation by Natixis as Administrative Agent pursuant to this
Section 12.06 shall also constitute its resignation as Letter of Credit Issuer
and Swingline Lender. If Natixis resigns as Letter of Credit Issuer, it shall
retain all the rights, powers, privileges and duties of the Letter of Credit
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Letter of Credit Issuer and all Letter of
Credit Liability with respect thereto, including the right to require the
Committed Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.08(c). If Natixis resigns as
Swingline Lender, it shall retain all of the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require Committed Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.07(c). In the event of any
such resignation as Letter of Credit Issuer or Swingline Lender, Borrower shall
be entitled to appoint from among the Committed Lenders (subject to the consent
of such Committed Lender in its sole discretion) a successor Letter of Credit
Issuer or Swingline Lender, as applicable, hereunder (which successor shall in
all cases be a Committed Lender other than a Defaulting Lender); provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of Natixis as Letter of Credit Issuer. Upon the appointment by
Borrower of a successor Letter of Credit Issuer or Swingline Lender, as
applicable, hereunder: (i) such successor shall succeed to and become vested
with all of the

 

101



--------------------------------------------------------------------------------

rights, powers, privileges and duties of the retiring Letter of Credit Issuer or
Swingline Lender, as applicable; (ii) the retiring Letter of Credit Issuer or
Swingline Lender, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents; and (iii) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of the retiring Letter of Credit Issuer with
respect to such Letters of Credit.

12.07      Non-Reliance on Agents and Lenders. Each Lender, Swingline Lender and
the Letter of Credit Issuer acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender, Swingline Lender and the Letter of Credit Issuer also acknowledges that
it will, independently and without reliance upon any Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Credit Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

12.08      No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, or a Lender, Swingline Lender or the Letter of Credit
Issuer hereunder.

12.09      Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower Party, Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Liability shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Liability
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Secured Parties, the Letter of Credit Issuer, Swingline Lender and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Letter of Credit
Issuer, Swingline Lender and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the Letter of Credit Issuer,
Swingline Lender and Administrative Agent under Sections 2.10, 2.11 and 2.12 and
otherwise hereunder) allowed in such judicial proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Secured Party, Swingline Lender and the Letter of Credit Issuer to make such
payments to Administrative Agent and, in the event that Administrative Agent
shall consent to the making of such payments directly to the Secured Parties,
Swingline Lender and the Letter of Credit Issuer, to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent hereunder.

 

102



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender, Swingline
Lender or the Letter of Credit Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Secured
Party or to authorize Administrative Agent to vote in respect of the claim of
any Secured Party in any such proceeding.

12.10      Collateral Matters. Without limiting the provisions of Section 12.09,
Secured Parties, Swingline Lender and the Letter of Credit Issuer irrevocably
authorize Administrative Agent, at its option and in its discretion to release
any Lien on any property granted to or held by Administrative Agent under any
Loan Document: (a) upon termination of the Commitments and payment in full of
all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit prior to draws thereon (other
than Letters of Credit as to which other arrangements satisfactory to
Administrative Agent and the Letter of Credit Issuer shall have been made); (b)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document; or (c) subject to Section 13.01, if approved,
authorized or ratified in writing by the Required Lenders. Upon request by
Administrative Agent at any time, the Secured Parties will confirm in writing
Administrative Agent’s authority to release its interest in particular types or
items of property pursuant to this Section 12.10.

 

13. MISCELLANEOUS.

13.01      Amendments. Neither this Credit Agreement nor any other Loan
Document, nor any of the terms hereof or thereof, may be amended, waived,
discharged or terminated, other than in accordance with its terms, unless such
amendment, waiver, discharge, or termination is in writing and signed by
Required Lenders (and Administrative Agent) or Administrative Agent (based upon
the approval of Required Lenders), on the one hand, and Borrower on the other
hand; provided that, if this Credit Agreement or any other Loan Document
specifically provides that the terms thereof may be amended, waived, discharged
or terminated with the approval of Administrative Agent, acting alone, or all
Lenders, then such amendment, waiver, discharge or termination must be signed by
Administrative Agent or all Lenders, as applicable, on the one hand, and
Borrower on the other hand; provided, further, that no such amendment, waiver,
discharge, or termination shall, without the consent of Administrative Agent
and:

(a)      each Lender directly affected thereby and the Administrative Agent:

(i)      extend or increase the Commitment of such Lender (or reinstate any
Commitment terminated pursuant to Section 11.02), or alter the provisions
relating to any fees (or any other payments) payable to such Lender (other than
a reduction by Borrower pursuant to Section 3.06);

(ii)      extend the time for payment for the principal of or interest on the
Obligations, or fees, or reduce the principal amount of the Obligations (except
as a result of the application of payments or prepayments), or the rate of
interest borne by the Obligations, any Loan (other than as a result of waiving
the applicability of the Default Rate) (including, without limitation, pursuant
to a revision to the definition of Applicable Margin) or L/C Borrowing, or
reduce any fees or other amounts payable hereunder or under any other Loan
Document or alter the computation of Letter of Credit Fees; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of Default Rate or to waive any obligation of Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

(iii)      amend the definition of “Conduit Lender”;

 

103



--------------------------------------------------------------------------------

(iv)      amend the definition of “Conduit Lender Percentage”;

(v)      amend the definition of “Commitment”;

(vi)      amend the definition of “Committed Lender”;

(vii)      amend the definition of “Lender Group”;

(viii)      amend the definition of “Lender Group Limit”;

(ix)      amend the definition of “Lender Group Percentage”;

(b)      all Lenders:

(i)      release all or substantially all liens granted under the Collateral
Documents, except as otherwise contemplated herein or therein, and except in
connection with the transfer of interests in Borrower permitted hereunder;

(ii)      change Section 11.05 in a manner that would alter the ratable sharing
of payments required thereby;

(iii)      amend the definition of “Adequately Capitalized”;

(iv)      amend the definition of “Aggregate Concentration Limit”;

(v)      amend Section 1.08 or the definition of “Alternative Currency” (or any
related defined term);

(vi)      amend the definition of “Applicable Percentage”;

(vii)      amend the definition of “Applicable Requirement”;

(viii)      amend the definition of “Available Commitment”;

(ix)      amend the definition of “Borrowing Base”;

(x)      amend the definition of “Capital Call”;

(xi)      amend the definition of “Capital Call Notice”;

(xii)      amend the definition of “Capital Commitment”;

(xiii)      amend the definition of “Capital Contribution”;

(xiv)      amend the definition of “Collateral”;

(xv)      amend the definition of “Concentration Limit”;

(xvi)      amend the definition of “Credit Provider”;

(xvii)      amend the definition of “Designated Investor”;

 

104



--------------------------------------------------------------------------------

(xviii)      amend the definition of “Eligible Designated Unfunded Commitment”;

(xix)      amend the definition of “Eligible Included Unfunded Commitment”;

(xx)      amend the definition of “ERISA Investor”;

(xxi)      amend the definition of “Exclusion Event”;

(xxii)      amend the definition of “Funding Ratio”;

(xxiii)      amend the definition of “F/X Reserve Amount”;

(xxiv)      amend the definition of “Governmental Plan Investor”;

(xxv)      amend the definition of “Included Investor”;

(xxvi)      amend the definition of “Individual Concentration Limit”;

(xxvii)      amend the definition of “Investor”;

(xxviii)      amend the definition of “Investor Concentration Limit”;

(xxix)      amend the definition of “Letter of Credit Sublimit”;

(xxx)      amend the definition of “Maximum Accordion Amount”;

(xxxi)      except as provided in Section 2.17, amend the definition of “Maximum
Commitment”;

(xxxii)      amend the definition of “Member”;

(xxxiii)      amend the definition of “Membership Interest”;

(xxxiv)      amend the definition of “Non-Rated Included Investor”;

(xxxv)      amend the definition of “Pending Capital Call”;

(xxxvi)      amend the definition of “Principal Obligation”;

(xxxvii)      amend the definition of “Rated Included Investor”;

(xxxviii)      amend the definition of “Rating”;

(xxxix)      amend the definition of “Repayment Percentage”;

(xl)      reduce the percentage specified in the definition of “Required
Lenders” (or any other provision hereof specifying the number or percentage of
Lenders which are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder) or the
definition of any other defined terms used in the definition of “Required
Lenders” in a manner which would effectively reduce the number or percentage of
Lenders which are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;

 

105



--------------------------------------------------------------------------------

(xli)      amend the definition of “Responsible Party”;

(xlii)      amend the definition of “Returned Capital”;

(xliii)      amend the definition of “Sponsor”;

(xliv)      amend the definition of “Swingline Sublimit”;

(xlv)      amend the definition of “Under Common Control”, “Control” or
“Controlled By”;

(xlvi)      amend the definition of “Under Common Control”;

(xlvii)      amend the definition of “Unfunded Commitment”;

(xlviii)      alter the provisions of Section 3.04 that relate to the prepayment
of Loans;

(xlix)      consent to the assignment or transfer by Borrower of any of its
rights and obligations under (or in respect of) the Loan Documents;

(l)      amend, waive, or in any way modify or suspend any provision regarding
application of payments of the Obligations to Lenders;

(li)      amend, waive or otherwise modify in any way the terms of this
Section 13.01;

(lii)      alter the pro rata or ratable treatment of the Lenders under this
Credit Agreement or the obligations of the Lender Groups to obtain
participations in Swingline Loans in accordance with the Lender Groups’
Applicable Percentage in accordance with Section 2.07; or

(liii)      release Borrower from its obligations under Section 6 with respect
to any Qualified Borrower.

Notwithstanding the above: (A) no provisions of Section 12 may be amended or
modified without the consent of Administrative Agent; (B) no provisions of
Section 2.08 may be amended or modified without the consent of the Letter of
Credit Issuer; (C) no provisions of Section 2.07 may be amended or modified
without the consent of the Swingline Lender; and (D) Sections 9 and 10 specify
the requirements for waivers of the affirmative covenants and negative covenants
listed therein, and any amendment to any provision of Section 9 or 10 shall
require the consent of the Lenders that are specified therein as required for a
waiver thereof.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such

 

106



--------------------------------------------------------------------------------

Defaulting Lender; and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein; and (2) the Required Lenders may consent to allow a
Borrower Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding. Administrative Agent may, after consultation with
Borrower, agree to the modification of any term of this Credit Agreement or any
other Loan Document to correct any printing, stenographic or clerical errors or
omissions that are inconsistent with the terms hereof.

Administrative Agent agrees that it will promptly notify the Funding Agents (who
will in turn promptly notify the Lenders in its Lender Group) of any proposed
modification or amendment to any Loan Document, and deliver drafts of such
proposed modification or amendment to the Funding Agents (who will in turn
promptly deliver to the Lenders in its Lender Group), prior to the effectiveness
of such proposed modification or amendment. If Administrative Agent shall
request the consent of any Lender to any amendment, change, waiver, discharge,
termination, consent or exercise of rights covered by this Credit Agreement, and
such Lender shall respond to such request within ten (10) Business Days.

13.02      Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, Swingline Lender, the Letter of Credit Issuer and each
of their respective Affiliates is hereby authorized at any time and from time to
time (but subject to Section 11.03), to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender,
Swingline Lender, the Letter of Credit Issuer or any such Affiliate to or for
the credit or the account of any Borrower Party against any and all of the
Obligations of such Borrower Party now or hereafter existing under this Credit
Agreement or any other Loan Document owing to such Lender, Swingline Lender or
the Letter of Credit Issuer or their respective Affiliates, irrespective of
whether or not Administrative Agent, such Lender, Swingline Lender, the Letter
of Credit Issuer or Affiliate shall have made any demand under this Credit
Agreement or any other Loan Document and although such Obligations of such
Borrower Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender, Swingline Lender or the Letter of Credit Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff: (a) all amounts so set off shall be
paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, the Letter of Credit Issuer,
Swingline Lender and the Committed Lenders; and (b) such Defaulting Lender shall
provide promptly to Administrative Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, the Letter of Credit Issuer,
Swingline Lender and their respective Affiliates under this Section 13.02 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Letter of Credit Issuer, Swingline Lender or their respective
Affiliates may have. Each Lender, Swingline Lender and the Letter of Credit
Issuer agrees to notify the applicable Borrower Party and Administrative Agent
promptly after any such setoff and application made by such Person, provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application.

13.03      Sharing of Payments by Lender Group. If any Lender Group shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on

 

107



--------------------------------------------------------------------------------

any of the Syndicated Loans made by it, or the participations in the Letter of
Credit Liability or in Swingline Loans resulting in such Lender Group receiving
payment of a proportion of the aggregate amount of such Syndicated Loans or
participations and accrued interest thereon greater than its Applicable
Percentage thereof, then the Funding Agent of such Lender Group receiving such
greater proportion shall:

(a)      notify Administrative Agent of such fact; and

(b)      cause the Committed Lenders in such Funding Agent’s Lender Group to
purchase (for cash at face value) participations in the Syndicated Loans and
subparticipations in the Letter of Credit Liability and Swingline Loans of the
other Lender Groups, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lender Groups
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Syndicated Loans and other amounts owing them,
provided that:

(i)      if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)      the provisions of this Section 13.03 shall not be construed to apply
to: (x) any payment made by or on behalf of any Borrower Party pursuant to and
in accordance with the express terms of this Credit Agreement (including the
application of funds arising from the existence of a Defaulting Lender); or
(y) the application of Cash Collateral provided for in Section 2.13; or (z) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Syndicated Loans or subparticipations in the Letter
of Credit Liability or Swingline Loans to any assignee or participant, other
than an assignment to Borrower (as to which the provisions of this Section 13.03
shall apply).

Each Borrower Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Committed Lender or any Lender
Group acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower Party rights of setoff and counterclaim with
respect to such participation as fully as if such Committed Lender were a direct
creditor of such Borrower Party in the amount of such participation.

13.04      Payments Set Aside. To the extent that any Borrower Party makes a
payment to Administrative Agent or any Lender, or Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then:
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Overnight Rate from time to
time in effect, in the applicable currency of such recovery or payment.

13.05      No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the Letter of Credit Issuer, Swingline Lender or Administrative Agent to
exercise, and no delay by any such Person

 

108



--------------------------------------------------------------------------------

in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 11.02 for the benefit of all Lenders, Swingline
Lender and Letter of Credit Issuer; provided, however, that the foregoing shall
not prohibit: (a) Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents; (b) the
Letter of Credit Issuer or Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Letter of Credit
Issuer or Swingline Lender, as the case may be) hereunder and under the other
Loan Documents; (c) any Lender from exercising setoff rights in accordance with
Section 13.02 (subject to the terms of Section 11.03 and Section 13.03); or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Borrower
Party under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents; then: (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 11.02; and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 13.03, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

13.06      Expenses; Indemnity; Damage Waiver.

(a)      Costs and Expenses. Borrower shall pay: (i) all reasonable and
documented out of pocket expenses actually incurred by Administrative Agent, in
connection with the syndication of the credit facility provided herein, and the
preparation, negotiation, execution, delivery and administration of this Credit
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including all Attorney
Costs reasonably and actually incurred in connection with the foregoing;
(ii) all reasonable out of pocket expenses incurred by the Letter of Credit
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder; all fees and expenses not
to exceed $25,000 in the aggregate charged by the Rating Agencies in connection
with the transactions contemplated hereby, including, without limitation, fees
and expenses incurred in connection with seeking an explicit rating of the
Loans, regardless of whether or not such explicit rating is able to be issued;
and (iii) all out of pocket expenses incurred by Agents and any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section 13.06; or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all out of pocket expenses actually incurred
during any “workout”, restructuring or negotiations in respect of such Loans or
Letters of Credit, including all Attorney Costs actually incurred in connection
with the foregoing.

(b)      Indemnification by Borrower. Borrower shall indemnify each Agent and
each Related Party thereof, and each Lender, the Letter of Credit Issuer and
each of their respective

 

109



--------------------------------------------------------------------------------

Affiliates, directors, officers, employees, counsel, agents and attorneys in
fact (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including Borrower or any other Borrower Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of: (i) the execution or delivery of this Credit Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Credit
Agreement and the other Loan Documents; (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Letter of Credit Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit); or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Borrower Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses: (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee; or (B) result
from a claim brought by Borrower or any other Borrower Party against an
Indemnitee for breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such Borrower Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction; or (C) result from any settlement by any Indemnitee of
any claim or threatened claim that is otherwise subject to indemnification under
this Section 13.06(b) unless Borrower has consented in writing to such
settlement, which consent shall not be unreasonably withheld, conditioned or
delayed; or (D) to the extent resulting from any dispute among Indemnitees (or
their Related Parties); provided that the Administrative Agent to the extent
fulfilling its role as an agent under this Credit Agreement or the other Loan
Documents in its capacity as such, shall remain indemnified. For avoidance of
doubt, this Section 13.06(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c)      Reimbursement by Committed Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 13.06 to be paid by it to Administrative Agent (or any sub-agent
thereof), the Letter of Credit Issuer or any Related Party of any of the
foregoing, each Committed Lender severally agrees to pay to Administrative Agent
(or any such sub-agent), the Letter of Credit Issuer or such Related Party, as
the case may be, such Committed Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent), the Letter of Credit Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for Administrative Agent (or any
such sub-agent) or the Letter of Credit Issuer in connection with such capacity.
The obligations of the Committed Lenders under this subsection (c) are several.

(d)      Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto shall assert, and hereby waives, and
acknowledges that no other

 

110



--------------------------------------------------------------------------------

Person shall have, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(e)      Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor; provided, however, that if
funds are not available in the Collateral Account, to the extent that it is
necessary for Borrower to issue Capital Call Notices to fund such required
payment, such payment shall be made within twenty (20) Business Days after
demand.

(f)      Survival. The agreements in this Section 13.06 and the indemnity
provisions of Section 13.07 shall survive the resignation of Administrative
Agent, the Letter of Credit Issuer, or Swingline Lender; the replacement of any
Lender; the termination of the Commitments and the repayment, satisfaction or
discharge of the Obligations.

13.07      Notice.

(a)      Generally. Any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be in writing
(except where telephonic instructions or notices are expressly authorized herein
to be given) and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier as follows, except where
electronic delivery is authorized and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)      If to any Borrower Party, Administrative Agent or any Funding Agent or
Lender, at its notice address and numbers set forth on Schedule 13.07 attached
hereto. If to any Lender (including the Swingline Lender) (other than directly
from Administrative Agent), in case of Administrative Agent (which shall
promptly provide a copy thereof to such Lender), at its notice address and
numbers set forth on Schedule 13.07 attached hereto. Each Lender agrees to
provide to Administrative Agent a written notice stating such Lender’s address,
fax number, telephone number, email address and the name of a contact person,
and Administrative Agent may, unless otherwise provided herein, rely on such
written notice for purposes of delivering any notice, demand, request or other
communication under this Credit Agreement or any other Loan Document to such
Lender unless and until a Lender provides Administrative Agent with a written
notice designating a different address, fax number, telephone number, email
address or contact person.

(ii)      Any party may change its address for purposes of this Credit Agreement
by giving notice of such change to the other parties pursuant to this
Section 13.07. With respect to any notice received by Administrative Agent from
any Borrower Party or any

 

111



--------------------------------------------------------------------------------

Investor not otherwise addressed herein, Administrative Agent shall notify
Lenders promptly of the receipt of such notice, and shall provide copies thereof
to Lenders. When determining the prior days’ notice required for any Request for
Credit Extension or other notice to be provided by a Borrower Party or an
Investor hereunder, the day the notice is delivered to Administrative Agent (or
such other applicable Person) shall not be counted, but the day of the related
Credit Extension or other relevant action shall be counted.

(b)      Effectiveness of Delivery. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by fax shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices sent via telephone, shall be deemed to
have been given on the day and at the time reciprocal communication (i.e.,
direct communication between two or more persons, which shall not include voice
mail messages) with one of the individuals designated to receive notice occurs
during a call to the telephone number or numbers indicated for such party.
Notices delivered through electronic communications to the extent provided in
subsection (c) below, shall be effective as provided in such subsection (c).

(c)      Electronic Communications. Notices and other communications to Lenders
and the Letter of Credit Issuer hereunder (including financial statements and
notices under Section 9.01) may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the Letter of Credit Issuer pursuant to
Section 2 if such Lender or the Letter of Credit Issuer, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent, Letter of Credit
Issuer, Swingline Lender or Borrower may, each in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(d)      Effectiveness of E-mail Notice. Unless Administrative Agent otherwise
prescribes: (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(e)      Reliance by Administrative Agent, Letter of Credit Issuer, Swingline
Lender and Lenders. Administrative Agent, Letter of Credit Issuer, Swingline
Lender and the Lenders shall be entitled to rely and act upon any notices
(including electronic Loan Notices and Letter of Credit Applications)
purportedly given by or on behalf of Borrower even if: (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein; or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify the Administrative Agent, the Letter of Credit Issuer,
each Lender, Swingline Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each

 

112



--------------------------------------------------------------------------------

notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

13.08      Governing Law.

(a)      GOVERNING LAW. THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)      SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
SUCH PARTY OR ITS RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)      WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY COURT REFERRED TO IN CLAUSE (b) OF THIS SECTION 13.08. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)      SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.07. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

113



--------------------------------------------------------------------------------

13.09      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO: (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
13.09.

13.10      Invalid Provisions. If any provision of this Credit Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Credit Agreement, such provision shall be fully
severable and this Credit Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Credit Agreement, and the remaining provisions of this Credit Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail. Without limiting the foregoing provisions of this Section 13.10,
if and to the extent that the enforceability of any provisions in this Credit
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Letter of Credit
Issuer or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

13.11      Successors and Assigns.

(a)      Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except:
(i) to an Eligible Assignee in accordance with the provisions of clauses (b) and
(i) of this Section 13.11 and Section 13.12; (ii) by way of participation in
accordance with the provisions of clause (f) of this Section 13.11; or (iii) by
way of pledge or assignment or grant of a security interest subject to the
restrictions of clause (g) of this Section 13.11 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (f) of
this Section 13.11, and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

(b)      Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans (including for

 

114



--------------------------------------------------------------------------------

purposes of this clause (b), participations in Letter of Credit Liability) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)      Minimum Amounts.

(A)      In the case of an assignment of the entire remaining amount of the
assigning Committed Lender’s Commitment and/or the Syndicated Loans at the time
owing to it, contemporaneous assignments to related Approved Funds that equal at
least the amount specified in clause 13.11(b)(i)(B) of this Section 13.11 in the
aggregate, or, in the case of an assignment to a Committed Lender, an Affiliate
of a Committed Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)      in any case not described in subclause (A) above, the aggregate amount
of the Commitments (which for this purpose includes Loans outstanding
thereunder) or, if the Commitments are not then in effect, the principal
outstanding balance of the Loans subject to each such assignment, determined as
of the date the Assignment and Assumption Agreement with respect to such
assignment is delivered to Administrative Agent or, if “Trade Date” is specified
in the Assignment and Assumption Agreement, as of the Trade Date, shall not be
less than $5,000,000, unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrower, otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Assignee
(or to an Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii)      Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned.

(iii)      Required Consents. No consent shall be required for any assignment
except: (A) as provided in the definition of “Eligible Assignee”; (B) the
consent of each Letter of Credit Issuer (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required for any assignment (other
than to a Liquidity Provider) that increases the obligation of the Assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding); and (C) the consent of the Swingline Lender (such consent not to
be unreasonably withheld, delayed or conditioned) shall be required for any
assignment (other than to a Liquidity Provider) that increases the obligation of
the Assignee to participate in exposure under a Swingline Loan (whether or not
then outstanding). For the avoidance of doubt, no consent shall be required for
any assignment from a Conduit Lender to a Conduit Assignee or a Liquidity
Provider.

(iv)      Assignment and Assumption Agreement. Other than an assignment by a
Conduit Lender to a Conduit Assignee or a Liquidity Provider, the parties to
each assignment shall execute and deliver to Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee in the
amount of $3,500 (except in the case of a transfer at the demand of Borrower
under Section 13.13, in which case either Borrower or the transferee Lender
shall pay such fee); provided,

 

115



--------------------------------------------------------------------------------

however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire.

(v)      No Assignment to Certain Persons. No such assignment shall be made: (A)
to a Borrower Party or any Affiliate or Subsidiary of any Borrower Party; (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B); (C) to a natural person; (D) to any Person that is
not a Qualified Purchaser; or (E) to any Person that is not an Eligible
Assignee.

(vi)      Borrower Requested Assignments. Each assignment made as a result of a
demand by Borrower under Section 13.13 shall be arranged by Borrower after
consultation with Administrative Agent and shall be either an assignment of all
of the rights and obligations of the assigning Lender under this Credit
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another assignment or assignments that together constitute an
assignment of all of the rights and obligations of the assigning Lender.

(vii)      Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable share of Syndicated Loans previously requested but not
funded by such Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to: (A) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to Administrative Agent,
the Letter of Credit Issuer, Swingline Lender or any Lender hereunder (and
interest accrued thereon) and (B) acquire (and fund as appropriate) its
applicable share of all Syndicated Loans and participations in Letters of Credit
and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.

(c)      Lender Group Joinder Agreement. Upon the Borrower’s request, with the
consent of the Administrative Agent, which consent may not be unreasonably
withheld, an additional Lender Group may be added to this Credit Agreement at
any time by the execution and delivery of a Lender Group Joinder Agreement by
the members of such proposed additional Lender Group, the Borrower, the
Administrative Agent and, if applicable, the Lenders, which execution and
delivery shall not be unreasonably refused by such parties. Upon receipt of
(i) an executed Lender Group Joinder Agreement and (ii) a completed
administrative questionnaire with respect to each member of such additional
Lender Group, (A) each Person specified therein as a “Conduit Lender” shall
become a party hereto as a Conduit Lender, entitled to the rights and subject to
the obligations of a Conduit Lender hereunder, (B) each Person specified therein
as a “Committed Lender” shall become a party hereto as a Committed Lender,
entitled to the rights and subject to the obligations of a Committed Lender
hereunder, (C) each Person specified

 

116



--------------------------------------------------------------------------------

therein as a “Funding Agent” shall become a party hereto as a Funding Agent,
entitled to the rights and subject to the obligations of a Funding Agent
hereunder, (D) the Administrative Agent shall accept such Lender Group Joinder
Agreement and record the information contained therein in the Register,
(E) subject to Section 2.17(a), the Maximum Commitment shall be increased by an
amount equal to the aggregate Commitments of the Committed Lenders party to such
Lender Group Joinder Agreement and (F) Schedule 1.01A shall be deemed to be
amended and supplemented to reflect such joinder. The Administrative Agent shall
give each Funding Agent prompt notice of the addition of any Lender Group.

(d)      Effect of Assignment. Subject to acceptance and recording thereof by
Administrative Agent pursuant to clause (e) of this Section 13.11, from and
after the effective date specified in each Assignment and Assumption Agreement,
the Assignee thereunder shall be a party to this Credit Agreement and, to the
extent of the interest assigned by such Assignment and Assumption Agreement,
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Credit Agreement (and, in the case of an Assignment and Assumption
Agreement covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits and obligations of Sections 4.01, 4.04,
4.05 and 13.06 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each applicable Borrower Party (at its expense) shall execute and
deliver a Note to the Funding Agent of the Assignee, if applicable, and the
applicable existing Note or Notes shall be returned to the Borrower, as
applicable. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (f) of
this Section 13.11.

(e)      Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower Parties (such agency being solely for tax
purposes), shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement and Lender Group Joinder Agreement delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Funding Agents, Lenders, and the
Commitments of the Committed Lenders of, and principal amounts (and stated
interest) of the Loans and Letter of Credit Liability owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and each Borrower Party,
Agents, the Swingline Lender and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Funding Agent or
Lender hereunder, as the case may be, for all purposes of this Credit Agreement.
In addition, Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation of any Committed Lender
as a Defaulting Lender. The Register shall be available for inspection by the
Borrower Parties, any Agent, the Swingline Lender and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

Notwithstanding anything to the contrary set forth in this Credit Agreement and
for avoidance of doubt, each Lender Group with more than one Conduit Lender may,
without the consent of the Borrower, assign to another Conduit Lender in its
Lender Group all or a portion of its rights and obligations hereunder (including
the outstanding Obligations and rights to payment of Principal Obligation and
interest), as determined by the Administrative Agent from time to

 

117



--------------------------------------------------------------------------------

time. Each such assignment shall be recorded on the books and records of the
Administrative Agent and the relevant Conduit Lenders, without the need to
execute and deliver an Assignment and Acceptance Agreement. For all purposes of
this Credit Agreement and all related documents, with respect to each assignment
under this paragraph the relevant Conduit Lender shall be deemed to have the
benefit of, and be subject to the obligations imposed by, an executed,
delivered, accepted and recorded Assignment and Acceptance Assignment relating
to such assignment.

(f)      Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower Party, Funding Agent, Letter of Credit Issuer, Swingline
Lender or Administrative Agent, sell participations to any Person that is a
Qualified Purchaser (other than a natural person, a Defaulting Lender, a
Disqualified Lender or a Borrower Party or any Affiliate or Subsidiary thereof)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Credit Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in Letter of
Credit Liability and Swingline Loans) owing to it); provided that any Committed
Lender may sell a participation in its rights and obligations hereunder only
with the written consent of the Conduit Lender(s) in its Lender Group, and
provided, further that: (i) such Lender’s obligations under this Credit
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) each Borrower Party, each Agent, the Letter of Credit Issuer, the
Swingline Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 13.06(c) without regard to
the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the second proviso of Section 13.01 that directly affects such Participant.
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.01, 4.04, and 4.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 13.11
(it being understood that the documentation required under Section 4.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section 13.11; provided that such Participant: (A) agrees to be
subject to the provisions of Sections 4.01, 4.06, 13.11 and 13.18 as if it were
an assignee under clause (b) of this Section 13.11; and (B) shall not be
entitled to receive any greater payment under Sections 4.01 or 4.05 with respect
to any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 4.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.02 as
though it were a Lender, provided such Participant agrees to be subject to
Section 13.03 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any

 

118



--------------------------------------------------------------------------------

portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(g)      Certain Pledges. Any Lender may at any time pledge or assign or grant a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment or grant of a security interest to
secure obligations to a Federal Reserve Bank, central bank or a collateral
trustee or security agent for holders of commercial paper without notice to, or
consent from, any Borrower Party or the Administrative Agent; provided that no
such pledge or assignment or grant of a security interest shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee or grantee for such Lender as a party hereto.

(h)      Resignation as Letter of Credit Issuer or Swingline Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Natixis assigns all of its Commitment and Loans pursuant to
Section 13.11(b), Natixis may, upon thirty (30) days’ notice to Borrower and
Lenders, resign as Letter of Credit Issuer or Swingline Lender. In the event of
any such resignation as Letter of Credit Issuer or Swingline Lender, Borrower
shall be entitled to appoint from among the Committed Lenders (subject to the
consent of such Committed Lender in its sole discretion) a successor Letter of
Credit Issuer or Swingline Lender hereunder; provided, however, that no failure
by Borrower to appoint any such successor shall affect the resignation of
Natixis as Letter of Credit Issuer or Swingline Lender, as the case may be. If
Natixis resigns as Letter of Credit Issuer, it shall retain all the rights,
powers, privileges and duties of the Letter of Credit Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Letter of Credit Issuer and all Letter of Credit Liability with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.08(c)). If Natixis resigns as Swingline Lender, it shall retain all of
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require Committed Lenders to make Base Rate
Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.07(c). Upon the appointment of a successor Letter of Credit Issuer
and/or Swingline Lender: (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Letter of
Credit Issuer or Swingline Lender, as the case may be; and (ii) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Natixis to effectively assume the obligations
of Natixis with respect to such Letters of Credit.

(i)      Certain Conduit Lender Provisions. Without limiting the foregoing, a
Conduit Lender may, from time to time, with prior or concurrent notice to the
Borrower and the Administrative Agent, in one transaction or a series of
transactions, assign all or a portion of its interest in the Principal
Obligation and its rights and obligations under this Credit Agreement and any
other Loan Documents to which it is a party to a Conduit Assignee. Upon and to
the extent of

 

119



--------------------------------------------------------------------------------

such assignment by the Conduit Lender to a Conduit Assignee, (i) such Conduit
Assignee shall become a Conduit Lender in the assigning Conduit Lender’s Lender
Group, with the Committed Lender and the Funding Agent in such Lender Group
being the Committed Lender and Funding Agent, respectively, for such Conduit
Assignee, (ii) such Conduit Assignee (as Conduit Lender) shall be the owner of
the assigned portion of the Principal Obligation, (iii) the related
administrator for such Conduit Assignee will act as the Administrator for such
Conduit Assignee, with all corresponding rights and powers, express or implied,
granted to an Administrator hereunder or under the other Loan Documents,
(iv) such Conduit Assignee, any Related Commercial Paper Issuer, if such Conduit
Assignee does not itself issue commercial paper, and their respective Liquidity
Provider(s) and other Related Parties shall have the benefit of all the rights
and protections provided to the Conduit Lender and its Liquidity Provider(s)
herein and in the other Loan Documents (including any limitation on recourse
against such Conduit Assignee or Related Parties, any agreement not to file or
join in the filing of a petition to commence an insolvency proceeding against
such Conduit Assignee, and the right to assign to another Conduit Assignee as
provided in this paragraph), (v) such Conduit Assignee shall assume all (or the
assigned or assumed portion) of the Conduit Lender’s obligations, if any,
hereunder or any other Loan Document, and the Conduit Lender shall be released
from such obligations, in each case to the extent of such assignment, and the
obligations of the Conduit Lender and such Conduit Assignee shall be several and
not joint, (vi) all distributions in respect of the Principal Obligation
assigned shall be made to the applicable Funding Agent, on behalf of the Conduit
Lender and such Conduit Assignee on a pro rata basis according to their
respective interests, (vii) the definition of the term “CP Rate” with respect to
the portion of the Principal Obligation funded with Commercial Paper issued by
the Conduit Lender from time to time shall be determined in the manner set forth
in the definition of “CP Rate” applicable to the Conduit Lender on the basis of
the interest rate or discount applicable to Commercial Paper issued by such
Conduit Assignee rather than the original Conduit Lender, (viii) the defined
terms and other terms and provisions of this Credit Agreement and the other Loan
Documents shall be interpreted in accordance with the foregoing, and (ix) if
requested by the Funding Agent or Administrator with respect to the Conduit
Assignee, the parties will execute and deliver such further agreements and
documents and take such other actions as such Funding Agent or Administrator may
reasonably request to evidence and give effect to the foregoing. No such
assignment shall be made to a Conduit Assignee unless the Commercial Paper of
such Conduit Assignee shall have short-term credit ratings of “A-1” and “P-1”
without the consent of Borrower. No assignment by a Conduit Lender to a Conduit
Assignee of all or any portion of its interest in the Principal Obligation shall
in any way diminish the obligation of the Committed Lenders in such Conduit
Lender’s Lender Group under Section 2.02 to fund any Loan not funded by the
Conduit Lender or such Conduit Assignee or to acquire from the Conduit Lender or
such Conduit Assignee all or any portion of its interest in the Principal
Obligation pursuant this Section 13.11(b)(i).

(j)      Certain Committed Lender Provisions. In the event that a Conduit Lender
makes an assignment to a Conduit Assignee in accordance with clause (i) above,
the Committed Lenders in such Conduit Lender’s Lender Group: (i) if requested by
the related Administrator, shall terminate their participation in the applicable
Liquidity Agreement to the extent of such assignment and shall execute (either
directly or through a participation agreement, as determined by such
Administrator) the liquidity agreement related to such Conduit Assignee, to the
extent of such assignment, the terms of which shall be substantially similar to
those of the participation or other agreement entered into by such Committed
Lender with respect to the applicable Liquidity Agreement (or which shall be
otherwise reasonably satisfactory to the related Administrator), (ii) if
requested by such Conduit Lender, shall enter into such agreements as requested
by such Conduit Lender pursuant to which they shall be obligated to provide
funding to such Conduit Assignee on the same terms and conditions as is provided
for in this Credit Agreement in respect

 

120



--------------------------------------------------------------------------------

of such Conduit Lender (or which agreements shall be otherwise reasonably
satisfactory to the Borrower and such Conduit Lender), and (iii) shall take such
actions as the related Administrator shall reasonably request in connection
therewith.

13.12      Assignment to Committed Lenders.

(a)      Assignment Amounts. At any time on or prior to the Stated Maturity
Date, if the Administrator on behalf of the applicable Conduit Lender so elects,
by written notice to the Administrative Agent, the Borrower and such Conduit
Lender’s Funding Agent, such Conduit Lender hereby assigns effective on the
Assignment Date referred to below all or such portions as may be elected by such
Conduit Lender of its interest in the Principal Obligation at such time to its
Committed Lenders pursuant to this Section 13.12; provided, however, that unless
such assignment is an assignment of all such Conduit Lender’s interest in the
Principal Obligation in whole on or after its Conduit Investment Termination
Date, no such assignment shall take place pursuant to this Section 13.12 if an
Event of Default shall then exist; and provided, further, that no such
assignment shall take place pursuant to this Section 13.12 at a time when such
Conduit Lender is subject to any proceedings under any Debtor Relief Laws. No
further documentation or action on the part of such Conduit Lender, the
Borrower, or the applicable Committed Lenders shall be required to exercise the
rights set forth in the immediately preceding sentence, other than the giving of
the notice by the related Administrator on behalf of such Conduit Lender
referred to in such sentence and the delivery by such Conduit Lender’s Funding
Agent of a copy of such notice to each Committed Lender in the Lender Group (the
date of the receipt by the Administrative Agent of any such notice being the
“Assignment Date”). Each Committed Lender hereby agrees, unconditionally and
irrevocably and under all circumstances, without set-off, counterclaim or
defense of any kind, to pay the full amount of its Assignment Amount on such
Assignment Date to such Conduit Lender in immediately available funds in Dollars
based on the assigning Conduit Lender’s interest in the Principal Obligation, to
an account designated by such Conduit Lender’s Funding Agent. Upon payment of
its Assignment Amount, each such Committed Lender shall acquire an interest in
the Principal Obligation equal to its Committed Lender Percentage thereof. Upon
any assignment in whole by a Conduit Lender to its Committed Lenders on or after
its Conduit Investment Termination Date as contemplated hereunder, such Conduit
Lender shall cease to make any additional Loans hereunder. At all times prior to
its Conduit Investment Termination Date, nothing herein shall prevent a Conduit
Lender from making a subsequent Loan hereunder, in its sole discretion,
following any assignment pursuant to this Section 13.12 or from making more than
one assignment pursuant to this Section 13.12.

(b)      Additional Assignment Amounts. The applicable Borrower Party may pay to
Administrative Agent in Dollars, for the account of each Conduit Lender’s
Funding Agent for the benefit of such Conduit Lender, in connection with any
assignment by such Conduit Lender to its Committed Lenders pursuant to this
Section 13.12, an aggregate amount equal to all interest to accrue through the
end of the current Interest Period to the extent attributable to the portion of
the Loans so assigned to the Committed Lenders (as determined immediately prior
to giving effect to such assignment), plus all Obligations then due, other than
the Loans and other than any interest described above, attributable to such
portion of the Loans so assigned. If the applicable Borrower Party does not make
payment of such amounts at or prior to the time of assignment by a Conduit
Lender to its Committed Lenders, such amount shall be paid by such Committed
Lenders to the Conduit Lender as additional consideration for the interests
assigned to the Committed Lenders and, except to the extent the applicable
Borrower Party makes payment of such amounts to the Committed Lender when due,
the amount of the “Loans” hereunder held by such Committed Lenders shall be
increased by an amount equal to the additional amount so paid by such Committed
Lenders.

 

121



--------------------------------------------------------------------------------

(c)      Administration of Agreement after Assignment from Conduit Lender to
Committed Lenders following the Conduit Investment Termination Date. After any
assignment in whole by a Conduit Lender to its Committed Lenders pursuant to
this Section 13.12 at any time on or after its Conduit Investment Termination
Date (and the payment of all amounts owing to such Conduit Lender in connection
therewith), all rights of the related Administrator set forth herein shall be
given to the applicable Funding Agent on behalf of its Committed Lenders instead
of such Administrator.

(d)      Payments to Administrative Agent. After any assignment in whole by a
Conduit Lender to its Committed Lenders pursuant to this Section 13.12 at any
time on or after its Conduit Investment Termination Date, all payments to be
made hereunder by a Borrower Party to the Administrative Agent for the benefit
of such Conduit Lender shall be made to the account specified by the applicable
Funding Agent in writing to the Administrative Agent and the applicable Borrower
Party.

(e)      Recovery of Loans. In the event that the aggregate of the Assignment
Amounts paid by the Committed Lenders with respect to any Lender Group pursuant
to this Section 13.12 on any Assignment Date occurring on or after the Conduit
Investment Termination Date for the related Conduit Lender is less than the
Loans of such Conduit Lender on such Assignment Date, then to the extent that
payments or deposits thereafter received and applied by the Administrative Agent
with respect to such Lender Group under Section 3.03 in respect of Loans exceed
the aggregate of the unrecovered Assignment Amounts and Loans funded by such
Committed Lenders, such excess shall be remitted by the Administrative Agent to
such Conduit Lender’s Funding Agent for the benefit of such Conduit Lender.

13.13      Replacement of Funding Party or Lender Group. If any Borrower Party
is entitled to replace a Funding Party pursuant to the provisions of
Section 4.06 (in any such case, an “Affected Funding Party”), then Borrower may,
at its sole expense and effort:

(a)      by notice to the applicable Funding Party, and with the consent of the
Administrative Agent and such Funding Party’s Funding Agent (not to be
unreasonably withheld, delayed or conditioned), elect to replace such Affected
Funding Party as a Funding Party to this Credit Agreement with an Eligible
Assignee procured by Borrower, provided that no Default or Event of Default
shall have occurred and be continuing at the time of such replacement, and
provided, further that, concurrently with such replacement such Eligible
Assignee shall agree to purchase for cash the Loans and other Obligations due to
the Affected Funding Party pursuant to an Assignment and Assumption Agreement
and to become a Funding Party for all purposes under this Credit Agreement and
to assume all obligations of the Affected Funding Party to be terminated as of
such date. Any such Affected Funding Party shall assign its rights and interests
hereunder (other than its existing rights to payment pursuant to Sections 4.01
and 4.04), such assignment to be effected in compliance with the requirements of
Section 13.11. In the event that such an assignment occurs, the Eligible
Assignee: (i) if requested by the applicable Funding Agent, shall execute
(either directly or through a participation agreement, as determined by the
Funding Agent) a Liquidity Agreement related to the applicable Conduit Lender,
to the extent of such assignment, the terms of which shall be substantially
similar to those of the participation or other agreement by the assigning
Committed Lender with respect to the applicable Liquidity Agreement (or which
shall be otherwise reasonably satisfactory to the applicable Funding Agent); and
(ii) shall take such actions as the Agents shall reasonably request in
connection therewith. A Funding Party shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Funding Party or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply; and

 

122



--------------------------------------------------------------------------------

(b)      by notice to each member of the applicable Funding Party’s Lender
Group, and with the consent of the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned), elect to replace the Affected Funding Party’s
Lender Group with a Lender Group procured by Borrower, provided that no Default
or Event of Default shall have occurred and be continuing at the time of such
replacement, and provided, further that, concurrently with such replacement the
Lenders in such replacement Lender Group shall agree to purchase for cash the
Loans and other Obligations due to each Lender in the Affected Funding Party’s
Lender Group pursuant to one or more Assignment and Assumption Agreements and to
become a Funding Party for all purposes under this Credit Agreement and to
assume all obligations of each Lender in the Affected Funding Party’s Lender
Group to be terminated as of such date. Each Lender in the Affected Funding
Party’s Lender Group shall assign its rights and interests hereunder, such
assignment to be effected in compliance with the requirements of Section 13.11.

13.14      Maximum Rate. Regardless of any provision contained in any of the
Loan Documents, Funding Party shall never be entitled to receive, collect or
apply as interest on the Obligations any amount in excess of the Maximum Rate,
and, in the event that Funding Party ever receive, collect or apply as interest
any such excess, the amount which would be excessive interest shall be deemed to
be a partial prepayment of principal and treated hereunder as such; and, if the
principal amount of the Obligations is paid in full, any remaining excess shall
forthwith be paid to the applicable Borrower Party. In determining whether or
not the interest paid or payable under any specific contingency exceeds the
Maximum Rate, each Borrower Party and Funding Party shall, to the maximum extent
permitted under applicable law: (a) characterize any nonprincipal payment as an
expense, fee or premium rather than as interest; (b) exclude voluntary
prepayments and the effects thereof; and (c) amortize, prorate, allocate and
spread, in equal parts, the total amount of interest throughout the entire
contemplated term of the Obligations so that the interest rate does not exceed
the Maximum Rate; provided that, if the Obligations are paid and performed in
full prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Maximum Rate,
each applicable Funding Party shall refund to the applicable Borrower Party the
amount of such excess or credit the amount of such excess against the principal
amount of the Obligations and, in such event, Funding Parties shall not be
subject to any penalties provided by any laws for contracting for, charging,
taking, reserving or receiving interest in excess of the Maximum Rate. As used
herein, the term “applicable law” shall mean the law in effect as of the date
hereof; provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then the Loan Documents shall
be governed by such new law as of its effective date.

13.15      Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Credit Agreement.

13.16      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent, each Funding Agent, and each Lender, regardless of any
investigation made by Administrative Agent, any Funding Agent, or any Lender or
on their behalf and notwithstanding that Administrative Agent, any Funding
Agent, or any Lender may have had notice or knowledge of any Default or Event of
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

13.17      Limited Liability of Investors. None of the Investors, shall have any
personal, partnership, corporate or trust liability for the payment or
performance of the Obligations. Nothing contained in this Section 13.17 or in
any of the other provisions of the Loan Documents shall be

 

123



--------------------------------------------------------------------------------

construed to limit, restrict, or impede the obligations, the liabilities, and
indebtedness of any Borrower Party, or of any Investor to make its Capital
Contributions to Borrower in accordance with the terms of the Operating
Agreement and its Subscription Agreement. Notwithstanding anything contained in
this Section 13.17, the payment and performance of the Obligations shall be
fully recourse to Borrower Parties and their respective properties and assets.

13.18      Confidentiality. Administrative Agent, each Funding Agent, the Letter
of Credit Issuer, the Swingline Lender, and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its and its Affiliates’ respective partners, directors,
officers, employees, representatives, advisors and agents, including
accountants, legal counsel and other advisors in each case on a reasonable
need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and that the Administrative
Agent, Funding Agent, Letter of Credit Issuer, Swingline Lender or Lender
disclosing such information shall be liable for any disclosure in violation
hereof by any of its own partners, directors, officers, employees,
representatives, advisors and agents, including accountants, legal counsel and
other advisors); (b) to the extent required or requested by any regulatory
authority (including any self-regulatory organization claiming to have
jurisdiction), any governmental or administrative agency or any bank examiner
having jurisdiction over such Person; (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process; (d) to any
other party to this Credit Agreement or the Loan Documents; (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Credit Agreement or under any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.18 to
which the Borrower Parties are intended third party beneficiaries entitled to
enforce such agreement, to: (i) any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Credit Agreement; or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Borrower Parties; (g) with
the consent of the applicable Borrower Party; (h) to the extent such
Information: (x) becomes publicly available other than as a result of a breach
of this Section 13.18; (y) becomes available to Administrative Agent, any
Funding Agent, or any Lender on a non-confidential basis from a source other
than a Borrower Party; or (z) was independently developed by any Agent or any
Lender from information obtained from a source other than a Borrower Party and
in compliance with this Section 13.18 or, (i) subject to an agreement containing
provisions substantially the same as those of this Section 13.18, to the
National Association of Insurance Commissioners or any other similar
organization or any Rating Agency, Commercial Paper dealer first loss provider,
service provider, provider of credit enhancement, credit insurance or liquidity
to such Conduit Lender or any Person providing financing to, or holding equity
interest in, such Conduit Lender, or to any officers, directors, employees,
outside accountants or attorneys of any of the foregoing; provided that with
respect to this clause (i), such recipient has been advised of the confidential
nature of such Information and instructed to keep such Information confidential.
Notwithstanding the foregoing, (i) except as set forth in clause (ii) of this
sentence, or as otherwise set forth in clauses (a), (b), (c), (d), (e) or
(h) above, neither the identity of the Investors (other than by identification
number and dollar amounts), nor the contents of the organizational documents or
the subscription agreements or related subscription booklets, offering
memorandum and marketing materials, shall be revealed without the Borrower
Parties consent (subject, with respect to clause (c) above, that obtaining the
consent of such Borrower Party is permitted by law), and (ii) without limiting
clause (i) of this sentence, prior to revealing the identity of Investors (other
than, in either case, by identification number and dollar amounts) to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Credit Agreement,
the applicable assignor shall, enter into an agreement containing provisions
substantially the same as those of this Section 13.18 to which the Borrower
Parties are intended third party beneficiaries

 

124



--------------------------------------------------------------------------------

entitled to enforce such agreement. Notwithstanding subsections (a) through (j),
neither Administrative Agent, Funding Agent nor any Lender shall disseminate any
Information to a Disqualified Lender without the prior written consent of the
Borrower. For the purposes of this Section 13.18, “Information” means all non-
public, confidential or proprietary information received from or on behalf of
any Borrower Party relating to any Borrower Party or any of their Subsidiaries,
Investors or Affiliates or its or their business; provided, that any information
provided by or on behalf of any Borrower Party shall be deemed non-public,
confidential and proprietary unless specifically identified otherwise by such
Borrower Party. Any Person required to maintain the confidentiality of
Information as provided in this Section 13.18 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

13.19      USA Patriot Act Notice. Each Lender, the Letter of Credit Issuer and
each Agent (for itself and not on behalf of any Lender) hereby notifies each
Borrower Party that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”),
it is required to obtain, verify and record information that identifies each
Borrower Party, which information includes the name and address of each Borrower
Party and other information that will allow such Lender or Administrative Agent,
as applicable, to identify each Borrower Party in accordance with the Patriot
Act.

13.20      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Borrower Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Credit Agreement provided by Administrative Agent and
the Arrangers, are arm’s-length commercial transactions between Borrower, each
other Borrower Party and their respective Affiliates, on the one hand, and
Administrative Agent and the Arrangers, on the other hand; (ii) Borrower and
each other Borrower Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate; and (iii) Borrower and
each other Borrower Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) Administrative Agent and the Arrangers each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrower or any other Borrower Party or any
of their respective Affiliates, or any other Person; and (ii) neither
Administrative Agent nor the Arrangers has any obligation to Borrower or any
other Borrower Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) Administrative Agent, each
Lender and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower or any other Borrower Party and their respective Affiliates, and
neither Administrative Agent nor the Arrangers has any obligation to disclose
any of such interests to Borrower or any other Borrower Party or any of their
respective Affiliates. To the fullest extent permitted by law, Borrower and each
other Borrower Party hereby waives and releases any claims that it may have
against Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

13.21      Qualified Purchaser. Each Lender represents and warrants that it is a
Qualified Purchaser.

13.22      No Bankruptcy Petition Against any Conduit Lender. Each of the
parties hereto hereby covenants and agrees that, prior to the date which is one
year and one (1) day after the payment in full of all outstanding Commercial
Paper or other rated indebtedness of a Conduit Lender, it will not

 

125



--------------------------------------------------------------------------------

institute against, or encourage, cooperate with or join any other Person in
instituting against, such Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the law of the United
States or any state of the United States. The provisions of this Section 13.22
shall survive the termination of this Credit Agreement.

13.23      No Recourse Against any Conduit Lender. Notwithstanding anything to
the contrary contained in this Credit Agreement, the obligations of each Conduit
Lender under this Credit Agreement and all other Loan Documents are solely the
corporate obligations of such Conduit Lender and shall be payable solely to the
extent of funds received by such Conduit Lender from the Borrower Parties in
accordance herewith or from any party to any Loan Document in accordance with
the terms thereof in excess of funds necessary to pay such Conduit Lender’s
matured and maturing Commercial Paper or other rated indebtedness and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim against such Conduit Lender but shall
continue to accrue. The payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any party to this Credit Agreement or any other
Loan Document against a Conduit Lender shall be subordinated to the payment in
full of all of such Conduit Lender’s Commercial Paper and other rated
indebtedness. No recourse under or with respect to any obligation, covenant or
agreement of any Conduit Lender as contained in this Credit Agreement or any
other agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any manager or administrator of such
Person or any incorporator, stockholder, member, officer, employee or director
of such Person or of any such manager or administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise. The provisions of this Section 13.23 shall survive
the termination of this Credit Agreement.

13.24      Excess Funds. Notwithstanding any provisions contained in this Credit
Agreement to the contrary, no Conduit Lender shall, nor shall any Conduit Lender
be obligated to, pay any amount pursuant to this Credit Agreement unless
(i) such Conduit Lender has received funds which may be used to make such
payment and which funds are not required to repay its commercial paper notes
when due and (ii) after giving effect to such payment, either (x) such Conduit
Lender could issue commercial paper notes to refinance all of its outstanding
commercial paper notes (assuming such outstanding commercial paper notes matured
at such time) in accordance with the program documents governing its
securitization program or (y) all of such Conduit Lender’s commercial paper
notes are paid in full. Any amount which any Conduit Lender does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in Section 101 of the United States Bankruptcy Code) against or
obligation of such Conduit Lender for any such insufficiency unless and until
such Conduit Lender satisfies the provisions of clauses (i) and (ii) above. The
provisions of this Section 13.24 shall survive the termination of this Credit
Agreement.

13.25      Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any document to be signed in connection with this Credit Agreement and the
transactions contemplated hereby (including any Assignment and Assumption
Agreement) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Administrative Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

126



--------------------------------------------------------------------------------

13.26      Counterparts; Integration; Effectiveness. This Credit Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to Administrative Agent, or, if applicable, the Letter of Credit Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 7.01, this Credit Agreement shall become effective when it shall have
been executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Credit Agreement by fax or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this Credit
Agreement.

13.27      Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
Party in respect of any such sum due from it to Administrative Agent, Letter of
Credit Issuer or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by Administrative
Agent, Letter of Credit Issuer or such Lender, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, Administrative Agent, Letter of
Credit Issuer or such Lender, as the case may be, may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to Administrative Agent, Letter of Credit Issuer or any Lender
from any Borrower Party in the Agreement Currency, such Borrower Party agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify
Administrative Agent, Letter of Credit Issuer or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to Administrative Agent, Letter of Credit
Issuer or any Lender in such currency, Administrative Agent, Letter of Credit
Issuer or such Lender, as the case may be, agrees to return the amount of any
excess to such Borrower Party (or to any other Person who may be entitled
thereto under applicable law).

13.28      Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

 

127



--------------------------------------------------------------------------------

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

13.29      Entire Agreement. THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE(S) TO FOLLOW.

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

BORROWER: TCW DIRECT LENDING VII LLC By:  

/s/ James G. Krause

  Name:    James G. Krause   Title:    Chief Financial Officer, Treasurer and  
   Secretary

 

Signature Page to

Revolving Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: NATIXIS, NEW YORK BRANCH, as Administrative Agent,
Swingline Lender and Letter of Credit Issuer By:      

/s/ Urs B. Fischer

  Name:    Urs B. Fischer   Title:    Executive Director By:  

/s/ Yazmin Vasconez

  Name:    Yazmin Vasconez   Title:    Vice President

 

Signature Page to

Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDERS: NATIXIS, NEW YORK BRANCH, as Funding Agent and Committed Lender for the
Natixis Lender Group By:    

/s/ Nick Mitra

  Name:    Nick Mitra   Title:    Executive Director By:  

/s/ David S. Bondy

  Name:    David S. Bondy   Title:    Managing Director

 

Signature Page to

Revolving Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01A

COMMITMENTS AND LENDER GROUPS

TCW DIRECT LENDING VII LLC

 

  Name of Lender  

Group  

 

 

Funding Agent

 

 

Committed

Lender

 

 

Conduit Lender

 

 

 

Commitment of
Committed

Lender

 

 

Natixis

 

 

Natixis, New York Branch

 

 

 

Natixis, New York Branch

 

 

 

Versailles Assets LLC

 

 

 

$75,000,000

 

Versailles

 

 

Natixis, New York Branch

 

 

Versailles Assets LLC

 

 

Versailles Assets LLC

 

 

$75,000,0003 less the Dollar Equivalent of the Principal Obligation funded by
the other Lenders in the Versailles Lender Group

 

 

Versailles

 

 

Natixis, New York Branch

 

 

Versailles Euro

Funding Ltd.

 

 

Versailles Euro

Funding Ltd.

 

 

$75,000,0004 less the Dollar Equivalent of the Principal Obligation funded by
the other Lenders in the Versailles Lender Group

 

 

Versailles

 

 

Natixis, New York Branch

 

 

Versailles Sterling

Funding Ltd.

 

 

Versailles Sterling

Funding Ltd.

 

 

$75,000,0005 less the Dollar Equivalent of the Principal Obligation funded by
the other Lenders in the Versailles Lender Group

 

           

 

Total

 

 

 

$150,000,000

 

 

 

3 For the avoidance of doubt, the aggregate Commitment of the Committed Lenders
in the Versailles Lender Group shall be $75,000,000.

4 For the avoidance of doubt, the aggregate Commitment of the Committed Lenders
in the Versailles Lender Group shall be $75,000,000.

5 For the avoidance of doubt, the aggregate Commitment of the Committed Lenders
in the Versailles Lender Group shall be $75,000,000.

 

Schedule 1.01A



--------------------------------------------------------------------------------

Schedule 1.01B

DISQUALIFIED LENDERS

 

1. DoubleLine Capital LP

333 South Grand Avenue

18th Floor

Los Angeles, CA 90071

(213) 633-8200

 

2. Oaktree Capital Management, LP

333 South Grand Avenue

28th Floor

Los Angeles, CA 90071

(213) 830-6300

 

Schedule 1.01B



--------------------------------------------------------------------------------

Schedule 13.07

ADDRESSES FOR NOTICE

 

If to any Borrower Party:    If to Administrative Agent, Swingline Lender or
Letter of Credit Issuer: c/o The TCW Group, Inc.    Natixis, New York Branch 865
S. Figueroa Street    1251 Avenue of Americas, 4th Floor Los Angeles, California
90017    New York, New York 10020 Attention: Meredith Jackson    Attention: Urs
Fischer Telephone: (213) 244-0896    Telephone: (212) 891-1954 Email:
meredith.jackson@tcw.com    Fax: (646) 282-2392    Email:
urs.fischer@natixis.com    Natixis, New York Branch    1251 Avenue of Americas,
4th Floor    New York, New York 10020    Attention: Hana Beckles    Telephone:
(212) 583-4913    Fax: (646) 282-2392    Email: hana.beckles@natixis.com   
Natixis, New York Branch    1251 Avenue of Americas, 4th Floor    New York, New
York 10020    Attention: Yazmin Vasconez    Telephone: (212) 891-6176    Fax:
(646) 282-2392    Email: yazmin.vasconez@natixis.com    With a copy to:   
Natixis, New York Branch    1251 Avenue of the Americas, 5th Floor    New York,
NY 10020    Attention: Legal Department    Telephone: (212) 891-6100    Fax:
(212) 891-1922    Email: legal.notices@natixis.com

 

Schedule 13.07



--------------------------------------------------------------------------------

EXHIBIT A

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

[RESERVED.]

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

EXHIBIT B

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

REVOLVING CREDIT NOTE

 

$            

            , 20    

 

1.

FOR VALUE RECEIVED, TCW DIRECT LENDING VII LLC, a Delaware limited liability
company (“Maker”), hereby unconditionally promises to pay to
                     (“Payee”), at the principal office of [NATIXIS, NEW YORK
BRANCH, as Funding Agent (“Funding Agent”) for the Lender Group under the Credit
Agreement referred to below][Natixis, New York Branch, as Administrative Agent
for the account of each of the Lenders under the Credit Agreement referred to
below (“Administrative Agent”)] or such other office as [Funding
Agent][Administrative Agent] designates, the principal sum of
                     AND NO/100 DOLLARS ($XX), or, if less, the unpaid principal
amount of the Loans then outstanding, together with accrued interest thereon, in
lawful money of the United States of America.

 

2.

This promissory note (this “Note”) has been executed and delivered pursuant to
that certain Revolving Credit Agreement, dated as of May 10, 2018 (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”),
by and among TCW Direct Lending VII LLC, as borrower, Natixis, New York Branch,
as Administrative Agent, and the lenders from time to time party thereto, and is
one of the “Notes” referred to therein. Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Credit Agreement. This
Note evidences Loans made under the Credit Agreement, and the holder of this
Note shall be entitled to the benefits provided in the Credit Agreement.
Reference is hereby made to the Credit Agreement for a statement of: (a) the
obligation of Payee to make advances thereunder; (b) the prepayment rights and
obligations of Maker; (c) the collateral for the repayment of this Note; and (d)
the events upon which the maturity of this Note may be accelerated. Maker may
borrow, repay and reborrow upon the terms and conditions specified in the Credit
Agreement.

 

3.

The unpaid principal amount of this Note shall be payable in accordance with the
terms of Sections 3.03 and 13.14 of the Credit Agreement, which provisions are
hereby incorporated by reference in this Note as if fully set forth herein.

 

4.

The unpaid principal amount of this Note shall bear interest from the date of
borrowing until maturity in accordance with Sections 2.05, 2.06, 2.11 and 13.14
of the Credit Agreement. Interest on this Note shall be payable in accordance
with Sections 3.02, 3.03, and 13.14 of the Credit Agreement.

 

5.

All Borrowings and continuations of Loans hereunder, and all payments made with
respect thereto, may be recorded by Payee from time to time on grid(s) which may
be attached hereto, or Payee may record such information by such other method as
Payee may generally employ; provided, however, that failure to make any such
entry shall in no way reduce or diminish Maker’s obligations hereunder. The
aggregate unpaid amount of all Borrowings and continuations of Loans set forth
on grid(s) which may be attached hereto shall be rebuttably presumptive evidence
of the unpaid principal amount of this Note or under the Credit Agreement.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

6.

If this Note, or any installment or payment due hereunder, is not paid when due,
whether at maturity or by acceleration, or if it is collected through a
bankruptcy, probate or other court, whether before or after maturity, Maker
agrees to pay all out of pocket costs of collection, including, but not limited
to, reasonable and documented attorneys’ fees incurred by the holder hereof and
costs of appeal, in each case, as provided in the Credit Agreement. All past due
principal of, and, to the extent permitted by applicable Law, past due interest
on, this Note shall bear interest until paid at the Default Rate as provided in
the Credit Agreement.

 

7.

Maker and all sureties, endorsers, guarantors and other parties ever liable for
payment of any sums payable pursuant to the terms of this Note, jointly and
severally waive (except as expressly provided in the Credit Agreement) demand,
presentment for payment, protest, notice of protest, notice of acceleration,
notice of intent to accelerate, diligence in collection, the bringing of any
suit against any party, and any notice of or defense on account of any
extensions, renewals, partial payment, or any releases or substitutions of any
security, or any delay, indulgence, or other act of any trustee or any holder
hereof, whether before or after maturity.

 

8.

Pursuant to Section 5-1401 of the New York General Obligations Law, the
substantive laws of the State of New York, without regard to the choice of law
principles that might otherwise apply, and the applicable federal Laws of the
United States of America, shall govern the validity, construction, enforcement
and interpretation of this Note.

 

9.

Reference is hereby made to Section 13.17 of the Credit Agreement regarding the
non-personal liability of the Investors, the provisions of which are hereby
incorporated by reference in this Note as if fully set forth herein, for the
payment and performance of Maker’s obligations hereunder.

 

10.

In the event of a conflict between the terms of this Note and the terms of the
Credit Agreement, the terms of the Credit Agreement will control.

 

MAKER: TCW DIRECT LENDING VII LLC By:      

 

  Name:   Title:

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

LOAN NOTICE

            , 20    

Natixis, New York Branch

1251 Avenue of the Americas, 4th Floor

New York, NY 10020

Attention:      Yazmin Vasconez

Telephone:    (212) 891-6176

Fax:       (646) 282-2392

Email:    yazmin.vasconez@natixis.com

 

               with a copy to:      Nick.Mitra@natixis.com     
Urs.Fischer@natixis.com      Hana.Beckles@natixis.com     
AdminAgency@natixis.com (group)

Ladies and Gentlemen:

This Loan Notice is executed and delivered by TCW DIRECT LENDING VII LLC, a
Delaware limited liability company (“Borrower”) [and [QUALIFIED BORROWER], a
[                    ] (“Qualified Borrower”)], to NATIXIS, NEW YORK BRANCH, as
administrative agent (“Administrative Agent”), pursuant to Section 2.02 of that
certain Revolving Credit Agreement, dated as of May 10, 2018 (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”),
by and among Borrower, Administrative Agent, and the lenders from time to time
party thereto. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Complete the following:

PART I:    FOR SWINGLINE LOANS (IF APPLICABLE):

Borrower [and Qualified Borrower] hereby request[s] a Swingline Loan:

 

  (a)

On                      (a Business Day)

 

  (b)

In the amount of $        

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

PART II:    FOR SYNDICATED LOANS

Borrower [and Qualified Borrower] hereby request[s] (check one box only):

 

  ☐

A Borrowing

 

  ☐

A conversion of [Eurocurrency] [Base] Rate Loan

 

  ☐

A continuation of Eurocurrency Rate Loan

 

  (a)

On                      (a Business Day)

 

  (b)

In the amount of $        

 

  (c)

In [Dollars][Canadian Dollars][Euros][Sterling][insert other Alternative
Currency permitted pursuant to Section 1.07 of the Credit Agreement]

 

  (d)

[If any portion of the Borrowing is not to be funded by a Conduit Lender through
the issuance of Commercial Paper, such portion shall be a [Base Rate Loan]
[Eurocurrency Rate Loan] (it being understood that if any Conduit Lender elects
to fund any portion of a Loan through its Liquidity Provider, the interest rate
(for the period prior to the time such portion of such Loan is funded through
the issuance of Commercial Paper) which shall apply to such portion of such
Borrowing shall be determined in the reasonable discretion of the applicable
Funding Agent).]

 

  (e)

[For a Eurocurrency Rate Loan: with an Interest Period of             
(        ) months.]

 

  (f)

[For a conversion: the [Eurocurrency][Base] Rate Loans referenced above shall be
converted to [Eurocurrency][Base] Rate Loans.]

PART III:    FOR ALL LOANS

In connection with the [Borrowing] [continuation] [conversion] requested herein,
Borrower[s] hereby represent[s], warrant[s], and certif[y][ies] to
Administrative Agent for the benefit of the Lenders that:

 

  (a)

On and as of the date of such Borrowing, the statements contained in Sections
7.02(a) and 7.02(b) of the Credit Agreement are accurate;

 

  (b)

Following the requested [Borrowing] [continuation] [conversion], the Principal
Obligation will be $        ;

 

  (c)

After giving effect to such [Borrowing] [continuation] [conversion], the
Principal Obligation on and as of the date of such [Borrowing] [continuation]
[conversion] will not exceed the Available Commitment on and as of such date,
based on the most recent information available to the Borrowers; and

 

  (d)

Attached hereto as Schedule I to this Loan Notice (which shall be the Borrowing
Base Certificate for purposes of this Loan Notice and Section 7.02(c) of the
Credit Agreement) is a calculation of the Available Commitment on and as of the
date of [Borrowing] [continuation] [conversion] requested herein.

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

The following are Borrower’s instructions for distribution of loan proceeds
(i.e., appropriate wire instructions, etc.):

Name of Bank:                     

Account Name:                     

ABA Number:                     

Account Number:                     

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS.

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

This Loan Notice is executed on             , 20    .

 

BORROWER: TCW DIRECT LENDING VII LLC By:      

 

  Name:   Title:

 

Signature Page to

Loan Notice



--------------------------------------------------------------------------------

SCHEDULE I

DATED AS OF             , 20    

Calculation of Available Commitment1

[To be attached]

 

 

 

 

 

1 All amounts in this Schedule I are reflected in the Dollar Equivalent of such
amount.

 

Exhibit C – Schedule I



--------------------------------------------------------------------------------

EXHIBIT D

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

SECURITY AGREEMENT

            , 20    

THIS SECURITY AGREEMENT is executed and delivered as of             , 20    
(the “Security Agreement”), by TCW DIRECT LENDING VII LLC, a Delaware limited
liability company (“Borrower”), in favor of NATIXIS, NEW YORK BRANCH, as
administrative agent (“Administrative Agent”), for the benefit of the Secured
Parties (hereinafter defined). Capitalized terms not defined herein shall have
the meanings assigned to such terms in the Credit Agreement referred to below.

 

1.

Existence of Borrower. Borrower was formed pursuant to that certain Certificate
of Formation which was filed with the Secretary of State of the State of
Delaware on May 23, 2017 and is governed pursuant to that certain Second Amended
and Restated Limited Liability Company Agreement dated as of April 13, 2018 (as
amended, modified, supplemented, or restated from time to time, the “Operating
Agreement”).

 

2.

Capital Calls. Pursuant to the Operating Agreement, Borrower may make one or
more Capital Calls upon the Investors to make Capital Contributions to the
capital of Borrower subject to certain limitations specified in the Operating
Agreement.

 

3.

Credit Agreement. Borrower and Administrative Agent have entered into a
Revolving Credit Agreement, dated as of May 10, 2018 (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”), relating
to a revolving credit facility. The Lenders, the Letter of Credit Issuer, the
Agents, the Liquidity Providers and the Indemnitees are herein collectively
referred to as “Secured Parties” and each individually referred to as a “Secured
Party.” To secure the Obligations under the Credit Agreement, Borrower has
agreed to pledge and assign to Administrative Agent, for the benefit of the
Secured Parties, Borrower’s rights to make Capital Calls under the Operating
Agreement, to receive payment of each Investor’s Capital Contributions, and to
enforce the payment of Capital Contributions by each Investor pursuant to the
Operating Agreement.

 

4.

Collateral and Obligations. In order to secure the Obligations, Borrower hereby
grants to Administrative Agent for the benefit of the Secured Parties, to the
extent permitted by law and subject to the terms and conditions of this Security
Agreement and the Operating Agreement, a first priority security interest
(except to the extent of Permitted Liens) and lien in and to the following (the
“Collateral”):

 

  (a)

Borrower’s right to make Capital Calls, and all other rights, titles, interests,
powers and privileges related to, appurtenant to or arising out of Borrower’s
right to require or demand that Investors make Capital Contributions to the
capital of Borrower, in each case, in accordance with the Operating Agreement;

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

  (b)

Borrower’s rights, titles, interests and privileges in and to the Capital
Contributions and Capital Commitments, whether now owned or hereafter acquired,
and any other rights of Borrower to receive the same; and

 

  (c)

Borrower’s rights, titles, interests, remedies, and privileges under the
Operating Agreement relating to Capital Contributions and any other rights of
Borrower under the Operating Agreement to call for additional Capital
Contributions or the enforcement thereof.

Administrative Agent acknowledges that the Collateral does not include (i) an
interest in any Investor’s Membership Interest in Borrower, or (ii) those items
excluded from the definition of Collateral pursuant to the last paragraph of
Section 5.01 of the Credit Agreement.

Administrative Agent, in its discretion, without in any manner impairing any of
its rights and powers of the Secured Parties hereunder, may, at any time and
from time to time, without further consent of or notice to Borrower, with or
without valuable consideration, file this Security Agreement or a photocopy
hereof, or any financing statement with respect hereto covering the Collateral
(and any amendment, modification, supplement or continuation in respect of any
such financing statement).

 

5.

Warranties and Covenants. Borrower hereby warrants to Administrative Agent for
the benefit of the Secured Parties and covenants and agrees with Administrative
Agent for the benefit of Secured Parties as follows:

 

  (a)

That Borrower is the sole, legal and equitable owner of the Collateral,
including the right to make Capital Calls and has the authority to execute this
Security Agreement, and this Security Agreement constitutes the legal and
binding obligation of Borrower enforceable in accordance with the terms hereof,
subject to Debtor Relief Laws and to general principles of equity;

 

  (b)

That Borrower has not heretofore transferred, assigned, pledged, hypothecated or
granted any security interest in all or any portion of the Collateral which has
not been released in accordance with the terms of the Credit Agreement; that it
has full right and power to make the transfer, pledge and assignment and grant
the security interests granted hereby; that, to the extent required by the
Operating Agreement, all Investors have been or will be notified of, and have
acknowledged the transfer, pledge and assignment contained herein; and that this
Security Agreement is effective to accomplish the transfer, pledge, assignment,
and grant of the security interests granted hereby;

 

  (c)

That Borrower has received direct or indirect benefit from the loans evidenced
by the Notes; and that the grant of the security interest in the Collateral
hereunder was a condition to the granting of such loans;

 

  (d)

That Borrower shall execute and deliver (as applicable) (i) such forms,
authorizations, documents and instruments, and do such other things, as
Administrative Agent shall reasonably request, in order to require that all
Investors deposit into the Collateral Account all monies or sums paid or to be
paid by them as and when Capital Contributions are made pursuant to the
Operating Agreement; and (ii) any financing statements or other documents which
Administrative Agent reasonably requests to protect or perfect the pledge and
grant of the security interests made herein (all of which shall be deemed part
of the Collateral Documents) to Administrative Agent, as Administrative Agent
acting on behalf of the Secured Parties may reasonably request from time to
time, for the purpose

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

 

of granting to, protecting, maintaining or perfecting in favor of the Secured
Parties, first priority security interests in any of the Collateral (subject to
Permitted Liens), together with other assurances of the enforceability of the
liens and assurances of due recording and documentation of the Collateral
Documents or copies thereof, as Administrative Agent may reasonably require to
avoid material impairment of the liens and security interests granted or
purported to be granted pursuant to this Security Agreement; and

 

  (e)

That neither Administrative Agent nor Secured Parties shall be responsible in
any way for any depreciation in the value of the Collateral nor have any duty or
responsibility whatsoever to take any steps to preserve any rights of Borrower
in the Collateral or under the Operating Agreement.

 

6.

Remedies Upon Event of Default.

 

6.1

Capital Call Rights.

 

  (a)

Administrative Agent, on behalf of the Secured Parties, is hereby authorized, in
the name of Borrower, at any time upon the occurrence and during the
continuation of an Event of Default, (i) to notify the Investors obligated to
Borrower with respect to the Capital Commitments to make all payments due or to
become due thereon directly to the Administrative Agent for the benefit of the
Secured Parties at a different account than that specified in the Credit
Agreement, or (ii) to initiate one or more Capital Calls in order to pay the
Obligations (which Capital Calls may be in an amount required to result in
payment in full of the outstanding Obligations). In order to secure further the
payment and performance of the Obligations and to effect and facilitate the
Secured Parties’ right of setoff, in each case, upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Administrative Agent as the attorney-in-fact entitled in the name of Borrower
upon the occurrence and during the continuance of an Event of Default, to make
Capital Calls upon the Investors pursuant to the terms of the applicable
Subscription Agreement and the Operating Agreement.

 

  (b)

With or without such general notification as set forth in Section 6.1(a) above,
upon the occurrence and during the continuation of an Event of Default,
Administrative Agent, on behalf of the Secured Parties, may, in accordance with
the Operating Agreement: (i) make Capital Calls in the name of Borrower;
(ii) take or bring, in Borrower’s name or that of Administrative Agent for the
benefit of the Secured Parties, all steps, actions, suits or proceedings
reasonably deemed by Administrative Agent as necessary to effect possession or
collection of payments constituting Collateral; (iii) complete any contract or
agreement of Borrower evidencing or constituting any of the Collateral;
(iv) take such actions with respect to the Capital Commitments as are necessary
in order to pay the Obligations, and to perform the Subscription Agreements and
the Operating Agreement to the extent required to effect such actions; (v) make
allowances or adjustments related to the Capital Calls; (vi) compromise any
claims related to the Capital Calls; (vii) issue credit in its own name or the
name of Borrower to the extent necessary to reflect the making of a Capital
Contribution to Borrower that is not otherwise reflected in the capital accounts
of Borrower; or (viii) exercise any right, privilege, power, or remedy provided
to Borrower under its Constituent Documents, or the Subscription Agreements,
including, without limitation, any right, privilege, power, or remedy relating
to the right to call for and to receive Capital Contributions, in each case, in
accordance with the Constituent Documents and/or the Subscription Agreements.

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

  (c)

Administrative Agent, on behalf of the Secured Parties, is hereby authorized and
empowered, upon the occurrence and during the continuation of an Event of
Default, on behalf of Borrower and in accordance with the Operating Agreement,
to endorse the name of Borrower upon any check, draft, instrument, receipt,
instruction or other document, agreement or item constituting Collateral or
proceeds thereof, including, but not limited to, any item evidencing payment
upon a Capital Contribution of any Investor to Borrower coming into
Administrative Agent’s or any Secured Party’s possession, and to receive and
apply the proceeds therefrom in accordance with the terms of the Credit
Agreement.

 

  (d)

Upon the occurrence and during the continuation of an Event of Default, issuance
by Administrative Agent, on behalf of the Secured Parties, of a receipt to any
Investor obligated to pay any Capital Contributions to Borrower shall be a full
and complete release, discharge and acquittance of such Investor to the extent
of any amount so paid to the Collateral Account or otherwise to the
Administrative Agent for the benefit of the Secured Parties, so long as such
amount shall not be invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other Person under
any bankruptcy act or code, state or federal law, common law or equitable
doctrine.

 

  (e)

All actions taken pursuant to this Section 6.1 shall be subject to Section 11.03
of the Credit Agreement. Administrative Agent shall give Borrower prompt notice
of any action taken pursuant to this Section 6.1, but failure to give such
notice shall not affect the validity of such action or give rise to any defense
in favor of Borrower with respect to such action. Neither Administrative Agent
nor any Secured Party shall be deemed to make at any time any representation or
warranty as to the validity of any Capital Call Notice nor shall Administrative
Agent or the Secured Parties be accountable for Borrower’s use of the proceeds
of any Capital Call Notice.

 

6.2

Power of Attorney. Administrative Agent, on behalf of the Secured Parties, is
hereby granted an irrevocable power of attorney, which is coupled with an
interest, to, in accordance with the Operating Agreement, execute all checks,
drafts, receipts, instruments, instructions or other documents, agreements or
items on behalf of Borrower exercisable only upon the occurrence and during the
continuation of an Event of Default (and subject to Section 11.03 of the Credit
Agreement), as shall be deemed by Administrative Agent to be necessary or
advisable, in the sole discretion, reasonably exercised, of Administrative
Agent, to preserve the security interests and liens herein granted or to secure
the repayment of the Obligations, and neither Administrative Agent nor any
Secured Party shall incur any liability in connection with or arising from its
exercise of such authority and power except as a result of gross negligence, bad
faith or willful misconduct.

 

6.3

Collateral Sale or Other Disposition.

 

  (a)

During the continuance of an Event of Default, Administrative Agent, on behalf
of the Secured Parties, shall have the right (subject to Section 11.03 of the
Credit Agreement) to sell the Collateral or any part thereof for cash, upon
credit or for future delivery and upon such other terms as Administrative Agent
may deem commercially reasonable, with Borrower hereby waiving all rights, if
any, to require Administrative Agent to marshal the Collateral and any other
security for the Obligations. Any notice of the time and place of any public
sale or the time after which any private sale or other disposition of all or any
part of the Collateral may be made shall be deemed reasonable if made in
accordance

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

 

with applicable Law. Administrative Agent shall not be obligated to make any
sale or other disposition of the Collateral regardless of notice having been
given. From time to time Administrative Agent may, but shall not be obligated
to, postpone the time and change the place of any proposed sale of any of the
Collateral for which notice has been given as provided above if, in the judgment
of Administrative Agent, such postponement or change is necessary or appropriate
in order that the provisions of this Security Agreement applicable to such sale
may be fulfilled or in order to obtain more favorable conditions under which
such sale may take place and notice of such change has been provided in
accordance with applicable Law.

 

  (b)

In case of any sale by Administrative Agent of any of the Collateral on credit,
which may be elected at the option and in the complete discretion of
Administrative Agent, on behalf of the Secured Parties, the Collateral so sold
may be retained by Administrative Agent for the benefit of the Secured Parties
until the selling price is paid by the purchaser, but neither Administrative
Agent nor any Secured Party shall incur any liability in case of failure of the
purchaser to take up and pay for the Collateral so sold. In case of any such
failure, such Collateral so sold may be again similarly sold. After deducting
all costs or expenses for which Borrower is liable pursuant to the Credit
Agreement (including, without limitation, the reasonable and documented
attorneys’ fees and legal expenses incurred by Administrative Agent or the
Secured Parties, or both, to the extent due and payable in accordance with the
Credit Agreement), Administrative Agent shall apply the remaining balance of the
proceeds of any sale or sales, if any, to pay the principal of and interest upon
the Obligations in accordance with Section 11.05 of the Credit Agreement. If the
proceeds of any sale, disposition or other remedy are insufficient to pay the
Obligations in full, Borrower shall remain liable for any deficiency in the
payment of the Obligations and the reasonable and documented fees of any
attorney employed by Administrative Agent or any Secured Party to collect in
accordance with the Credit Agreement. Neither Administrative Agent nor any
Secured Party shall incur any liability as a result of the sale of the
Collateral at any private sale or sales conducted in accordance with applicable
law except as a result of gross negligence, bad faith or willful misconduct.

 

  (c)

All recitals in any instrument of assignment or any other instrument executed by
Administrative Agent for the benefit of the Secured Parties or by the Secured
Parties incident to the sale, transfer, assignment or other disposition or
utilization of the Collateral or any part thereof hereunder shall be full proof
of the matters stated therein and no other proof shall be required to establish
full legal propriety of the sale or other action taken by Administrative Agent
for the benefit of the Secured Parties or by the Secured Parties or of any fact,
condition or thing incident thereto, and all prerequisites of such sale or other
action shall be presumed to have been performed or to have occurred.

 

6.4

Additional Rights and Remedies. Subject to Section 11.03 of the Credit
Agreement, Administrative Agent and the Secured Parties shall have all rights,
remedies and recourse granted in the Loan Documents or existing at common law or
equity (including specifically those granted by the Uniform Commercial Code, as
adopted in New York and any other state which governs the creation or perfection
(and the effect thereof) of any security interest in the Collateral), and such
rights and remedies: (i) shall be cumulative and concurrent; (ii) may be pursued
separately, successively or concurrently against Borrower and any other party
obligated under the Obligations, or against the Collateral, or any of such
Collateral, or any other security for the Obligations, or any of them, at the
sole discretion of Administrative Agent, on behalf of the Secured Parties;
(iii) may be exercised as often as occasion therefor shall arise, it being
agreed by

 

Exhibit D – Page 5



--------------------------------------------------------------------------------

 

Borrower that the exercise or failure to exercise any of same shall in no event
be construed as a waiver or release thereof or of any other right, remedy or
recourse; and (iv) are intended to be and shall be, non-exclusive.

 

6.5

Subrogation. Notwithstanding a foreclosure upon any of the Collateral or
exercise of any other remedy by Administrative Agent on behalf of the Secured
Parties during the continuance of an Event of Default, Borrower shall not be
subrogated thereby to any rights of Administrative Agent for the benefit of the
Secured Parties against the Collateral or any other security for the
Obligations, or Borrower or any property of Borrower, nor shall Borrower be
deemed to be the owner of any interest in the Obligations, nor shall Borrower
exercise any rights or remedies with respect to Borrower or the Collateral or
any other security for the Obligations or any of them or the property of
Borrower until the Obligations (other than contingent contractual indemnities)
have been paid to Administrative Agent for the benefit of the Secured Parties
and is fully performed and discharged.

 

7.

Limitation on Liability. Regardless of any provision of this Security Agreement,
in the absence of bad faith, gross negligence or willful misconduct or breach of
the Operating Agreement or the Credit Agreement by Administrative Agent or the
Secured Parties, or both, neither Administrative Agent nor the Secured Parties
shall be liable for the failure of Administrative Agent to collect or exercise
diligence in the collection, possession or any transaction concerning, all or
part of the Capital Calls, Capital Call Notices, Capital Contributions or
Capital Commitments, or sums due or paid thereon, nor shall Administrative Agent
or the Secured Parties be under any obligation whatsoever to anyone by virtue of
the security interests and liens granted herein.

 

8.

Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be delivered and
deemed effective in accordance with Section 13.07 of the Credit Agreement. Any
notice required hereunder shall be deemed commercially reasonable if given at
least ten (10) days prior to the event giving rise to the requirement of such
notice, including but not limited to, notices of a private or public sale.

 

9.

Appointment of Successor Administrative Agent. Reference is hereby made to
Section 12.06 of the Credit Agreement for the terms and conditions upon which a
successor Administrative Agent hereunder may be appointed. Wherever the words
“Administrative Agent” are used herein, the same shall mean the Administrative
Agent named in the first paragraph of this Security Agreement or the successor
Administrative Agent at the time in question.

 

10.

Binding Effect; Miscellaneous.

 

  (a)

This Security Agreement shall be binding upon and inure to the benefit of and be
enforceable by the undersigned and their respective successors and assigns.

 

  (b)

The headings to the various paragraphs of this Security Agreement shall have
been inserted for convenient reference only and shall not modify, define, limit
or expand the expressed provisions of this Security Agreement. This Security
Agreement may be executed in any number of counterparts, each of which shall be
an original, and such counterparts shall together constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy or other electronic transmission (including
“pdf”) shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

Exhibit D – Page 6



--------------------------------------------------------------------------------

  (c)

No delay or omission on the part of Administrative Agent or the Secured Parties
in exercising any right hereunder shall operate as a waiver of any such right or
any other right. A waiver on any one or more occasions shall not be construed as
a bar to or waiver of any right or remedy on any future occasion.

 

  (d)

Pursuant to Section 5-1401 of the New York General Obligations Law, the
substantive laws of the State of New York, without regard to the choice of law
principles that might otherwise apply, and the applicable federal laws of the
United States of America, shall govern the validity, construction, enforcement
and interpretation of this Security Agreement.

 

  (e)

Any suit, action or proceeding against any party hereto with respect to this
Security Agreement or any judgment entered by any court in respect thereof, may
be brought in the courts of the State of New York, or in the United States
Courts located in the Borough of Manhattan in New York City, pursuant to
Section 5-1402 of the New York General Obligations Law, and each party hereto
hereby submits to the non-exclusive jurisdiction of such courts for the purpose
of any such suit, action or proceeding. Each party hereto hereby irrevocably
consents to the service of process in any suit, action or proceeding in said
court by the mailing thereof by registered or certified mail, postage prepaid,
to the applicable address set forth in Section 8 hereof. Each party hereto
hereby irrevocably waives any objections which it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Security Agreement brought in the courts located in the State of New
York, Borough of Manhattan in New York City, and each hereby further irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS
SECURITY AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

  (f)

This Security Agreement and the provisions set forth herein shall continue until
the full, final, and complete satisfaction of the Obligations (other than
contingent contractual indemnities), and Administrative Agent’s and the Secured
Parties’ rights hereunder shall not be released, diminished, impaired, reduced
or adversely affected by: (i) the renewal, extension, modification, amendment or
alteration of the Credit Agreement or any other Loan Document (other than this
Security Agreement) or any related document or instrument; (ii) any adjustment,
indulgence, forbearance or compromise that might be granted or given by
Administrative Agent or the Secured Parties to any primary or secondary obligor
or in connection with any security for the Obligations; (iii) any full or
partial release of any of the foregoing (unless the rights under this Security
Agreement are expressly released in accordance herewith); or (iv) notice of any
of the foregoing.

 

  (g)

Neither Administrative Agent nor the Secured Parties have assumed, and nothing
contained herein shall be declared to have imposed upon Administrative Agent or
the Secured Parties, any of Borrower’s duties or obligations, except that
Administrative Agent and the Secured Parties shall be bound by the provisions of
the Operating Agreement in exercising rights or remedies thereunder assigned to
Administrative Agent hereunder.

 

  (h)

Notwithstanding anything to the contrary herein, (i) the obligations of Borrower
hereunder are subject to the recourse and nonrecourse provisions of
Section 13.17 of the Credit Agreement and (ii) the rights, powers, privileges
and remedies of the Administrative Agent for the benefit of the Secured Parties
hereunder are subject to Section 11.03 of the Credit Agreement.

 

Exhibit D – Page 7



--------------------------------------------------------------------------------

  (i)

On the full, final, and complete satisfaction of the Obligations (other than
contingent contractual indemnities), this Security Agreement and the rights and
liens of the Administrative Agent shall be automatically released and of no
further force or effect. Thereafter, upon request, Administrative Agent, on
behalf of the Secured Parties, shall provide Borrower, at its sole expense, a
written release of its obligations hereunder and of the Collateral in form
reasonably acceptable to Borrower.

 

  (j)

In the event of a conflict between the terms of this Security Agreement and the
terms of the Credit Agreement, the terms of the Credit Agreement will control.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE(s) FOLLOW.

 

Exhibit D – Page 8



--------------------------------------------------------------------------------

Executed on the date first above written.

 

   BORROWER:    TCW DIRECT LENDING VII LLC    By:   

 

     Name:      Title:

 

Signature Page to

Security Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:    NATIXIS, NEW YORK BRANCH, as Administrative Agent   
By:                                             
                                                           Name:       Title:   
By:                                             
                                                           Name:       Title:   

 

Signature Page to

Security Agreement



--------------------------------------------------------------------------------

EXHIBIT E

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

COLLATERAL ACCOUNT ASSIGNMENT

Dated as of             , 20    

For value received, TCW DIRECT LENDING VII LLC, a Delaware limited liability
company (“Assignor”), hereby (i) pledges to NATIXIS, NEW YORK BRANCH, as
administrative agent for the benefit of the Secured Parties (as defined below)
(“Assignee”) under that certain Revolving Credit Agreement, dated as of May 10,
2018 (as amended, modified, supplemented, or restated from time to time, the
“Credit Agreement”; capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement), by and among Assignor, Natixis,
New York Branch, as administrative agent (in such capacity, “Administrative
Agent”), and the lenders from time to time party thereto (together with such
other lending institutions which become party to the Credit Agreement, or have
been, or may hereafter be, assigned an interest as lender in accordance with the
Credit Agreement, the “Lenders” and together with the Letter of Credit Issuer,
the Agents, the Liquidity Providers and the Indemnitees, the “Secured Parties”),
and (ii) grants to Assignee, a lien, claim, encumbrance upon and security
interest in Account No.                      at State Street Bank and Trust
Company (“Depository”), entitled “TCW Direct Lending VII LLC Collateral
Account”, and any extensions or renewals thereof, if the account is one which
may be extended or renewed, and any successor or substitute accounts as agreed
between Assignor and Assignee (such account or accounts and any extensions or
renewals being hereinafter called the “Account”), together with all of
Assignor’s right, title, and interest (whether now existing or hereafter created
or arising) in and to the Account, all sums now or at any time hereafter on
deposit therein, credited thereto, or payable thereon, all proceeds and products
thereof, and all instruments, documents, certificates, and other writings
evidencing the Account, on the following terms and conditions:

 

1.

This assignment (this “Assignment”) of the Account shall secure the payment and
the performance of the Obligations. Assignor shall also enter into a Deposit
Account Control Agreement (an “Account Control Agreement”), which shall, upon
the execution and delivery thereof by the parties thereto, give the
Administrative Agent “control” of the Account within the meaning of Article 9 of
the Uniform Commercial Code as in effect in the State of New York from time to
time.

 

2.

Assignor represents and warrants that:

 

  (a)

subject to Administrative Agent’s and/or Depository’s rights in the Account,
Assignor is the sole owner of the Account and has authority to execute and
deliver this Assignment;

 

  (b)

except for any financing statement which may have been filed by Assignee, no
financing statement covering the Account, or any part thereof, has been filed
and remains effective with any filing officer;

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

  (c)

no other assignment has been executed with respect to the Account, other than in
favor of Assignee; and

 

  (d)

the Account is not subject to any liens or offsets of any Person other than
Assignee, Secured Parties, Depository and Permitted Liens.

 

3.

So long as the Obligations or any part thereof remain outstanding, Assignor
covenants and agrees:

 

  (a)

(i) from time to time, promptly to execute and deliver to Assignee all such
other assignments, certificates, passbooks and supplemental writings, and do all
other acts or things as Assignee may reasonably request in order to more fully
evidence and perfect the security interest herein created; and (ii) Assignee may
file such financing statements, amendments thereto and continuations thereof as
Assignee may reasonably deem necessary in order to more fully evidence and
perfect the security interest herein created;

 

  (b)

promptly (to the extent readily available) to furnish Assignee with any
information or writings which Assignee may reasonably request concerning the
Account;

 

  (c)

promptly (upon obtaining knowledge thereof) to notify Assignee of any material
change in any fact or circumstances warranted or represented by Assignor herein
or any material change in any other writing furnished by Assignor to Assignee in
connection with the Account;

 

  (d)

promptly (upon obtaining knowledge thereof) to notify Assignee of any claim
(other than a Permitted Lien), action, or proceeding affecting title to the
Account, or any part thereof, or the security interest herein, and, at the
reasonable request of Assignee, appear in and defend any such action or
proceeding; and

 

  (e)

to pay to Assignee the amount of any court costs and attorney’s fees assessed by
a court and incurred by Assignee following any Event of Default hereunder (to
the extent due and payable in accordance with the Credit Agreement).

 

4.

Assignor covenants and agrees that, without the prior consent of Assignee,
Assignor will not:

 

  (a)

create any other Lien in or upon, or otherwise encumber, or assign the Account,
or any part thereof, or permit the same to be or become subject to any Lien,
attachment, execution, sequestration, other legal or equitable process, or any
encumbrance of any kind or character, except the Lien herein created and subject
to the Account Control Agreement, any offset rights inuring to the benefit of
Depository, or Permitted Liens; or

 

  (b)

request, make or allow to be made any withdrawals from the Account to the extent
prohibited hereunder or in Section 5.02 of the Credit Agreement.

Should any funds required by the Credit Agreement to be deposited in or credited
to the Account instead be received by Assignor, they shall immediately upon such
receipt become subject to the lien granted hereunder and while in the hands of
Assignor be segregated from all other funds of Assignor and be held in trust for
the Secured Parties unless otherwise used in accordance with the terms hereof
and the Credit Agreement. Assignor shall have absolutely no dominion or control
over such funds except to promptly deposit them into the Account. Assignor
acknowledges and agrees that Depository is authorized to comply with
instructions originated in writing by Assignee

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

 

in accordance with the terms hereof and of the Account Control Agreement and the
Credit Agreement directing the disposition of funds in the Account without
further consent of Assignor. Assignee agrees with Assignor that Assignee shall
not originate instructions with respect to, or direct the disposition of funds
in, the Account except during the continuation of an Event of Default and
subject to Section 11.03 of the Credit Agreement.

 

5.

Assignee’s rights hereunder shall not be released, diminished, impaired, reduced
or adversely affected by:

 

  (a)

any adjustment, indulgence, forbearance or compromise that might be granted or
given by Assignee or the Secured Parties to any primary or secondary obligor or
in connection with any security for the Obligations;

 

  (b)

any full or partial release of any of the foregoing;

 

  (c)

any other action taken or omitted to be taken by Assignee or the Secured Parties
in connection with the Obligations, whether or not such action or omission
prejudices Assignor or increases the likelihood that the Account will be applied
to the Obligations; or

 

  (d)

notice of any of the foregoing.

 

6.

Assignee, without in any manner impairing any of its rights and powers
hereunder, may, at any time and from time to time, without further consent of or
notice to Assignor (except as required by the Credit Agreement or other Loan
Documents), and with or without valuable consideration:

 

  (a)

accept partial payments upon the Obligations or any part thereof;

 

  (b)

release any person primarily or secondarily liable in respect of the Obligations
or any security therefor;

 

  (c)

renew, extend or accept partial payments upon, release or permit substitutions
for or withdrawals of, any security (other than the Account) at any time
directly or indirectly, immediately or remotely, securing the payment of the
Obligations or any part thereof; and

 

  (d)

release or pay to Assignor, or any other person otherwise entitled thereto, any
amount paid or payable in respect of any such other direct or indirect security
for the Obligations, or any part thereof.

 

7.

Should any person have heretofore executed or hereafter execute, in favor of the
Secured Parties, any deed of trust, mortgage, or security agreement, or have
heretofore pledged or hereafter pledge any other property to secure the payment
of the Obligations, or any part thereof, the exercise by the Secured Parties of
any right or power conferred upon any of them in any such instrument, or by any
such pledge, shall be (subject to Sections 5.02 and 11.03 of the Credit
Agreement) wholly discretionary with each the Secured Parties, and the exercise
or failure to exercise any such right or power shall not impair or diminish the
Secured Parties’ rights, titles, interest, liens, and powers existing hereunder.

 

Exhibit E – Page 3



--------------------------------------------------------------------------------

8.

Subject to Sections 5.02 and 11.03 of the Credit Agreement and the last sentence
of paragraph 4 hereof, during the existence of an Event of Default, Assignee, on
behalf of the Secured Parties, in addition to any other remedies it may have,
may do one or more of the following:

 

  (a)

declare the Obligations immediately due and payable;

 

  (b)

demand payment and performance thereof from the funds in or credited to the
Account;

 

  (c)

withdraw funds from the Account and apply all or any portion of the Account to
the Obligations as described in paragraph 12 hereof;

 

  (d)

exercise a notice of control pursuant to the Account Control Agreement;

 

  (e)

on behalf of Assignor to endorse the name of Assignor upon any checks, drafts,
or other instruments payable to Assignor evidencing payment on the Account;

 

  (f)

to surrender or present for notation of withdrawal the passbook, certificate, or
other documents issued to Assignor in connection with the Account; and

 

  (g)

exercise any other rights or take any other actions specified herein or in the
Credit Agreement and subject to any conditions set forth herein.

 

9.

Subject to Section 5.02 of the Credit Agreement, upon the occurrence and during
the continuation of a Special Default, Assignee, on behalf of the Secured
Parties, in addition to any other remedies it may have, may restrict or prohibit
withdrawals from the Account (except any withdrawals from the Account to pay
Permitted RIC Distributions) by exercising a notice of control pursuant to the
Account Control Agreement. For purposes hereof, “Special Default” as used herein
means the existence of (i) a Default under Sections 11.01(a), 11.01(g) or
11.01(h) of the Credit Agreement, (ii) an Event of Default or (iii) the
Principal Obligation exceeds the Available Commitment.

 

10.

Neither Assignee nor any of the other Secured Parties shall be liable for any
loss of interest on or any penalty or charge assessed against funds in, payable
on, or credited to the Account as a result of Assignee or any of the Secured
Parties exercising any of its rights or remedies under this Assignment, except
as a result of bad faith, gross negligence or willful misconduct or as a result
of breach of the Operating Agreement or the Loan Documents.

 

11.

Assignee shall be entitled to apply any and all funds received by it hereunder
toward payment and performance of the Obligations in such order and manner as
Assignee, in its discretion, may elect, subject to the terms of the Credit
Agreement. If such funds are not sufficient to pay and perform the Obligations
in full, Assignor shall remain liable for any deficiency following Assignee’s
receipt and crediting of such funds. Upon full and final payment of the
Obligations, the rights of Assignee in and to the Account hereunder and under
the Account Control Agreement will be deemed to be automatically released and of
no further force and effect.

 

12.

All rights, titles, interests, liens and remedies of the Assignee for the
benefit of the Secured Parties hereunder are cumulative of one another and of
every other right, title, interest, lien or remedy which the Secured Parties may
otherwise have at law or in equity or under any other contract or other writing
for the enforcement of the security interest herein or the collection of the
Obligations, and the exercise of one or more rights or remedies shall not
prejudice or impair the concurrent or subsequent exercise of other rights or
remedies. Should Assignor have heretofore executed or hereafter execute any
other security agreement in favor of the Secured Parties, the security interest
therein created and all other rights, powers, and privileges vested in the
Secured Parties by the terms thereof shall exist concurrently with the security
interest created herein.

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

13.

Should any part of the Obligations be payable in installments, the acceptance by
Assignee at any time and from time to time of part payment of the aggregate
amount of all installments then matured shall not be deemed to be a waiver of
the default then existing. No waiver by the Secured Parties of any default shall
be deemed to be a waiver of any other subsequent default, nor shall any such
waiver by the Secured Parties be deemed to be a continuing waiver. No delay or
omission by the Secured Parties in exercising any right or power hereunder, or
under any other writings executed by Assignor or Obligor as security for or in
connection with the Obligations, shall impair any such right or power or be
construed as a waiver thereof or any acquiescence therein, nor shall any single
or partial exercise of any such right or power preclude other or further
exercise thereof, or the exercise of any other right or power of the Secured
Parties hereunder or under such other writings.

 

14.

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be
delivered and deemed effective in accordance with Section 13.07 of the Credit
Agreement.

 

15.

Sections 13.14 and 13.17 of the Credit Agreement are incorporated by reference
herein. Notwithstanding anything to the contrary herein, the rights, powers,
privileges and remedies of Assignee hereunder are subject to Sections 5.02(b)
and 11.03 of the Credit Agreement.

 

16.

PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THE LAWS OF
ANOTHER JURISDICTION GOVERN THE CREATION, PERFECTION, VALIDITY, OR ENFORCEMENT
OF LIENS UNDER THIS ASSIGNMENT, AND THE APPLICABLE FEDERAL LAWS OF THE UNITED
STATES OF AMERICA, SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND
INTERPRETATION OF THIS ASSIGNMENT. NOTWITHSTANDING THE FOREGOING, THE PARTIES
HERETO AGREE THAT THE STATE OF NEW YORK SHALL BE DEEMED TO BE THE JURISDICTION
OF THE DEPOSITORY FOR PURPOSES OF ANY MATTER IN RESPECT HEREOF RELATING TO OR
ARISING UNDER SECTION 9-304 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT FROM
TIME TO TIME IN THE STATE OF NEW YORK.

 

17.

Any suit, action or proceeding against any party hereto with respect to this
Assignment or any judgment entered by any court in respect thereof, may be
brought in the courts of the State of New York, or in the United States Courts
located in the Borough of Manhattan in New York City, pursuant to Section 5-1402
of the New York General Obligations Law, and each party hereto hereby submits to
the non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. Each party hereto hereby irrevocably consents to the
service of process in any suit, action or proceeding in said court in the manner
provided for notices in Section 13.07 of the Credit Agreement by the mailing
thereof by registered or certified mail, postage prepaid, to the addresses set
forth in Section 13.07 of the Credit Agreement. Each party hereto hereby
irrevocably waives any objections which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Assignment brought in the courts located in the State of New York, Borough
of Manhattan in New York City, and hereby further irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS ASSIGNMENT,
WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

Exhibit E – Page 5



--------------------------------------------------------------------------------

18.

This Assignment shall be binding on and inure to the benefit of Assignor and
Assignee and their respective successors and permitted assigns. Delivery of an
executed counterpart of a signature page of this Assignment by telecopy or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment.

 

19.

This Assignment and the provisions set forth herein shall continue until the
full, final, and complete satisfaction of the Obligations.

 

20.

On the full, final, and complete satisfaction of the Obligations (other than
contingent contractual indemnities), this Assignment and the rights and liens of
Assignee in and to the Account and any other Collateral hereunder shall be of no
further force or effect. Thereafter, upon request, Assignee, on behalf of the
Secured Parties, shall provide Assignor, at Assignor’s sole expense, a written
release of Assignor’s obligations hereunder and an assignment of the Account
(and the other items of Collateral hereunder) to Assignor, each in form and
substance reasonably satisfactory to Assignor.

 

21.

In the event of a conflict between the terms of this Assignment and the terms of
the Credit Agreement, the terms of the Credit Agreement will control.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOLLOW.

 

Exhibit E – Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Assignment as of the date
first above written.

 

   ASSIGNOR:    TCW DIRECT LENDING VII LLC    By:   

 

      Name:       Title:

 

Signature Page to

Collateral Account Assignment



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:    NATIXIS, NEW YORK BRANCH, as Administrative Agent   
By:                                            
                                                           Name:       Title:   
By:                                         
                                                           Name:       Title:   

 

Signature Page to

Collateral Account Assignment



--------------------------------------------------------------------------------

EXHIBIT F

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR]
(the “Assignor”) and [ASSIGNEE] (the “Assignee”). Capitalized terms not defined
herein shall have the meanings assigned to such terms in the Credit Agreement
referred to below (as amended, modified, supplemented, or restated from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below: (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including without
limitation guarantees included in such facilities); and (ii) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity, in each case, to the extent related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:                                                               
           

[Assignor [is][is not] a Defaulting Lender.]

 

2.

Assignee:                                                               
           

[Assignee is [an Affiliate/Approved Fund of [identify Lender]][Liquidity
Provider of [identify Conduit Lender]][Conduit Assignee][a Federal Reserve
Bank][a central bank][a collateral trustee][a security agent for holders of
commercial paper]2

 

 

2 Select or delete as applicable.

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

3.

Borrower: TCW Direct Lending VII LLC

 

4.

Administrative Agent: Natixis, New York Branch, as Administrative Agent under
the Credit Agreement

 

5.

Credit Agreement: The Revolving Credit Agreement, dated as of May 10, 2018, by
and among TCW Direct Lending VII LLC, as Borrower, Natixis, New York Branch, as
Administrative Agent, and the lenders and other Borrower Parties party thereto,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

 

6.

Assigned Interest:

 

    Facility Assigned       

Aggregate Amount of

  Commitment/Loans  

for all Lenders3

    

Amount of

  Commitment/Loans    

Assigned

    

Percentage Assigned of  

Commitment/Loans4

Revolving Credit Commitment    $                   $                       %

 

7.

[Trade Date:                      ]5

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE(S) FOLLOW.

 

 

3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]:

 

[NAME OF ASSIGNOR]

 

By:

  

 

     Name:      Title:  

[NAME OF ASSIGNOR]

 

By:

  

 

     Name:      Title:  

ASSIGNEE[S]:

 

[NAME OF ASSIGNEE]

 

By:

  

 

     Name:      Title:      [Address]  

[NAME OF ASSIGNEE]

 

By:

  

 

     Name:      Title:      [Address]

 

Signature Page to

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

[Consented to and]6 Accepted: NATIXIS, NEW YORK BRANCH, as Administrative
Agent[, Swingline Lender and Letter of Credit Issuer]7 By:  

                                          

  Name:   Title: By:  

                                          

  Name:   Title:

 

 

 

 

6 To be used only if the consent of Administrative Agent, Swingline Lender and
Letter of Credit Issuer is required by the terms of the Credit Agreement.

7 If applicable.

 

Signature Page to

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

[Consented to]8 [and Acknowledged] by:9 BORROWER: TCW DIRECT LENDING VII LLC By:
 

                                          

  Name:   Title:

 

 

 

 

8 To be used only if Borrower’s consent is required pursuant to the definition
of “Eligible Assignee” under the Credit Agreement.

9 To be used only if the assignment is made as the result of a demand by
Borrower under the Credit Agreement.

 

Signature Page to

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.

Representations and Warranties.

1.01.      Assignor. The Assignor: (a) represents and warrants that: (i) it is
the legal and beneficial owner of the Assigned Interest; (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim
created by the Assignor; (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to: (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder; (iii) the financial condition of each
Borrower Party, any of its subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document; or (iv) the performance or observance
by each Borrower Party, any of its subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.02.      Assignee. The Assignee: (a) represents and warrants that: (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement); (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder;
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; (v) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements referred to in
Section 9.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent, the Assignor or any other Lender; (vi) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (vii) it is a Qualified Purchaser; (b) agrees that: (i) it
will, independently and without reliance on Administrative Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; and (ii) it will perform
in accordance with their terms all of the obligations (and make all of the
representations) which by the terms of the Loan Documents are required to be
performed (or made) by it as a Lender; (c) appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto in accordance with the Credit Agreement and
Loan Documents; (d) acknowledges and agrees that, as a Lender, it may receive
confidential information concerning the Borrower Parties and their Affiliates
and agrees to use such information in accordance with Section 13.18 of the
Credit Agreement; (e) specifies as its applicable lending offices (and addresses
for notices) the offices at the addresses set forth beneath its name on the
signature pages hereof; and (f) shall pay to the Administrative Agent an
assignment fee to the extent required to be paid by the Assignee or Assignor
under Section 13.11(b)(iv) of the Credit Agreement.

 

Exhibit F – Annex 1



--------------------------------------------------------------------------------

2.      Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
[relevant] Assignee.

3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic transmission (including via “pdf”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. Pursuant to Section 5-1401 of the New York General Obligations Law,
the substantive laws of the State of New York applicable to agreements made and
to be performed entirely within such state, without regard to the choice of law
principles that might otherwise apply, and the applicable federal laws of the
United States of America, shall govern the validity, construction, enforcement
and interpretation of this Assignment and Assumption.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

 

Exhibit F – Annex 1



--------------------------------------------------------------------------------

EXHIBIT G

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

COMPLIANCE CERTIFICATE

FOR [                    ] ENDED [                    ]

DATE:             , 20    

ADMINISTRATIVE AGENT:                               Natixis, New York Branch

BORROWER:                                                          TCW Direct
Lending VII LLC

 

 

 

This certificate is delivered under the Revolving Credit Agreement, dated as of
May 10, 2018 (as amended, modified, supplemented, or restated from time to time,
the “Credit Agreement”), among Borrower, Administrative Agent, and the lenders
and other parties from time to time party thereto. Capitalized terms not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is authorized to execute and deliver this certificate to Administrative
Agent on behalf of Borrower, and that as of [date at the end of the period
indicated above] (the “Reporting Date”):

 

  (a)

The undersigned has reviewed and is familiar with the terms and provisions of
the Loan Documents and has made, or caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Borrower Parties during the account period covered by the attached financial
statements;

 

  (b)

No Event of Default or any Default exists which has not been cured or waived
(except the Events of Default or Defaults, if any, together with the details of
the actions that Borrower is taking or proposes to take with respect thereto,
described on Annex A to this Certificate);

 

  (c)

The financial statements of Borrower attached to this certificate fairly present
in all material respects the financial condition and the results of operations
of the Borrower Parties on the dates and for the periods indicated, in
accordance with GAAP, subject, in the case of interim financial statements, to
normally recurring year-end adjustments and absence of footnotes;

 

  (d)

Borrower is in compliance with Section 10.10 of the Credit Agreement, and
calculations evidencing such status are as set forth on Annex B to this
certificate; and

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

  (e)

Annex C to this certificate sets forth:

 

  (i)

the changes, if any, in the name of any Investor or in the identity of any
Investor, by merger or otherwise;

 

  (ii)

all Subsequent Investors under Section 10.05(d)(z) of the Credit Agreement;

 

  (iii)

the Subsequent Investors, if any, that have not satisfied the conditions of
Section 10.05(d) of the Credit Agreement, if any; and

 

  (iv)

the Borrowing Base Investors which, to the knowledge of the Borrower have been
subject to an Exclusion Event and the nature of such Exclusion Event.

 

(f)

Attached as Annex D to this certificate is a report, as prepared for the
Investors in connection with delivery of the financial statements on the date
hereof (including, as the case may be, information regarding Portfolio Assets).

 

[SIGNATURE OF RESPONSIBLE OFFICER] By:  

                                          

  Name:   Title:

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

ANNEX A

 

Exhibit G – Annex A



--------------------------------------------------------------------------------

ANNEX B

 

Exhibit G – Annex B



--------------------------------------------------------------------------------

ANNEX C

 

Exhibit G – Annex C



--------------------------------------------------------------------------------

ANNEX D

 

Exhibit G – Annex D



--------------------------------------------------------------------------------

EXHIBIT H

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

BORROWING BASE CERTIFICATE

            , 20    

Natixis, New York Branch

1251 Avenue of the Americas, 5th Floor

New York, NY 10020

Attention:           Yazmin Vasconez

Telephone:          (212) 891-6176

Fax:        (646) 282-2392

Email:     yazmin.vasconez@natixis.com

Ladies and Gentlemen:

This Borrowing Base Certificate is executed and delivered by TCW DIRECT LENDING
VII LLC, a Delaware limited liability company (“Borrower”), to Natixis, New York
Branch, as administrative agent (“Administrative Agent”), pursuant to that
certain Revolving Credit Agreement, dated as of May 10, 2018 (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”),
entered into by and among Borrower, Administrative Agent, and the lenders from
time to time party thereto. Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

On and as of the date hereof, the undersigned Responsible Officer of the
Borrower hereby certifies that based upon the information available to the
Borrower as of the date hereof:

 

  (a)

attached hereto as Schedule I to this Borrowing Base Certificate is a
calculation of the Borrowing Base as of the date of this Borrowing Base
Certificate; and

 

  (b)

the amount of Returned Capital is $            .

 

Exhibit H – Page 1



--------------------------------------------------------------------------------

This Borrowing Base Certificate is executed on             , 20    .

 

BORROWER: TCW DIRECT LENDING VII LLC By:  

         

  Name:   Title:

 

Signature Page to

Borrowing Base Certificate



--------------------------------------------------------------------------------

SCHEDULE I

Calculation of Available Commitment10

[To be attached]

 

 

 

10 All amounts in this Schedule I are reflected in the Dollar Equivalent of such
amount.

 

Exhibit H – Schedule I



--------------------------------------------------------------------------------

EXHIBIT I

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

FACILITY INCREASE REQUEST

            , 20    

Natixis, New York Branch

1251 Avenue of the Americas, 5th Floor

New York, NY 10020

Attention:          Yazmin Vasconez

Telephone:         (212) 891-6176

Fax:                    (646) 282-2392

Email:                yazmin.vasconez@natixis.com

Ladies and Gentlemen:

This facility increase request (this “Facility Increase Request”) is executed
and delivered by TCW DIRECT LENDING VII LLC, a Delaware limited liability
company (“Borrower”) to NATIXIS, NEW YORK BRANCH, as administrative agent
(“Administrative Agent”), pursuant to that certain Revolving Credit Agreement,
dated as of May 10, 2018 (as amended, modified, supplemented, or restated from
time to time, the “Credit Agreement”), entered into by and among Borrower,
Administrative Agent, and the lenders from time to time party thereto.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

Borrower hereby requests an increase in the Maximum Commitment pursuant to
Section 2.17 of the Credit Agreement to $        11 (the “Facility Increase”),
and that the Facility Increase be effective on or after             , 20    .

In connection with the Facility Increase requested hereby, Borrower hereby
represents, warrants, and certifies to Administrative Agent for the benefit of
Lenders that:

 

  (a)

As of the effective date of the Facility Increase, each representation and
warranty made in Section 8 of the Credit Agreement is true and correct in all
material respects, with the same force and effect as if made on and as of such
date (except to the extent that such representations and warranties specifically
refer to any earlier date, in which case they shall be true and correct as of
such earlier date and except that for the purposes of this Facility Increase
Request, the representations and warranties contained in Section 8.06 of the
Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 9.01 of the Credit Agreement);

 

 

11 Amount of Facility Increase must be in the minimum amount of $10,000,000.

 

Exhibit I – Page 1



--------------------------------------------------------------------------------

  (b)

As of the effective date of the Facility Increase, no Default or Event of
Default has occurred and is continuing or would result from the Facility
Increase; and

 

  (c)

After giving effect to the Facility Increase, the Maximum Commitment will not
exceed the Maximum Accordion Amount.

In the event that between the date hereof and the date of the Facility Increase,
(i) any event should occur which could reasonably be expected to be a Default or
Event of Default or (ii) any representation, warranty or certification set forth
above is materially inaccurate if made on the date of the Facility Increase,
Borrower shall notify Administrative Agent.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS.

 

Exhibit I – Page 2



--------------------------------------------------------------------------------

This Facility Increase Request is executed on             , 20    . The
undersigned hereby certifies each and every matter contained herein to be true
and correct.

 

BORROWER: TCW DIRECT LENDING VII LLC By:  

         

  Name:   Title:

 

Signature Page to

Facility Increase Request



--------------------------------------------------------------------------------

EXHIBIT J

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

FACILITY EXTENSION REQUEST

            , 20    

Natixis, New York Branch

1251 Avenue of the Americas, 5th Floor

New York, NY 10020

Attention:          Yazmin Vasconez

Telephone:         (212) 891-6176

Fax:                    (646) 282-2392

Email:                 yazmin.vasconez@natixis.com

Ladies and Gentlemen:

This Facility Extension Request (the “Request”) is executed and delivered by TCW
DIRECT LENDING VII LLC, a Delaware limited liability company (“Borrower”) to
NATIXIS, NEW YORK BRANCH, as administrative agent (“Administrative Agent”),
pursuant to that certain Revolving Credit Agreement, dated as of May 10, 2018
(as it may be amended, modified, supplemented, restated or amended and restated
from time to time, the “Credit Agreement”), entered into by and among Borrower,
Administrative Agent and the lenders from time to time party thereto.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

Pursuant to Section 2.16 of the Credit Agreement, Borrower hereby notifies you
that it elects to extend the Stated Maturity Date to             , 20    12 (the
“Extension”). The Extension Fee is $        .13

In connection with the Extension elected hereby, Borrower hereby represents,
warrants, and certifies to Administrative Agent for the benefit of Lenders that:

 

  (a)

This Request is being delivered not less than fifteen (15) days prior to the
current Stated Maturity Date;

 

  (b)

As of the date of the Request, each representation and warranty made in
Section 8 of the Credit Agreement is true and correct, with the same force and
effect as if made on and as of such date (except to the extent that such
representations and warranties specifically refer to any earlier date, in which
case they shall be true and correct as of such earlier date and except that for
the purposes of this Request, the representations and warranties contained in
Section 8.06 of the Credit Agreement shall be deemed to refer to the most recent
financial statements furnished pursuant to clauses (a) and (b), respectively, of
Section 9.01 of the Credit Agreement); and

 

 

12 NTD: Date that is not later than 364 days after the then-effective Stated
Maturity Date.

13 NTD: 0.25% times the then-existing aggregate Commitments of the Extending
Lenders.

 

Exhibit J – Page 1



--------------------------------------------------------------------------------

  (c)

On the date of this Request, no Event of Default or Default exists and is
continuing, and on the current Stated Maturity Date, no Event of Default or
Default would result from the Extension.

In the event that between the date hereof and the date of the Extension, (i) any
event should occur which could reasonably be expected to be an Event of Default
or Default or (ii) any representation, warranty or certification set forth above
is materially inaccurate if made on the date of the Stated Maturity Date in
effect immediately prior to the Extension, Borrower shall notify Administrative
Agent.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE(S) FOLLOW.

 

Exhibit J – Page 2



--------------------------------------------------------------------------------

The undersigned hereby certifies each and every matter contained herein to be
true and correct.

 

BORROWER: TCW DIRECT LENDING VII LLC By:      

                                          

  Name:   Title:

 

Accepted and Approved: NATIXIS, NEW YORK BRANCH, as Administrative Agent By:    
                                       
                                               Name:   Title: By:  
                                                                               
     Name:   Title: [EXTENDING LENDER] By:  
                                                                               
     Name:   Title:

 

Signature Page to

Facility Extension Request



--------------------------------------------------------------------------------

EXHIBIT K

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

LENDER GROUP JOINDER AGREEMENT

            , 20    

Reference is made to that certain Revolving Credit Agreement dated as of May 10,
2018 (as amended, modified or restated from time to time, the “Credit
Agreement”) by and among TCW Direct Lending VII LLC, as Borrower, Natixis, New
York Branch, as Administrative Agent[, and the Conduit Lenders,] Committed
Lenders and Funding Agents from time to time party thereto. Capitalized terms
used and not otherwise defined herein are used with the meanings set forth or
incorporated by reference in the Credit Agreement.

                     (the “New Funding Agent”), [                     (the “New
Conduit Lender(s)”),]                      (the “New Committed Lender(s)”, and
together with the New Funding Agent [and the New Conduit Lender(s)], the “New
Lender Group”), the Administrative Agent and the Borrower agree as follows:

 

1.

The Borrower Parties have requested that the New Lender Group become a “Lender
Group” under the Credit Agreement.

 

2.

The effective date (the “Effective Date”) of this Joinder Agreement shall be the
later of the date on which (i) a fully executed copy of this Joinder Agreement
and (ii) a completed administrative questionnaire with respect to each member of
the New Lender Group are delivered to the Administrative Agent.

 

3.

By executing and delivering this Joinder Agreement, each of the New Funding
Agent[, the New Conduit Lender(s)] and the New Committed Lender(s) (a)
represents and warrants that: (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Joinder Agreement and to
consummate the transactions contemplated hereby and to become a Funding Agent[,
Conduit Lender] or Committed Lender, as applicable, under the Credit Agreement;
(ii) it meets all requirements of an Eligible Assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement); (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Funding Agent[, Conduit Lender] or
Committed Lender, as applicable, thereunder, and agrees that it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Funding Agent[, Conduit
Lender] or Committed Lender; (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder Agreement and on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any other Funding Agent or any other Lender; (v) it
is a Qualified Purchaser; and (vi) attached to this Joinder Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly

 

Exhibit K – Page 1



--------------------------------------------------------------------------------

 

completed and executed by it as a Funding Agent, Conduit Lender or Committed
Lender; (b) appoints and authorizes the Administrative Agent to take such action
on its behalf and to exercise such powers and discretion under the Credit
Agreement and the Loan Documents as are delegated to the Administrative Agent by
the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; (c) in the case of [the New Conduit Lender(s)
and] the New Committed Lender(s), appoints and authorizes the New Funding Agent
as its Funding Agent to take such action as a Funding Agent on its behalf and to
exercise such powers under the Credit Agreement, as are delegated to the Funding
Agents by the terms thereof; (d) acknowledges and agrees that, as a Funding
Agent, [Conduit Lender] or Committed Lender, as applicable, it may receive
confidential information concerning the Borrower Parties and their Affiliates
and agrees to use such information in accordance with Section 13.18 of the
Credit Agreement; and (e) agrees that: (i) it will, independently and without
reliance on the Administrative Agent, any other Funding Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents; and (ii) it will join in and be a party to the
Credit Agreement and perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Funding Agent[, Conduit Lender] or Committed Lender, as
applicable.

 

4.

As of the Effective Date, Schedule 1.01A to the Credit Agreement is deemed
amended and supplemented to reflect the joinder effectuated by this Joinder
Agreement.

 

5.

The address of each New Funding Agent[, New Conduit Lender] and New Committed
Lender for purposes of Schedule 13.07 of the Credit Agreement shall be the
address set forth beneath its name on the signature pages hereof.

 

6.

This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Joinder Agreement by telecopy
or other electronic transmission (including via “pdf”) shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.

 

7.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

8.

This Joinder Agreement is subject to the provisions of Section 13.08(b),
Section 13.08(c), Section 13.08(d) and Section 13.09 of the Credit Agreement,
each of which is incorporated by reference herein.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE(S) FOLLOW.

 

Exhibit K – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

[NEW CONDUIT LENDER[S]:     [NEW CONDUIT LENDER]     By:      

                                                              

      Name:       Title:]       [Address] [NEW COMMITTED LENDER[S]]:     [NEW
COMMITTED LENDER]     By:  

                                                              

      Name:       Title:       [Address] NEW FUNDING AGENT:     [NEW FUNDING
AGENT]     By:  

                                                              

      Name:       Title:       [Address]

 

Signature Page to

Lender Group Joinder Agreement



--------------------------------------------------------------------------------

Consented to this      day of         , 20     by:

 

NATIXIX, NEW YORK BRANCH, as Administrative Agent By:      

                                          

  Name:   Title: By:  

                                          

  Name:   Title: TCW DIRECT LENDING VII LLC By:  

                                          

  Name:   Title:

 

Signature Page to

Lender Group Joinder Agreement



--------------------------------------------------------------------------------

Schedule I

Dated             , 20    

Section 1.

The “Commitment(s)” with respect to the New Committed Lender(s) [is][are]:

[New Committed Lender]        $[          ]

Section 2.

The “Lender Group Limit” with respect to the New Lender Group is $[        ].

 

Exhibit K – Schedule I



--------------------------------------------------------------------------------

EXHIBIT L

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

QUALIFIED BORROWER JOINDER AGREEMENT

[            ], 20    

Reference is made to that certain Revolving Credit Agreement dated as of May 10,
2018 (as amended, modified or restated from time to time, the “Credit
Agreement”) by and among TCW DIRECT LENDING VII LLC, as borrower (the “
Borrower”), NATIXIS, NEW YORK BRANCH, as administrative agent (“Administrative
Agent”), and the other agents and lenders from time to time party thereto.
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Credit Agreement.

                     (the “Joining Party”), the Administrative Agent and the
Borrower Parties agree as follows:

 

1.

The Borrower Parties have requested that the Joining Party become a “Qualified
Borrower” pursuant to Section 7.03 of the Credit Agreement.

 

2.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it will be deemed to be a party to the
Credit Agreement and a “Qualified Borrower” for all purposes of the Credit
Agreement and the other Loan Documents, and shall have all of the obligations of
a Qualified Borrower thereunder as if it had executed the Credit Agreement and
the other Loan Documents. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Loan Documents applicable to a Qualified Borrower. Without
limitation of the foregoing, to the extent applicable to it, the Joining Party
represents and warrants that the representations and warranties in Section 8 of
the Credit Agreement applicable to a Qualified Borrower, other than those as set
forth in Section 3 below, are true and correct in all material respects as of
the date hereof.

 

3.

The jurisdiction of formation of the Joining Party is [                    ],
and the principal office, chief executive office and principal place of business
in [                    ].

 

4.

The Joining Party acknowledges and confirms that it has received a copy of the
Credit Agreement and the schedules and exhibits thereto.

 

5.

In accordance with Section 7.03(e) of the Credit Agreement, Borrower confirms
that, notwithstanding the joinder of the Joining Party as a Qualified Borrower
to the Loan Documents, the obligations of Borrower under Section 6 of the Credit
Agreement are and shall continue to be in full force and effect, including with
respect to the Joining Party.

 

6.

The address of the Joining Party for purposes of Schedule 13.07 of the Credit
Agreement shall be the address set forth beneath its name on the signature pages
hereof.

 

Exhibit L – Page 1



--------------------------------------------------------------------------------

7.

This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Joinder Agreement by telecopy
or other electronic transmission (including via “pdf”) shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.

 

8.

This Joinder Agreement shall become effective, and the Joining Party shall
become a Qualified Borrower, upon satisfaction of the conditions contained in
Section 7.03 of the Credit Agreement.

 

9.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

10.

This Joinder Agreement is subject to the provisions of Section 13.08(b), Section
13.08(c), Section 13.08(d) and Section 13.09 of the Credit Agreement, each of
which is incorporated by reference herein.

Remainder of Page Intentionally Left Blank;

Signature Page(s) Follow.

 

Exhibit L – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

JOINING PARTY:                                                              
By:      

                                                  

  Name:   Title:   [Address]

 

Signature Page to

Joinder Agreement



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as Administrative Agent By:      

                                          

  Name:   Title: By:  

                                          

  Name:   Title: TCW DIRECT LENDING VII LLC, as Borrower By:  

                                          

  Name:   Title:

 

Signature Page to

Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT M

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of May 10,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among TCW Direct Lending VII LLC, as Borrower,
Natixis, New York Branch, as Administrative Agent, and the lenders from time to
time party thereto.

Pursuant to the provisions of Section 4.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN- E, if
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (2) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:      

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit M – Page 1



--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of May 10,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among TCW Direct Lending VII LLC, as Borrower,
Natixis, New York Branch, as Administrative Agent, and the lenders from time to
time party thereto.

Pursuant to the provisions of Section 4.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, if applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:                                           
                                       Name:    Title:

Date:             , 20[    ]

 

Exhibit M – Page 2



--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of May 10,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among TCW Direct Lending VII LLC, as Borrower,
Natixis, New York Branch, as Administrative Agent, and the lenders from time to
time party thereto.

Pursuant to the provisions of Section 4.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, if applicable) or (ii) an IRS Form W- 8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, if applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:                                           
                                       Name:    Title:

Date:             , 20[    ]

 

Exhibit M – Page 3



--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of May 10,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among TCW Direct Lending VII LLC, as Borrower,
Natixis, New York Branch, as Administrative Agent, and the lenders from time to
time party thereto.

Pursuant to the provisions of Section 4.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, if applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, if applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:                                            
                                      Name:   Title:

Date:             , 20[    ]

 

Exhibit M – Page 4



--------------------------------------------------------------------------------

EXHIBIT N

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

REQUEST FOR LETTER OF CREDIT

            , 20    

Natixis, New York Branch

1251 Avenue of the Americas, 5th Floor

New York, NY 10020

Attention:          Yazmin Vasconez

Telephone:         (212) 891-6176

Fax:                    (646) 282-2392

Email:                 yazmin.vasconez@natixis.com

 

            with a copy to:   Nick.Mitra@natixis.com   Urs.Fischer@natixis.com  
Hana.Beckles@natixis.com   AdminAgency@natixis.com (group)

Ladies and Gentlemen:

This Request for Letter of Credit is executed and delivered by TCW DIRECT
LENDING VII LLC, a Delaware limited liability company (“Borrower”[ and
“Applicant”]) and [QUALIFIED BORROWER], a [                    ] (“Qualified
Borrower” and together with Borrower, the “Applicant”)], to NATIXIS, NEW YORK
BRANCH, as administrative agent (“Administrative Agent”), pursuant to
Section 2.08 of that certain Revolving Credit Agreement, dated as of May 10,
2018 (as amended, modified, supplemented, or restated from time to time, the
“Credit Agreement”), by and among Borrower, Administrative Agent, and the
lenders from time to time party thereto. Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
Applicant has contemporaneously executed and delivered to Letter of Credit
Issuer an Application and Agreement for Letter of Credit dated             ,
20    . In the event of a conflict between the terms of the Credit Agreement and
said Application and Agreement for Letter of Credit, the terms of the Credit
Agreement will control.

 

1

Applicant hereby requests that Letter of Credit Issuer [issue][amend] a Letter
of Credit as follows:

 

For issuances:

    

Proposed Issuance Date:

Stated Amount:

Expiry Date:

Beneficiary Name and Address:

Documents to be Presented

in Case of Drawing

    

                                                         

$                                                       

                                                         

                                                         

 

[please attach as a schedule hereto]

 

Exhibit N – Page 1



--------------------------------------------------------------------------------

Full Text of Certificate to be Presented

in Case of Drawing

 

For amendments:

Letter of Credit to be Amended

Proposed Date of Amendment (a Business Day)

Nature of Proposed Amendment

  

[please attach as a schedule hereto]

 

                                                             

                                                             

                                                             

                                                             

                                                             

                                                             

                                                             

 

2.

In connection with the [issuance][amendment] of a Letter of Credit requested
herein, Applicant hereby represents, warrants, and certifies (as applicable) to
Administrative Agent for the benefit of Lenders and Letter of Credit Issuers
that:

 

  (a)

The [issuance][amendment] of the Letter of Credit requested herein complies with
the provisos to the first sentence of Section 2.08(a)(i) of the Credit
Agreement, and, on and as of the date of such [issuance][amendment] of such
Letter of Credit, the statements contained in Sections 7.02(a) and 7.02(b) of
the Credit Agreement are accurate;

 

  (b)

After giving effect to the [issuance][amendment] of a Letter of Credit requested
herein, the Principal Obligation will not exceed the Available Commitment;

 

  (c)

After giving effect to the [issuance][amendment] of a Letter of Credit requested
herein, the Letter of Credit Liability will not exceed the Letter of Credit
Sublimit on such date; and

 

  (d)

Attached hereto as Schedule I to this Request for Letter of Credit (which shall
be the Borrowing Base Certificate for purposes of this Request for Letter of
Credit) is a calculation of the Available Commitment on and as of the date of
the [issuance] [amendment] of a Letter of Credit requested herein.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS.

 

Exhibit N – Page 2



--------------------------------------------------------------------------------

This Request for Letter of Credit is executed on             , 20    . The
undersigned hereby [certifies] [certify] each and every matter contained herein
[(to the extent applicable)] to be true and correct.

 

APPLICANT: TCW DIRECT LENDING VII LLC By:      

 

  Name:   Title:

 

Signature Page to

Request for Letter of Credit



--------------------------------------------------------------------------------

SCHEDULE I

DATED AS OF             , 20    

Calculation of Available Commitment14

[To be attached]

 

 

 

 

 

14 All amounts in this Schedule I are reflected in the Dollar Equivalent of such
amount.

 

Exhibit N – Schedule I



--------------------------------------------------------------------------------

EXHIBIT O

to Revolving Credit Agreement

by and among

TCW DIRECT LENDING VII LLC,

as Borrower,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

PREPAYMENT NOTICE

            , 20    

Natixis, New York Branch

1251 Avenue of the Americas, 5th Floor

New York, NY 10020

Attention:          Yazmin Vasconez

Telephone:        (212) 891-6176

Fax:                   (646) 282-2392

Email:                yazmin.vasconez@natixis.com

Ladies and Gentlemen:

Please accept this as written notification that TCW DIRECT LENDING VII LLC, a
Delaware limited liability company (“Borrower”) will repay all or a portion of
the Obligations to NATIXIS, NEW YORK BRANCH, as administrative agent
(“Administrative Agent”), in connection with that certain Revolving Credit
Agreement, dated as of May 10, 2018 (as it may be amended, modified,
supplemented, restated or amended and restated from time to time, the “Credit
Agreement”; capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement), entered into by and among
Borrower, Administrative Agent and the lenders from time to time party thereto,
pursuant to the following:

 

Amount:

                       

Currency:

                       

Loan Type:

                       

Date of Payment:

                       

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE(S) FOLLOW.

 

Exhibit O



--------------------------------------------------------------------------------

The undersigned hereby certifies each and every matter contained herein to be
true and correct.

 

BORROWER: TCW DIRECT LENDING VII LLC By:  

 

  Name:   Title:

 

Exhibit O